UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 3940 Strategic Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30* Date of reporting period: July 1, 2009-June 30, 2010 * Fiscal year end is 5/31 for Emerging Markets Opportunity Fund, Dreyfus Select Managers Large Cap Growth Fund and Dreyfus Select Managers Small Cap Growth Fund * Fiscal year end is 12/31 for Dreyfus Active MidCap Fund * Fiscal year end is 10/31 for Systematic International Equity Fund Item 1. Proxy Voting Record Strategic Funds, Inc. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus Select Managers Large Cap GrowthFund Dreyfus Select Managers Small Cap Growth Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Active MidCap Fund ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For Withhold Management 1.9 Elect Director Carlos A. Saladrigas For For Management 1.10 Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AFFILIATED COMPUTER SERVICES, INC. Ticker: ACS Security ID: 008190100 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: AUG 4, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frances D. Cook For For Management 1.2 Elect Director Martin C. Faga For For Management 1.3 Elect Director Ronald R. Fogleman For For Management 1.4 Elect Director Douglas L. Maine For For Management 1.5 Elect Director Roman Martinez, IV For For Management 1.6 Elect Director Daniel J. Murphy For For Management 1.7 Elect Director Mark H. Ronald For For Management 1.8 Elect Director William G. Van Dyke For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ALLIED WORLD ASSURANCE HOLDINGS LTD Ticker: AWH Security ID: G0219G203 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor A.1 Elect Barbara T. Alexander as Class II For For Management Director A.2 Elect Patrick de Saint-Aignan as Class For For Management II Director A.3 Elect Scott Hunter as Class II Director For For Management B.1 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.2 Elect Scott A. Carmilani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.3 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.4 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.5 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.6 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.7 Elect Scott A. Carminlani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.8 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.9 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.10 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) C Appoint Deloitte & Touche as For For Management Independent Auditors ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: JUL 31, 2009 Meeting Type: Special Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner For For Management 1.2 Elect Director Carl H. Lindner III For For Management 1.3 Elect Director S. Craig Lindner For For Management 1.4 Elect Director Kenneth C. Ambrecht For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management AMERICAN GREETINGS CORPORATION Ticker: AM Security ID: 026375105 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott S. Cowen For For Management 1.2 Elect Director William E. MacDonald, For For Management III 1.3 Elect Director Zev Weiss For For Management AMERICAN WATER WORKS COMPANY, INC. Ticker: AWK Security ID: 030420103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Donald L. Correll For For Management 1.3 Elect Director Martha Clark Goss For For Management 1.4 Elect Director Julie A. Dobson For For Management 1.5 Elect Director Richard R. Grigg For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director William J. Marrazzo For For Management 2 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management APOLLO INVESTMENT CORPORATION Ticker: AINV Security ID: 03761U106 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ashok Bakhru For For Management 1.2 Elect Director John J. Hannan For For Management 1.3 Elect Director James C. Zelter For For Management 2 Ratify Auditors For For Management 3 Approve Sale of Common Shares Below Net For For Management Asset Value 4 Approve Issuance of For For Management Warrants/Convertible Debentures AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eleanor Baum For For Management 1.2 Elect Director J. Veronica Biggins For For Management 1.3 Elect Director Lawrence W. Clarkson For For Management 1.4 Elect Director Ehud Houminer For For Management 1.5 Elect Director Frank R. Noonan For For Management 1.6 Elect Director Ray M. Robinson For For Management 1.7 Elect Director William P. Sullivan For For Management 1.8 Elect Director Gary L. Tooker For For Management 1.9 Elect Director Roy Vallee For For Management 2 Ratify Auditors For For Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director Steven S. Fishman For For Management 1.3 Elect Director Peter J. Hayes For For Management 1.4 Elect Director David T. Kollat For For Management 1.5 Elect Director Brenda J. Lauderback For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Russell Solt For For Management 1.8 Elect Director James R. Tener For For Management 1.9 Elect Director Dennis B. Tishkoff For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Require Advance Notice for Shareholder For For Management Director Nominations 6 Ratify Auditors For For Management BJ SERVICES COMPANY Ticker: BJS Security ID: 055482103 Meeting Date: MAR 31, 2010 Meeting Type: Special Record Date: FEB 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Beauchamp For For Management 1.2 Elect Director B. Garland Cupp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary L. Bloom For Withhold Management 1.5 Elect Director Meldon K. Gafner For Withhold Management 1.6 Elect Director P. Thomas Jenkins For Withhold Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker: BR Security ID: 11133T103 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Richard J. Daly For For Management 3 Elect Director Robert N. Duelks For For Management 4 Elect Director Richard J. Haviland For For Management 5 Elect Director Alexandra Lebenthal For For Management 6 Elect Director Stuart R. Levine For For Management 7 Elect Director Thomas J. Perna For For Management 8 Elect Director Alan J. Weber For For Management 9 Elect Director Arthur F. Weinbach For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management CAREER EDUCATION CORPORATION Ticker: CECO Security ID: 141665109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis H. Chookaszian For For Management 2 Elect Director David W. Devonshire For For Management 3 Elect Director Patrick W. Gross For Against Management 4 Elect Director Gregory L. Jackson For For Management 5 Elect Director Thomas B. Lally For For Management 6 Elect Director Steven H. Lesnik For For Management 7 Elect Director Gary E. McCullough For For Management 8 Elect Director Edward A. Snyder For For Management 9 Elect Director Leslie T. Thornton For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robin J. Adams For For Management 2 Elect Director Robin S. Callahan For For Management 3 Elect Director David A. Roberts For For Management 4 Ratify Auditors For For Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr., For For Management Ph.D. 1.2 Elect Director William P. Egan For For Management 1.3 Elect Director Martyn D. Greenacre For For Management 1.4 Elect Director Vaughn M. Kailian For For Management 1.5 Elect Director Kevin E. Moley For For Management 1.6 Elect Director Charles A. Sanders, M.D. For For Management 1.7 Elect Director Gail R. Wilensky, Ph.D. For For Management 1.8 Elect Director Dennis L. Winger For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Edward A. Schmitt For For Management 2 Ratify Auditors For For Management CHIMERA INVESTMENT CORPORATION Ticker: CIM Security ID: 16934Q109 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeremy Diamond For For Management 1.2 Elect Director John Reilly For For Management 2 Ratify Auditors For For Management CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hans Helmerich For For Management 2 Elect Director Harold R. Logan, Jr. For For Management 3 Elect Director Monroe W. Robertson For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Phillip Humann For For Management 1.2 Elect Director Suzanne B. Labarge For For Management 1.3 Elect Director Veronique Morali For For Management 1.4 Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote COMMERCIAL METALS CO. Ticker: CMC Security ID: 201723103 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rhys J. Best For For Management 1.2 Elect Director Richard B. Kelson For For Management 1.3 Elect Director Murray R. McClean For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For Against Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify Auditors For For Management CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry A. Fromberg For For Management 1.2 Elect Director Jeananne K. Hauswald For For Management 1.3 Elect Director James A. Locke III For For Management 1.4 Elect Director Peter M. Perez For For Management 1.5 Elect Director Richard Sands For For Management 1.6 Elect Director Robert Sands For For Management 1.7 Elect Director Paul L. Smith For For Management 1.8 Elect Director Peter H. Soderberg For For Management 1.9 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For Against Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Ann C. Berzin For For Management 3 Elect Director James T. Brady For For Management 4 Elect Director Daniel Camus For For Management 5 Elect Director James R. Curtiss For For Management 6 Elect Director Freeman A. Hrabowski, For For Management III 7 Elect Director Nancy Lampton For For Management 8 Elect Director Robert J. Lawless For For Management 9 Elect Director Mayo A. Shattuck, III For For Management 10 Elect Director John L. Skolds For For Management 11 Elect Director Michael D. Sullivan For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Require Independent Board Chairman Against Against Shareholder CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird For For Management 1.2 Elect Director Richard R. Devenuti For For Management 1.3 Elect Director Thomas L. Monahan Iii For For Management 1.4 Elect Director Philip A. Odeen For For Management 1.5 Elect Director Richard F. Wallman For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For Withhold Management 1.2 Elect Director John W. Palmour For Withhold Management 1.3 Elect Director Dolph W. von Arx For Withhold Management 1.4 Elect Director Clyde R. Hosein For Withhold Management 1.5 Elect Director Robert A. Ingram For For Management 1.6 Elect Director Franco Plastina For Withhold Management 1.7 Elect Director Harvey A. Wagner For Withhold Management 1.8 Elect Director Thomas H. Werner For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For For Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel Mccranie For For Management 1.7 Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom C. Davis For For Management 1.2 Elect Director Gregg L. Engles For For Management 1.3 Elect Director Jim L. Turner For For Management 2 Ratify Auditors For For Management 3 Adopt Anti Gross-up Policy Against For Shareholder DEL MONTE FOODS CO. Ticker: DLM Security ID: 24522P103 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Terence D. Martin For For Management 3 Elect Director Richard G. Wolford For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management DEVRY INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darren R. Huston For For Management 1.2 Elect Director William T. Keevan For For Management 1.3 Elect Director Lyle Logan For For Management 1.4 Elect Director Julia A. McGee For For Management 2 Ratify Auditors For For Management 3 Adopt Policy Prohibiting Medically Against Against Shareholder Unnecessary Veterinary Training Surgeries DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce L. Byrnes For For Management 1.2 Elect Director Mei-Wei Cheng For For Management 1.3 Elect Director Phillip R. Cox For For Management 1.4 Elect Director Richard L. Crandall For Withhold Management 1.5 Elect Director Gale S. Fitzgerald For For Management 1.6 Elect Director Phillip B. Lassiter For Withhold Management 1.7 Elect Director John N. Lauer For For Management 1.8 Elect Director Thomas W. Swidarski For For Management 1.9 Elect Director Henry D.G. Wallace For Withhold Management 1.10 Elect Director Alan J. Weber For Withhold Management 2 Ratify Auditors For For Management 3 Re-Approve Executive Incentive Bonus For For Management Plan DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: FEB 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey S. Aronin For For Management 2 Elect Director Mary K. Bush For For Management 3 Elect Director Gregory C. Case For For Management 4 Elect Director Robert M. Devlin For For Management 5 Elect Director Cynthia A. Glassman For For Management 6 Elect Director Richard H. Lenny For For Management 7 Elect Director Thomas G. Maheras For For Management 8 Elect Director Michael H. Moskow For For Management 9 Elect Director David W. Nelms For For Management 10 Elect Director E. Follin Smith For For Management 11 Elect Director Lawrence A.Weinbach For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Ratify Auditors For For Management DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Defranco For For Management 1.2 Elect Director Cantey Ergen For For Management 1.3 Elect Director Charles W. Ergen For For Management 1.4 Elect Director Steven R. Goodbarn For For Management 1.5 Elect Director Gary S. Howard For For Management 1.6 Elect Director David K. Moskowitz For For Management 1.7 Elect Director Tom A. Ortolf For For Management 1.8 Elect Director Carl E. Vogel For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For For Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For For Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Ray Compton For For Management 1.2 Elect Director Conrad M. Hall For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Bob Sasser For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Edward Allinson For For Management 1.2 Elect Director Michael G. Fitt For For Management 1.3 Elect Director Robert T. Jackson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management EL PASO CORPORATION Ticker: EP Security ID: 28336L109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Juan Carlos Braniff For For Management 2 Elect Director David W. Crane For For Management 3 Elect Director Douglas L. Foshee For For Management 4 Elect Director Robert W. Goldman For For Management 5 Elect Director Anthony W. Hall, Jr. For For Management 6 Elect Director Thomas R. Hix For For Management 7 Elect Director Ferrell P. McClean For For Management 8 Elect Director Timothy J. Probert For For Management 9 Elect Director Steven J. Shapiro For For Management 10 Elect Director J. Michael Talbert For For Management 11 Elect Director Robert F. Vagt For For Management 12 Elect Director John L. Whitmire For For Management 13 Amend Omnibus Stock Plan For For Management 14 Ratify Auditors For For Management ENCORE ACQUISITION COMPANY Ticker: EAC Security ID: 29255W100 Meeting Date: MAR 9, 2010 Meeting Type: Special Record Date: FEB 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management ENDO PHARMACEUTICALS HOLDINGS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Delucca For Withhold Management 1.2 Elect Director David P. Holveck For For Management 1.3 Elect Director Nancy J Hutson For Withhold Management 1.4 Elect Director Michael Hyatt For For Management 1.5 Elect Director Roger H. Kimmel For For Management 1.6 Elect Director William P. Montague For For Management 1.7 Elect Director Joseph C. Scodari For Withhold Management 1.8 Elect Director William F. Spengler For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ENDURANCE SPECIALTY HOLDINGS LTD Ticker: ENH Security ID: G30397106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John T. Baily as Director For For Management 1.2 Elect Norman Barham as Director For For Management 1.3 Elect Galen R. Barnes as Director For For Management 1.4 Elect David S. Cash as Director For For Management 1.5 Elect William M. Jewett as Director For For Management 1.6 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.7 Elect David S. Cash as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.8 Elect William M. Jewett as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.9 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.10 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.11 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.12 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.13 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.14 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.15 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.16 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.17 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.18 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.19 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.20 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 2 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board through the Audit Committee to Fix Their Remuneration 3 Amend 2007 Equity Incentive Plan For For Management EVEREST RE GROUP LTD Ticker: RE Security ID: G3223R108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Kenneth J. Duffy as Director For For Management 1.2 Elect Joseph V. Taranto as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Omnibus Stock Plan For Against Management FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC. Ticker: FCS Security ID: 303726103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles P. Carinalli For For Management 1.2 Elect Director Randy W. Carson For For Management 1.3 Elect Director Anthony Lear For For Management 1.4 Elect Director Thomas L. Magnanti For For Management 1.5 Elect Director Kevin J. Mcgarity For For Management 1.6 Elect Director Bryan R. Roub For For Management 1.7 Elect Director Ronald W. Shelly For For Management 1.8 Elect Director Mark S. Thompson For For Management 2 Eliminate Cumulative Voting For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. (Ron) Lane For For Management 1.2 Elect Director General William Lyon For For Management 1.3 Elect Director Richard N. Massey For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL INFORMATION SERVICES INC Ticker: FIS Security ID: 31620M106 Meeting Date: SEP 4, 2009 Meeting Type: Special Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Issuance of Shares for a For For Management Private Placement 3 Approve Issuance of Shares for a For For Management Private Placement 4 Adjourn Meeting For For Management FIFTH THIRD BANCORP Ticker: FITB Security ID: 316773100 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darryl F. Allen For For Management 1.2 Elect Director Ulysses L. Bridgeman, For For Management Jr. 1.3 Elect Director Emerson L. Brumback For For Management 1.4 Elect Director James P. Hackett For For Management 1.5 Elect Director Gary R. Heminger For Withhold Management 1.6 Elect Director Jewell D. Hoover For For Management 1.7 Elect Director Kevin T. Kabat For For Management 1.8 Elect Director Mitchel D. Livingston, For Withhold Management PhD 1.9 Elect Director Hendrik G. Meijer For Withhold Management 1.10 Elect Director John J. Schiff, Jr. For For Management 1.11 Elect Director Dudley S. Taft For For Management 1.12 Elect Director Marsha C. Williams For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Eliminate Cumulative Voting For For Management 4 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management 7 Require Independent Board Chairman Against Against Shareholder FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim M. Robak For For Management 1.2 Elect Director Doyle R. Simons For For Management 1.3 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda J. Bacon For For Management 1.2 Elect Director James W. Crownover For For Management 1.3 Elect Director Dennis J. Shaughnessy For For Management 1.4 Elect Director George P. Stamas For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Richard Fontaine For For Management 1.2 Elect Director Jerome L. Davis For Withhold Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: G37260109 Meeting Date: MAY 20, 2010 Meeting Type: Annual/Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland 2 Adjourn Meeting For For Management 1.1 Elect Gene M. Betts as a Director For For Management 1.2 Elect Thomas P. Poberezny as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Transact Other Business (Non-Voting) None None Management GOODYEAR TIRE & RUBBER COMPANY, THE Ticker: GT Security ID: 382550101 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James C. Boland For For Management 2 Elect Director James A. Firestone For For Management 3 Elect Director Robert J. Keegan For For Management 4 Elect Director Richard J. Kramer For For Management 5 Elect Director W. Alan McCollough For For Management 6 Elect Director Denise M. Morrison For For Management 7 Elect Director Rodney O'Neal For For Management 8 Elect Director Shirley D. Peterson For For Management 9 Elect Director Stephanie A. Streeter For For Management 10 Elect Director G. Craig Sullivan For For Management 11 Elect Director Thomas H. Weidemeyer For For Management 12 Elect Director Michael R. Wessel For For Management 13 Ratify Auditors For For Management H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director Thomas M. Bloch For For Management 1.3 Elect Director Richard C. Breeden For For Management 1.4 Elect Director Robert A. Gerard For For Management 1.5 Elect Director Len J. Lauer For For Management 1.6 Elect Director David B. Lewis For For Management 1.7 Elect Director Tom D. Seip For For Management 1.8 Elect Director L. Edward Shaw, Jr. For For Management 1.9 Elect Director Russell P. Smyth For For Management 1.10 Elect Director Christianna Wood For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management HERSHEY COMPANY, THE Ticker: HSY Security ID: 427866108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director Robert F. Cavanaugh For For Management 1.3 Elect Director Charles A. Davis For For Management 1.4 Elect Director James E. Nevels For For Management 1.5 Elect Director Thomas J. Ridge For For Management 1.6 Elect Director David L. Shedlarz For For Management 1.7 Elect Director David J. West For For Management 1.8 Elect Director LeRoy S. Zimmerman For For Management 2 Ratify Auditors For For Management HERTZ GLOBAL HOLDINGS, INC. Ticker: HTZ Security ID: 42805T105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry H. Beracha For For Management 1.2 Elect Director Brian A. Bernasek For Withhold Management 1.3 Elect Director Robert F. End For Withhold Management 1.4 Elect Director George W. Tamke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Connie R. Curran For For Management 2 Elect Director Heino von Prondzynski For For Management 3 Elect Director Mark F. Wheeler For For Management 4 Ratify Auditors For For Management HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Trustee William A. Lamkin For Against Management 2 Adopt Majority Voting for Uncontested For Against Management Election of Trustees 3 Amend the Declaration of Trust For Against Management 4 Ratify Auditors For For Management 5 Declassify the Board of Trustees Against For Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy H. Powers For For Management 1.2 Elect Director G. Jackson Ratcliffe For For Management 1.3 Elect Director George W. Edwards, Jr. For For Management 1.4 Elect Director Lynn J. Good For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Joel S. Hoffman For For Management 1.7 Elect Director Andrew McNally, IV For For Management 1.8 Elect Director Carlos A. Rodriguez For For Management 1.9 Elect Director Richard J. Swift For For Management 1.10 Elect Director Daniel S. Van Riper For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Jones, Jr. For For Management 2 Elect Director Frank A. D'Amelio For For Management 3 Elect Director W. Roy Dunbar For For Management 4 Elect Director Kurt J. Hilzinger For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Elect Director W. Ann Reynolds For For Management 12 Ratify Auditors For For Management HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director H. William Lichtenberger For For Management 1.3 Elect Director M. Anthony Burns For For Management 2 Ratify Auditors For For Management IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith A. Johansen For For Management 1.2 Elect Director J. LaMont Keen For For Management 1.3 Elect Director Robert A. Tinstman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management IMS HEALTH INC. Ticker: RX Security ID: 449934108 Meeting Date: FEB 8, 2010 Meeting Type: Special Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Certificate of Incorporation to For For Management Provide Directors May be Removed Without Cause 3.1 Elect Director Howard I. Atkins For For Management 3.2 Elect Director Leslie Stone Heisz For For Management 3.3 Elect Director John R. Ingram For For Management 3.4 Elect Director Orrin H. Ingram, II For For Management 3.5 Elect Director Dale R. Laurance For For Management 3.6 Elect Director Linda Fayne Levinson For For Management 3.7 Elect Director Michael T. Smith For For Management 3.8 Elect Director Gregory M.E. Spierkel For For Management 3.9 Elect Director Joe B. Wyatt For For Management 3.10 Elect Director Orrin H. Ingram, II For For Management 3.11 Elect Director Michael T. Smith For For Management 3.12 Elect Director Gregory M.E. Spierkel For For Management 3.13 Elect Director Joe B. Wyatt For For Management 4 Ratify Auditors For For Management INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Bailey For For Management 1.2 Elect Director P. San Juan Cafferty For For Management 1.3 Elect Director Ellen Carnahan For For Management 1.4 Elect Director K.M. Hasselblad-pascale For For Management 1.5 Elect Director John W. Higgins For For Management 1.6 Elect Director James L. Kemerling For For Management 1.7 Elect Director Michael E. Lavin For For Management 1.8 Elect Director William F. Protz, Jr. For For Management 1.9 Elect Director Charles A. Schrock For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INTERACTIVE BROKERS GROUP, INC. Ticker: IBKR Security ID: 45841N107 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Peterffy For For Management 2 Elect Director Earl H. Nemser For For Management 3 Elect Director Paul J. Brody For For Management 4 Elect Director Milan Galik For For Management 5 Elect Director Lawrence E. Harris For For Management 6 Elect Director Hans R. Stoll For For Management 7 Elect Director Ivers W. Riley For For Management 8 Elect Director Robert W. Trudeau For For Management 9 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors David J. Bronczek For For Management 1.2 Elect Directors Lynn Laverty Elsenhans For For Management 1.3 Elect Directors John V. Faraci For For Management 1.4 Elect Directors Stacey J. Mobley For For Management 1.5 Elect Directors John L. Townsend, III For For Management 1.6 Elect Directors William G. Walter For For Management 1.7 Elect Directors J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Christopher V. Dodds For For Management 1.3 Elect Director Robert C. Gasser For For Management 1.4 Elect Director Timothy L. Jones For For Management 1.5 Elect Director Kevin J.p. O'hara For For Management 1.6 Elect Director Maureen O'hara For For Management 1.7 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ITT CORPORATION Ticker: ITT Security ID: 450911102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Davidson, Jr. For For Management 1.2 Elect Director Edward V. Fritzky For For Management 1.3 Elect Director Benjamin F. Montoya For For Management 1.4 Elect Director Peter J. Robertson For For Management 2 Ratify Auditors For For Management KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Dollens For Withhold Management 1.2 Elect Director Catherine M. Burzik For For Management 1.3 Elect Director John P. Byrnes For For Management 1.4 Elect Director Harry R. Jacobson For For Management 2 Ratify Auditors For For Management KING PHARMACEUTICALS, INC. Ticker: KG Security ID: 495582108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin S. Crutchfield For For Management 1.2 Elect Director E.W. Deavenport Jr. For For Management 1.3 Elect Director Elizabeth M. Greetham For For Management 1.4 Elect Director Philip A. Incarnati For For Management 1.5 Elect Director Gregory D. Jordan For For Management 1.6 Elect Director Brian A. Markison For For Management 1.7 Elect Director R. Charles Moyer For For Management 1.8 Elect Director D. Greg Rooker For For Management 1.9 Elect Director Derace L. Schaffer For For Management 1.10 Elect Director Ted G. Wood For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David P. King For For Management 2 Elect Director Kerrii B. Anderson For For Management 3 Elect Director Jean-Luc Belingard For For Management 4 Elect Director Wendy E. Lane For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Robert E. Mittelstaedt, For For Management Jr. 7 Elect Director Arthur H. Rubenstein For For Management 8 Elect Director M. Keith Weikel For For Management 9 Elect Director R. Sanders Williams For For Management 10 Ratify Auditors For For Management LANCASTER COLONY CORP. Ticker: LANC Security ID: 513847103 Meeting Date: NOV 16, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Bachmann For For Management 1.2 Elect Director Neeli Bendapudi For For Management 1.3 Elect Director John L. Boylan For For Management 2 Ratify Auditors For For Management LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Arnold J. Levine, Ph.D. For For Management 1.4 Elect Director Bradley G. Lorimier For For Management 1.5 Elect Director David C. U'Prichard, For For Management Ph.D. 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Supermajority Vote For For Management Requirement 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Approve Executive Incentive Bonus Plan For For Management LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virgis W. Colbert For For Management 1.2 Elect Director Richard W. Roedel For For Management 1.3 Elect Director David H. Taylor For For Management 2 Ratify Auditors For For Management LUBRIZOL CORPORATION, THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director James L. Hambrick For For Management 1.3 Elect Director Gordon D. Harnett For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management MANTECH INTERNATIONAL CORPORATION Ticker: MANT Security ID: 564563104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George J. Pedersen For For Management 1.2 Elect Director Richard L. Armitage For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Barry G. Campbell For For Management 1.5 Elect Director W.R. Fatzinger, Jr. For For Management 1.6 Elect Director David E. Jeremiah For For Management 1.7 Elect Director Richard J. Kerr For For Management 1.8 Elect Director Kenneth A. Minihan For For Management 1.9 Elect Director Stephen W. Porter For For Management 1.10 Elect Director Lawrence B. Prior, III For For Management 2 Ratify Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas E. Darcy For For Management 2 Elect Director Denis J. O'Leary For For Management 3 Elect Director Robert W. Pangia For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Auditors For For Management MEDICIS PHARMACEUTICAL CORP. Ticker: MRX Security ID: 584690309 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael A. Pietrangelo For For Management 2 Elect Director Lottie H. Shackelford For For Management 3 Elect Director Jonah Shacknai For For Management 4 Ratify Auditors For For Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For Withhold Management 1.2 Elect Director Waldemar A. Carlo, M.D. For Withhold Management 1.3 Elect Director Michael B. Fernandez For Withhold Management 1.4 Elect Director Roger K. Freeman, M.D. For Withhold Management 1.5 Elect Director Paul G. Gabos For Withhold Management 1.6 Elect Director Dany Garcia For Withhold Management 1.7 Elect Director Pascal J. Goldschmidt, For Withhold Management M.D. 1.8 Elect Director Manuel Kadre For Withhold Management 1.9 Elect Director Roger J. Medel, M.D. For Withhold Management 1.10 Elect Director Donna E. Shalala, Ph.D. For For Management 1.11 Elect Director Enrique J. Sosa, Ph.D. For Withhold Management 2 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For Against Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Darrell Duffie, Ph.d. For For Management 3 Elect Director Raymond W. McDaniel, Jr For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management 7 Require Independent Board Chairman Against Against Shareholder NALCO HOLDING COMPANY Ticker: NLC Security ID: 62985Q101 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl M. Casale For For Management 1.2 Elect Director Rodney F. Chase For For Management 1.3 Elect Director Mary M. VanDeWeghe For For Management 2 Ratify Auditors For For Management NASDAQ OMX GROUP, INC., THE Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Urban Backstrom For For Management 2 Elect Director H. Furlong Baldwin For For Management 3 Elect Director Michael Casey For Against Management 4 Elect Director Lon Gorman For Against Management 5 Elect Director Robert Greifeld For For Management 6 Elect Director Glenn H. Hutchins For Against Management 7 Elect Director Birgitta Kantola For Against Management 8 Elect Director Essa Kazim For For Management 9 Elect Director John D. Markese For For Management 10 Elect Director Hans Munk Nielsen For For Management 11 Elect Director Thomas F. O'Neill For For Management 12 Elect Director James S. Riepe For For Management 13 Elect Director Michael R. Splinter For Against Management 14 Elect Director Lars Wedenborn For For Management 15 Elect Director Deborah L. Wince-Smith For Against Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For Against Management 18 Approve Stock Option Exchange Program For For Management 19 Amend Qualified Employee Stock Purchase For For Management Plan 20 Approve Executive Incentive Bonus Plan For For Management 21 Approve Conversion of Securities For For Management NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gareth C.C. Chang For For Management 1.2 Elect Director Jeffrey E. Ganek For For Management 1.3 Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director E. Gail De Planque For For Management 1.6 Elect Director John G. Graham For For Management 1.7 Elect Director Elizabeth T. Kennan For For Management 1.8 Elect Director Kenneth R. Leibler For For Management 1.9 Elect Director Robert E. Patricelli For For Management 1.10 Elect Director Charles W. Shivery For For Management 1.11 Elect Director John F. Swope For For Management 1.12 Elect Director Dennis R. Wraase For For Management 2 Ratify Auditors For For Management NRG ENERGY INC Ticker: NRG Security ID: 629377508 Meeting Date: JUL 21, 2009 Meeting Type: Proxy Contest Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director John F. Chlebowski For For Management 1.2 Elect Director Howard E. Cosgrove For For Management 1.3 Elect Director William E. Hantke For For Management 1.4 Elect Director Anne C. Schaumburg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Report on Carbon Principles Against Against Shareholder 7 Change Size of Board of Directors Against Against Shareholder 8 Repeal Amendments Adopted Without Against Against Shareholder Stockholder Approval After February 26, 2008 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director Betsy S. Atkins For None Shareholder 1.2 Elect Director Ralph E. Faison For None Shareholder 1.3 Elect Director Coleman Peterson For None Shareholder 1.4 Elect Director Thomas C. Wajnert For None Shareholder 2 Change Size of Board of Directors For None Shareholder 3 Elect Director Donald DeFosset For None Shareholder 4 Elect Director Richard H. Koppes For None Shareholder 5 Elect Director John M. Albertine For None Shareholder 6 Elect Director Marjorie L. Bowen For None Shareholder 7 Elect Director Ralph G. Wellington For None Shareholder 8 Repeal Amendments Adopted Without For None Shareholder Stockholder Approval After February 26, 2008 9 Amend Omnibus Stock Plan For None Management 10 Amend Executive Incentive Bonus Plan For None Management 11 Adopt Majority Voting for Uncontested For None Management Election of Directors 12 Ratify Auditors For None Management 13 Report on Carbon Principles None None Shareholder NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul A. Ricci For For Management 2 Elect Director Robert G. Teresi For For Management 3 Elect Director Robert J. Frankenberg For For Management 4 Elect Director Katharine A. Martin For For Management 5 Elect Director Patrick T. Hackett For For Management 6 Elect Director William H. Janeway For For Management 7 Elect Director Mark B. Myers For For Management 8 Elect Director Philip J. Quigley For For Management 9 Amend Omnibus Stock Plan For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Kennedy For For Management 1.2 Elect Director John F. O'Reilly For For Management 1.3 Elect Director Michael W. Yackira For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Crotty For Against Management 2 Elect Director Joel F. Gemunder For For Management 3 Elect Director Steven J. Heyer For Against Management 4 Elect Director Andrea R. Lindell For Against Management 5 Elect Director James D. Shelton For For Management 6 Elect Director John H. Timoney For For Management 7 Elect Director Amy Wallman For For Management 8 Ratify Auditors For For Management OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against For Shareholder Election of Directors PALL CORP. Ticker: PLL Security ID: 696429307 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Carroll For For Management 1.2 Elect Director Robert B. Coutts For For Management 1.3 Elect Director Cheryl W. Grise For For Management 1.4 Elect Director Ulric S. Haynes For For Management 1.5 Elect Director Ronald L. Hoffman For For Management 1.6 Elect Director Eric Krasnoff For For Management 1.7 Elect Director Dennis N. Longstreet For For Management 1.8 Elect Director Edwin W. Martin, Jr. For For Management 1.9 Elect Director Katharine L. Plourde For For Management 1.10 Elect Director Edward L. Snyder For For Management 1.11 Elect Director Edward Travaglianti For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Amend Management Stock Purchase Plan For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Other Business For Against Management PARTNERRE LTD (FRM. PARTNERRE HOLDINGS LTD. ) Ticker: PRE Security ID: G6852T105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John A. Rollwagen as a Director For For Management 1.2 Elect Vito H. Baumgartner as a Director For For Management 1.3 Elect Jean-Paul L. Montupet as a For For Management Director 1.4 Elect Lucio Stanca as a Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Amend Omnibus Stock Plan For For Management 15 Require Independent Board Chairman Against Against Shareholder 16 Limits for Directors Involved with Against Against Shareholder Bankruptcy 17 Report on Political Contributions Against Against Shareholder PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Pamela Grant For For Management 1.7 Elect Director Roy A. Herberger, Jr. For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 1.11 Elect Director W. Douglas Parker For For Management 2 Provide Right to Call Special Meeting For For Management 3 Ratify Auditors For For Management PLUM CREEK TIMBER COMPANY, INC. Ticker: PCL Security ID: 729251108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rick R. Holley For For Management 1.2 Elect Director Robin Josephs For For Management 1.3 Elect Director John G. McDonald For For Management 1.4 Elect Director Robert B. McLeod For For Management 1.5 Elect Director John F. Morgan, Sr. For For Management 1.6 Elect Director Marc F. Racicot For For Management 1.7 Elect Director John H. Scully For For Management 1.8 Elect Director Stephen C. Tobias For For Management 1.9 Elect Director Martin A. White For For Management 2 Ratify Auditors For For Management 3 Amend Vote Requirements to Amend Against Against Shareholder Articles/Bylaws/Charter PNM RESOURCES, INC. Ticker: PNM Security ID: 69349H107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adelmo E. Archuleta For For Management 1.2 Elect Director Patricia K. Collawn For For Management 1.3 Elect Director Julie A. Dobson For For Management 1.4 Elect Director Robert R. Nordhaus For For Management 1.5 Elect Director Manuel T. Pacheco For For Management 1.6 Elect Director Bonnie S. Reitz For For Management 1.7 Elect Director Donald K. Schwanz For For Management 1.8 Elect Director Jeffry E. Sterba For For Management 1.9 Elect Director Bruce W. Wilkinson For For Management 1.10 Elect Director Joan B. Woodard For For Management 2 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings PROTECTIVE LIFE CORPORATION Ticker: PL Security ID: 743674103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. M. French For For Management 1.2 Elect Director Thomas L. Hamby For For Management 1.3 Elect Director John D. Johns For For Management 1.4 Elect Director Vanessa Leonard For For Management 1.5 Elect Director Charles D. McCrary For For Management 1.6 Elect Director John J. McMahon, Jr. For For Management 1.7 Elect Director Hans H. Miller For For Management 1.8 Elect Director Malcolm Portera For For Management 1.9 Elect Director C. Dowd Ritter For For Management 1.10 Elect Director William A. Terry For For Management 1.11 Elect Director W. Michael Warren, Jr. For For Management 1.12 Elect Director Vanessa Wilson For For Management 2 Ratify Auditors For For Management R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Quinlan, III For For Management 2 Elect Director Stephen M. Wolf For For Management 3 Elect Director Lee A. Chaden For For Management 4 Elect Director Judith H. Hamilton For For Management 5 Elect Director Susan M. Ivey For For Management 6 Elect Director Thomas S. Johnson For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Michael T. Riordan For For Management 9 Elect Director Oliver R. Sockwell For For Management 10 Ratify Auditors For For Management 11 Adopt Sustainable Paper Purchasing Against Against Shareholder 12 Restrict Severance Agreements Against For Shareholder (Change-in-Control) 13 Other Business For Against Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H.W. Habermeyer, Jr. For For Management 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Paul C. Reilly For For Management 1.7 Elect Director Robert P. Saltzman For For Management 1.8 Elect Director Kenneth A. Shields For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, III For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Ratify Auditors For For Management 4 Other Business For Against Management RENAISSANCERE HOLDINGS LTD. Ticker: RNR Security ID: G7496G103 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William F. Hecht as Director For For Management 1.2 Elect Henry Klehm, Iii as Director For For Management 1.3 Elect Ralph B. Levy as Director For For Management 1.4 Elect Nicholas L. Trivisonno as For For Management Director 2 Approve 2010 Perfomance-Based Equity For Against Management Incentive Plan 3 Amend 2001 Stock Incentive Plan For Against Management 4 Approve Employee Stock Purchase Plan For For Management 5 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board to Fix Their Remuneration RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mitchel E. Fadel For For Management 2 Elect Director Kerney Laday For For Management 3 Elect Director Paula Stern For For Management 4 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bush For Withhold Management 1.2 Elect Director Norman A. Ferber For Withhold Management 1.3 Elect Director Gregory L. Quesnel For Withhold Management 2 Ratify Auditors For For Management SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director France A. Cordova For For Management 1.2 Elect Director Jere A. Drummond For For Management 1.3 Elect Director Thomas F. First, III For For Management 1.4 Elect Director John J. Hamre For For Management 1.5 Elect Director Walter P. Havenstein For For Management 1.6 Elect Director Miriam E. John For For Management 1.7 Elect Director Anita K. Jones For For Management 1.8 Elect Director John P. Jumper For For Management 1.9 Elect Director Harry M.J. Kraemer, Jr. For For Management 1.10 Elect Director Edward J. Sanderson, Jr. For For Management 1.11 Elect Director Louis A. Simpson For For Management 1.12 Elect Director A. Thomas Young For For Management 2 Ratify Auditors For For Management SANDISK CORP. Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eli Harari For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Michael E. Marks For For Management 1.9 Elect Director James D. Meindl For For Management 2 Ratify Auditors For For Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hank Brown For For Management 2 Elect Director Michael Chu For For Management 3 Elect Director Lawrence R. Codey For For Management 4 Elect Director Patrick Duff For For Management 5 Elect Director T. J. Dermot Dunphy For For Management 6 Elect Director Charles F. Farrell, Jr. For For Management 7 Elect Director William V. Hickey For For Management 8 Elect Director Jacqueline B. Kosecoff For For Management 9 Elect Director Kenneth P. Manning For For Management 10 Elect Director William J. Marino For For Management 11 Ratify Auditors For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Donald E. Felsinger For For Management 3 Elect Director Wilford D. Godbold Jr. For For Management 4 Elect Director William D. Jones For For Management 5 Elect Director William G. Ouchi For For Management 6 Elect Director Carlos Ruiz For For Management 7 Elect Director William C. Rusnack For For Management 8 Elect Director William P. Rutledge For For Management 9 Elect Director Lynn Schenk For For Management 10 Elect Director Neal E. Schmale For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SHAW GROUP INC., THE Ticker: SHAW Security ID: 820280105 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.M. Bernhard, Jr. For For Management 1.2 Elect Director James F. Barker For For Management 1.3 Elect Director Thos. E. Capps For For Management 1.4 Elect Director Daniel A. Hoffler For For Management 1.5 Elect Director David W. Hoyle For For Management 1.6 Elect Director Michael J. Mancuso For For Management 1.7 Elect Director Albert D. McAlister For For Management 1.8 Elect Director Stephen R. Tritch For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Biegler For For Management 2 Elect Director Douglas H. Brooks For For Management 3 Elect Director William H. Cunningham For For Management 4 Elect Director John G. Denison For For Management 5 Elect Director Travis C. Johnson For For Management 6 Elect Director Gary C. Kelly For For Management 7 Elect Director Nancy B. Loeffler For For Management 8 Elect Director John T. Montford For For Management 9 Elect Director Daniel D. Villanueva For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management 12 Provide Right to Act by Written Consent Against For Shareholder SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Esrey For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Pamela L. Carter For For Management 1.4 Elect Director Peter B. Hamilton For For Management 1.5 Elect Director Dennis R. Hendrix For For Management 1.6 Elect Director Michael E.J. Phelps For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors SPX CORPORATION Ticker: SPW Security ID: 784635104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. Michael Fitzpatrick For Against Management 2 Elect Director Albert A. Koch For Against Management 3 Ratify Auditors For For Management SUN MICROSYSTEMS, INC. Ticker: JAVA Security ID: 866810203 Meeting Date: DEC 17, 2009 Meeting Type: Annual Record Date: OCT 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott G. McNealy For For Management 1.2 Elect Director James L. Barksdale For For Management 1.3 Elect Director Stephen M. Bennett For Against Management 1.4 Elect Director Peter L.S. Currie For For Management 1.5 Elect Director Robert J. Finocchio, Jr. For For Management 1.6 Elect Director James H. Greene, Jr. For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Rahul N. Merchant For For Management 1.9 Elect Director Patricia E. Mitchell For For Management 1.10 Elect Director M. Kenneth Oshman For Against Management 1.11 Elect Director P. Anthony Ridder For Against Management 1.12 Elect Director Jonathan I. Schwartz For For Management 2 Ratify Auditors For For Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management TD AMERITRADE HOLDING CORP. Ticker: AMTD Security ID: 87236Y108 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marshall A. Cohen For For Management 1.2 Elect Director William H. Hatanaka For For Management 1.3 Elect Director J. Peter Ricketts For For Management 1.4 Elect Director Allan R. Tessler For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John B. Ramil For For Management 2 Elect Director Tom L. Rankin For For Management 3 Elect Director William D. Rockford For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Ellis "Jeb" Bush For For Management 2 Elect Director Trevor Fetter For For Management 3 Elect Director Brenda J. Gaines For For Management 4 Elect Director Karen M. Garrison For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director J. Robert Kerrey For For Management 7 Elect Director Floyd D. Loop, M.D. For For Management 8 Elect Director Richard R. Pettingill For For Management 9 Elect Director James A. Unruh For For Management 10 Amend Omnibus Stock Plan For Against Management 11 Amend Qualified Employee Stock Purchase For For Management Plan 12 Ratify Auditors For For Management TERRA INDUSTRIES INC. Ticker: TRA Security ID: 880915103 Meeting Date: NOV 20, 2009 Meeting Type: Proxy Contest Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director Martha O. Hesse For None Management 1.2 Elect Director Dennis McGlone For None Management 1.3 Elect Director Henry R. Slack For None Management 2 Ratify Auditors For None Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director John N. Lilly For For Shareholder 1.2 Elect Director David A. Wilson For For Shareholder 1.3 Elect Director Irving B. Yoskowitz For For Shareholder 2 Ratify Auditors For For Management TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jody G. Miller For For Management 1.2 Elect Director John C. Plant For For Management 1.3 Elect Director Neil P. Simpkins For For Management 2 Ratify Auditors For For Management TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 5, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don Tyson For For Management 1.2 Elect Director John Tyson For For Management 1.3 Elect Director Lloyd V. Hackley For Withhold Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For Withhold Management 1.6 Elect Director Brad T. Sauer For Withhold Management 1.7 Elect Director Robert Thurber For Withhold Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Report on Water Pollution Prevention Against Against Shareholder Measures 5 Report on Reducing Environmental Against Against Shareholder Impacts 6 Phase Out Antibiotics in Animal Feed Against Against Shareholder UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Hotz For Withhold Management 2 Approve Restricted Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management VALEANT PHARMACEUTICALS INTERNATIONAL Ticker: VRX Security ID: 91911X104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Brandon B. Boze For For Management 2 Election Director J. Michael Pearson For For Management 3 Election Director Norma A. Provencio For For Management 4 Election Director Stephen F. Stefano For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management VALIDUS HOLDINGS LTD Ticker: VR Security ID: G9319H102 Meeting Date: SEP 4, 2009 Meeting Type: Special Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance Shares in Connection For For Management with Amalgamation Agreement 2 Adjourn Meeting For For Management VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Lewis, Jr., For For Management PhD 1.2 Elect Director Kaj den Daas For For Management 2 Ratify Auditors For For Management VALUECLICK, INC. Ticker: VCLK Security ID: 92046N102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For Withhold Management 1.2 Elect Director David S. Buzby For Withhold Management 1.3 Elect Director Martin T. Hart For Withhold Management 1.4 Elect Director Tom A. Vadnais For Withhold Management 1.5 Elect Director Jeffrey F. Rayport For Withhold Management 1.6 Elect Director James R. Peters For Withhold Management 1.7 Elect Director James A. Crouthamel For Withhold Management VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director William L. Chenevich For For Management 1.3 Elect Director Kathleen A. Cote For For Management 1.4 Elect Director Mark D. McLaughlin For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director John D. Roach For For Management 1.7 Elect Director Louis A. Simpson For For Management 1.8 Elect Director Timothy Tomlinson For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management VIRGIN MEDIA INC. Ticker: VMED Security ID: 92769L101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles L. Allen For For Management 1.2 Elect Director Andrew J. Cole For For Management 1.3 Elect Director Gordon D. McCallum For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix Zandman For Withhold Management 1.2 Elect Director Gerald Paul For Withhold Management 1.3 Elect Director Frank Maier For For Management 2 Ratify Auditors For For Management 3 Seek Sale of Company Against Against Shareholder WARNER CHILCOTT PLC Ticker: WCRX Security ID: G9435N108 Meeting Date: AUG 5, 2009 Meeting Type: Annual/Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor A1.1 Elect James H. Bloem as Director For For Management A1.2 Elect Roger M. Boissonneault as For Withhold Management Director A1.3 Elect John A. King as Director For Withhold Management A1.4 Elect Patrick J. O'Sullivan as Director For For Management A2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration A3 Amend 2005 Equity Incentive Plan For Against Management A4 Amend Management Incentive Plan For Against Management A5 Transact Other Business (Non-Voting) None None Management S1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement S2 Approve the Creation of Distributable For For Management Reserves of Warner Chilcott Ltd S3 Adjourn Meeting For For Management WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Anthony Isaac For For Management 1.2 Elect Director Michael F. Morrissey For For Management 2 Ratify Auditors For For Management WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James W. Dyke, Jr. For For Management 1.4 Elect Director Melvyn J. Estrin For For Management 1.5 Elect Director James F. Lafond For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director Terry D. McCallister For For Management 1.8 Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Provide for Cumulative Voting Against Against Shareholder WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Johnston For For Management 1.2 Elect Director William T. Kerr For For Management 1.3 Elect Director William D. Perez For For Management 1.4 Elect Director Janice D. Stoney For For Management 1.5 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management WHITING PETROLEUM CORPORATION Ticker: WLL Security ID: 966387102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Aller For For Management 1.2 Elect Director Thomas P. Briggs For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management WISCONSIN ENERGY CORPORATION Ticker: WEC Security ID: 976657106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Barbara L. Bowles For For Management 1.3 Elect Director Patricia W. Chadwick For For Management 1.4 Elect Director Robert A. Cornog For For Management 1.5 Elect Director Curt S. Culver For For Management 1.6 Elect Director Thomas J. Fischer For For Management 1.7 Elect Director Gale E. Klappa For For Management 1.8 Elect Director Ulice Payne, Jr. For For Management 1.9 Elect Director Frederick P. Stratton, For For Management Jr. 2 Ratify Auditors For For Management WORTHINGTON INDUSTRIES INC. Ticker: WOR Security ID: 981811102 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Blystone For For Management 1.2 Elect Director John R. Kasich For For Management 1.3 Elect Director Sidney A. Ribeau For For Management 2 Ratify Auditors For For Management XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect DirectorFredric W. Corrigan For For Management 1.2 Elect Director Richard K. Davis For For Management 1.3 Elect Director Benjamin G.S. Fowke, III For For Management 1.4 Elect Director Richard C. Kelly For For Management 1.5 Elect Director Albert F. Moreno For For Management 1.6 Elect Director Christopher J. For For Management Policinski 1.7 Elect Director A. Patricia Sampson For For Management 1.8 Elect Director David A. Westerlund For For Management 1.9 Elect Director Kim Williams For For Management 1.10 Elect Director Timothy V. Wolf For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Glenn A. Britt For For Management 2 Elect Director Ursula M. Burns For For Management 3 Elect Director Richard J. Harrington For For Management 4 Elect Director William Curt Hunter For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director N.J. Nicholas, Jr. For For Management 7 Elect Director Charles Prince For For Management 8 Elect Director Ann N. Reese For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director Jerald G. Fishman For For Management 1.5 Elect Director William G. Howard, Jr. For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director E.W. Vanderslice For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management Dreyfus Select Managers Small Cap Value Fund 3COM CORP. Ticker: COMS Security ID: 885535104 Meeting Date: JAN 26, 2010 Meeting Type: Special Record Date: DEC 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management A. SCHULMAN, INC. Ticker: SHLM Security ID: 808194104 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David G. Birney For For Management 1.2 Elect Director Howard R. Curd For For Management 1.3 Elect Director Michael A. McManus For For Management 1.4 Elect Director Ernest J. Novak For For Management 1.5 Elect Director Irvin D. Reid For For Management 1.6 Elect Director John B. Yasinsky For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan AAON, INC. Ticker: AAON Security ID: 000360206 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul K. Lackey, Jr. For For Management 1.2 Elect Director A.H. McElroy II For For Management ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Richard J. Bastiani For For Management 1.3 Elect Director Henk J. Evenhuis For For Management 1.4 Elect Director Prithipal Singh For For Management 1.5 Elect Director Ernest S. Tucker III For For Management 2 Ratify Auditors For For Management ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For Did Not Vote Management 1.2 Elect Director John C. Brouillard For Did Not Vote Management 1.3 Elect Director Fiona P. Dias For Did Not Vote Management 1.4 Elect Director Frances X. Frei For Did Not Vote Management 1.5 Elect Director Darren R. Jackson For Did Not Vote Management 1.6 Elect Director William S. Oglesby For Did Not Vote Management 1.7 Elect Director J. Paul Raines For Did Not Vote Management 1.8 Elect Director Gilbert T. Ray For Did Not Vote Management 1.9 Elect Director Carlos A. Saladrigas For Did Not Vote Management 1.10 Elect Director Francesca M. Spinelli For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Montie Brewer For For Management 1.2 Elect Director Gary Ellmer For For Management 1.3 Elect Director Timothy P. Flynn For For Management 1.4 Elect Director Maurice J. Gallagher, For For Management Jr. 1.5 Elect Director Charles W. Pollard For For Management 1.6 Elect Director John Redmond For For Management 2 Ratify Auditors For For Management ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: OCT 8, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kelly J. Barlow For For Management 1.2 Elect Director Sir Dominic Cadbury For For Management 1.3 Elect Director Cory A. Eaves For For Management 1.4 Elect Director Marcel L. "Gus" Gamache For For Management 1.5 Elect Director Philip D. Green For Withhold Management 1.6 Elect Director John King For For Management 1.7 Elect Director Michael J. Kluger For Withhold Management 1.8 Elect Director Mike Lawrie For Withhold Management 1.9 Elect Director Glen E. Tullman For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management ALTERRA CAPITAL HOLDINGS LTD Ticker: ALTE Security ID: G6052F103 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Issuance Pursuant to the For For Management Agreement and Plan of Amalgamation 2 Change the Name of Max Capital Group For For Management Ltd. to "Alterra Capital Holdings Ltd." 3 Change the Name of Max Bermuda Ltd. to For For Management "Alterra Insurance Ltd." 4 Transact Other Business (Voting) For Against Management ALTISOURCE PORTFOLIO SOLUTIONS SA Ticker: ASPS Security ID: L0175J104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect William C. Erbey, Silke For For Management Andresen-Kienz, Roland Muller-Ineichen, William B. Shepro, and Timo Vatto as Directors (Bundled) 2 Ratify Deloitte and Touche LLP as For For Management Auditors 3 Approve Share Repurchase Program For Against Management 4 Receive and Approve Directors' Reports For For Management 5 Accept Financial Statements For For Management 6 Approve Discharge of Directors For For Management 7 Transact Other Business (Voting) For Against Management AMEDISYS, INC. Ticker: AMED Security ID: 023436108 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Borne For For Management 1.2 Elect Director Ronald A. LaBorde For For Management 1.3 Elect Director Jake L. Netterville For For Management 1.4 Elect Director David R. Pitts For For Management 1.5 Elect Director Peter F. Ricchiuti For For Management 1.6 Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMERICAN EQUITY INVESTMENT LIFE HOLDING Ticker: AEL Security ID: 025676206 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander M. Clark For For Management 1.2 Elect Director Robert L. Hilton For For Management 1.3 Elect Director John M. Matovina For For Management 2 Ratify Auditors For For Management AMERICAN OIL & GAS, INC. Ticker: AEZ Security ID: 028723104 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick D. O'Brien For For Management 2 Elect Director Andrew P. Calerich For For Management 3 Elect Director C. Scott Hobbs For For Management 4 Elect Director Nick DeMare For Against Management 5 Elect Director Jon R. Whitney For For Management 6 Increase Authorized Common Stock For For Management 7 Ratify Auditors For For Management 8 Other Business For Against Management AMERICAN PHYSICIANS CAPITAL, INC. Ticker: ACAP Security ID: 028884104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen H. Haynes, M.d. For For Management 1.2 Elect Director Mitchell A. Rinek, M.d. For For Management 2 Ratify Auditors For For Management AMERICAN SCIENCE AND ENGINEERING, INC. Ticker: ASEI Security ID: 029429107 Meeting Date: SEP 10, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony R. Fabiano For For Management 1.2 Elect Director Denis R. Brown For For Management 1.3 Elect Director John A. Gordon For For Management 1.4 Elect Director Hamilton W. Helmer For For Management 1.5 Elect Director Ernest J. Moniz For For Management 1.6 Elect Director Mark Thompson For For Management 1.7 Elect Director Carl W. Vogt For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMERICAS CAR-MART, INC. Ticker: CRMT Security ID: 03062T105 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tilman Falgout, III For For Management 1.2 Elect Director John David Simmons For For Management 1.3 Elect Director William M. Sams For For Management 1.4 Elect Director William H. Henderson For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director William A. Swanston For For Management 2 Amend Restricted Stock Plan For For Management ANDERSONS, INC., THE Ticker: ANDE Security ID: 034164103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Anderson For For Management 1.2 Elect Director Gerard M. Anderson For For Management 1.3 Elect Director Catherine M. Kilbane For For Management 1.4 Elect Director Robert J. King, Jr. For For Management 1.5 Elect Director Ross W. Manire For For Management 1.6 Elect Director Donald L. Mennel For For Management 1.7 Elect Director David L. Nichols For For Management 1.8 Elect Director John T. Stout, Jr. For For Management 1.9 Elect Director Jacqueline F. Woods For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANGIODYNAMICS, INC. Ticker: ANGO Security ID: 03475V101 Meeting Date: OCT 19, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley E. Johnson, Jr. For For Management 1.2 Elect Director Jan Keltjens For For Management 1.3 Elect Director Steven R. LaPorte For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqueline C. Morby For For Management 1.2 Elect Director Michael C. Thurk For For Management 2 Ratify Auditors For For Management ARCH CHEMICALS, INC. Ticker: ARJ Security ID: 03937R102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E.Cavanagh For For Management 1.2 Elect Director Douglas J. Wetmore For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: 040049108 Meeting Date: DEC 11, 2009 Meeting Type: Annual Record Date: OCT 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd T. Rochford For For Management 1.2 Elect Director Stanley M. McCabe For For Management 1.3 Elect Director Clayton E. Woodrum For For Management 1.4 Elect Director Anthony B. Petrelli For For Management 1.5 Elect Director Carl H. Fiddner For For Management 2 Approve Restricted Stock Plan For For Management 3 Amend Stock Option Plan For For Management ARRIS GROUP, INC. Ticker: ARRS Security ID: 04269Q100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For Did Not Vote Management 1.2 Elect Director Harry L. Bosco For Did Not Vote Management 1.3 Elect Director James A. Chiddix For Did Not Vote Management 1.4 Elect Director John Anderson Craig For Did Not Vote Management 1.5 Elect Director Matthew B. Kearney For Did Not Vote Management 1.6 Elect Director William H. Lambert For Did Not Vote Management 1.7 Elect Director John R. Petty For Did Not Vote Management 1.8 Elect Director Robert J. Stanzione For Did Not Vote Management 1.9 Elect Director David A. Woodle For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management ARRIS GROUP, INC. Ticker: ARRS Security ID: 04269Q100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Matthew B. Kearney For For Management 1.6 Elect Director William H. Lambert For For Management 1.7 Elect Director John R. Petty For For Management 1.8 Elect Director Robert J. Stanzione For For Management 1.9 Elect Director David A. Woodle For For Management 2 Ratify Auditors For For Management ASTRO-MED, INC. Ticker: ALOT Security ID: 04638F108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert W. Ondis For For Management 1.2 Elect Director Everett V. Pizzuti For For Management 1.3 Elect Director Jacques V. Hopkins For For Management 1.4 Elect Director Hermann Viets For For Management 1.5 Elect Director Graeme MacLetchie For For Management ATLAS AIR WORLDWIDE HOLDINGS, INC. Ticker: AAWW Security ID: 049164205 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Agnew For For Management 1.2 Elect Director Timothy J. Bernlohr For For Management 1.3 Elect Director Eugene I. Davis For Withhold Management 1.4 Elect Director William J. Flynn For For Management 1.5 Elect Director James S. Gilmore, III For For Management 1.6 Elect Director Carol B. Hallett For For Management 1.7 Elect Director Frederick McCorkle For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rolf Borjesson For Did Not Vote Management 2 Elect Director Peter W. Mullin For Did Not Vote Management 3 Elect Director Patrick T. Siewert For Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management 5 Reduce Supermajority Vote Requirement For Did Not Vote Management 6 Amend Omnibus Stock Plan For Did Not Vote Management BEACON ROOFING SUPPLY, INC. Ticker: BECN Security ID: 073685109 Meeting Date: FEB 5, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Buck For For Management 1.2 Elect Director H. Arthur Bellows, Jr. For For Management 1.3 Elect Director James J. Gaffney For For Management 1.4 Elect Director Peter M. Gotsch For For Management 1.5 Elect Director Andrew R. Logie For For Management 1.6 Elect Director Stuart A. Randle For For Management 1.7 Elect Director Wilson B. Sexton For For Management 2 Ratify Auditors For For Management BECKMAN COULTER, INC. Ticker: BEC Security ID: 075811109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Funari For Did Not Vote Management 1.2 Elect Director Charles A. Haggerty For Did Not Vote Management 1.3 Elect Director William N. Kelly, Ph.D. For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Curler For For Management 1.2 Elect Director Roger D. O'Shaugnessey For For Management 1.3 Elect Director David S. Haffner For For Management 1.4 Elect Director Holly A. Van Deursen For For Management 2 Ratify Auditors For For Management 3 Report on Pay Disparity Against Against Shareholder BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Barbara R. Cambon For For Management 1.3 Elect Director Edward A. Dennis For For Management 1.4 Elect Director Richard I. Gilchrist For For Management 1.5 Elect Director Gary A. Kreitzer For For Management 1.6 Elect Director Theodore D. Roth For For Management 1.7 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management BOISE INC. Ticker: BZ Security ID: 09746Y105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Berger For For Management 1.2 Elect Director Jack Goldman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BRIGHAM EXPLORATION COMPANY Ticker: BEXP Security ID: 109178103 Meeting Date: OCT 7, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Amend Omnibus Stock Plan For For Management BRIGHAM EXPLORATION COMPANY Ticker: BEXP Security ID: 109178103 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ben M. Brigham For For Management 1.2 Elect Director David T. Brigham For For Management 1.3 Elect Director Harold D. Carter For For Management 1.4 Elect Director Stephen C. Hurley For For Management 1.5 Elect Director Stephen P. Reynolds For For Management 1.6 Elect Director Hobart A. Smith For For Management 1.7 Elect Director Scott W. Tinker For Withhold Management 2 Ratify Auditors For For Management BRINK''S HOME SECURITY HOLDINGS, INC. Ticker: CFL Security ID: 109699108 Meeting Date: MAY 12, 2010 Meeting Type: Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Did Not Vote Management 2 Adjourn Meeting For Did Not Vote Management BRISTOW GROUP INC Ticker: BRS Security ID: 110394103 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Charles F. Bolden, Jr. For For Management 1.3 Elect Director Stephen J. Cannon For For Management 1.4 Elect Director Jonathan H. Cartwright For For Management 1.5 Elect Director William E. Chiles For For Management 1.6 Elect Director Michael A. Flick For For Management 1.7 Elect Director Thomas C. Knudson For For Management 1.8 Elect Director Ken C. Tamblyn For For Management 1.9 Elect Director William P. Wyatt For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Renato DiPentima For Did Not Vote Management 2 Elect Director Alan Earhart For Did Not Vote Management 3 Elect Director Sanjay Vaswani For Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management 5 Declassify the Board of Directors For Did Not Vote Management 6 Amend Supermajority Vote Requirement For Did Not Vote Management BRYN MAWR BANK CORPORATION Ticker: BMTC Security ID: 117665109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francis J. Leto For For Management 1.2 Elect Director Britton H. Murdoch For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Theodore M. Armstrong For For Management 2 Elect Director Richard N. Cabela For For Management 3 Elect Director James W. Cabela For For Management 4 Elect Director John H. Edmondson For For Management 5 Elect Director John Gottschalk For For Management 6 Elect Director Dennis Highby For For Management 7 Elect Director Reuben Mark For For Management 8 Elect Director Michael R. McCarthy For For Management 9 Elect Director Thomas L. Millner For For Management 10 Ratify Auditors For For Management CABOT MICROELECTRONICS CORPORATION Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Laurance Fuller For For Management 1.2 Elect Director Edward J. Mooney For For Management 2 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald L. Lucas For Did Not Vote Management 2 Elect Director Alberto For Did Not Vote Management Sangiovanni-Vincentelli 3 Elect Director George M. Scalise For Did Not Vote Management 4 Elect Director John B. Shoven For Did Not Vote Management 5 Elect Director Roger S. Siboni For Did Not Vote Management 6 Elect Director John A.C. Swainson For Did Not Vote Management 7 Elect Director Lip-Bu Tan For Did Not Vote Management 8 Ratify Auditors For Did Not Vote Management CAMBREX CORPORATION Ticker: CBM Security ID: 132011107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Bethune For Did Not Vote Management 1.2 Elect Director Rosina B. Dixon For Did Not Vote Management 1.3 Elect Director Kathryn Rudie Harrigan For Did Not Vote Management 1.4 Elect Director Leon J. Hendrix, Jr. For Did Not Vote Management 1.5 Elect Director Ilan Kaufthal For Did Not Vote Management 1.6 Elect Director Steven M. Klosk For Did Not Vote Management 1.7 Elect Director William B. Korb For Did Not Vote Management 1.8 Elect Director John R. Miller For Did Not Vote Management 1.9 Elect Director Peter Tombros For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management CAPSTEAD MORTGAGE CORPORATION Ticker: CMO Security ID: 14067E506 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Biegler For Withhold Management 1.2 Elect Director Andrew F. Jacobs For For Management 1.3 Elect Director Gary Keiser For Withhold Management 1.4 Elect Director Paul M. Low For For Management 1.5 Elect Director Christopher W. Mahowald For For Management 1.6 Elect Director Michael G. O'Neil For For Management 1.7 Elect Director Mark S. Whiting For Withhold Management 2 Ratify Auditors For For Management CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vanessa J. Castagna For Withhold Management 1.2 Elect Director William J. Montgoris For Withhold Management 1.3 Elect Director David Pulver For Withhold Management 2 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B. D. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Review Fair Lending Policy Against Against Shareholder CASS INFORMATION SYSTEMS, INC. Ticker: CASS Security ID: 14808P109 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Collett For For Management 1.2 Elect Director Wayne J. Grace For For Management 1.3 Elect Director James J. Lindemann For For Management 1.4 Elect Director Andrew J. Signorelli For For Management 2 Ratify Auditors For For Management CELERA CORPORATION Ticker: CRA Security ID: 15100E106 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1??? Elect Director Richard H. Ayers For Did Not Vote Management 2??? Elect Director Wayne I. Roe For Did Not Vote Management 3??? Elect Director Bennett M. Shapiro For Did Not Vote Management 4??? Ratify Auditors For Did Not Vote Management CENTERPOINT ENERGY, INC. Ticker: CNP Security ID: 15189T107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Campbell For Did Not Vote Management 2 Elect Director Milton Carroll For Did Not Vote Management 3 Elect Director Derrill Cody For Did Not Vote Management 4 Elect Director Michael P. Johnson For Did Not Vote Management 5 Elect Director David M. McClanahan For Did Not Vote Management 6 Elect Director Robert T. O Connell For Did Not Vote Management 7 Elect Director Susan O. Rheney For Did Not Vote Management 8 Elect Director R.A. Walker For Did Not Vote Management 9 Elect Director Peter S. Wareing For Did Not Vote Management 10 Ratify Auditors For Did Not Vote Management CEPHEID Ticker: CPHD Security ID: 15670R107 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Gutshall For For Management 1.2 Elect Director Cristina H. Kepner For For Management 1.3 Elect Director David H. Persing For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CERADYNE, INC. Ticker: CRDN Security ID: 156710105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel P. Moskowitz For Did Not Vote Management 1.2 Elect Director Richard A. Alliegro For Did Not Vote Management 1.3 Elect Director Frank Edelstein For Did Not Vote Management 1.4 Elect Director Richard A. Kertson For Did Not Vote Management 1.5 Elect Director William C. LaCourse For Did Not Vote Management 1.6 Elect Director Milton L. Lohr For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For Did Not Vote Management 1.2 Elect Director Nancy T. Chang For Did Not Vote Management 1.3 Elect Director Stephen D. Chubb For Did Not Vote Management 1.4 Elect Director Deborah T. Kochevar For Did Not Vote Management 1.5 Elect Director George E. Massaro For Did Not Vote Management 1.6 Elect Director George M. Milne, Jr. For Did Not Vote Management 1.7 Elect Director C. Richard Reese For Did Not Vote Management 1.8 Elect Director Douglas E. Rogers For Did Not Vote Management 1.9 Elect Director Samuel O. Thier For Did Not Vote Management 1.10 Elect Director William H. Waltrip For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management CHEESECAKE FACTORY, INC., THE Ticker: CAKE Security ID: 163072101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Allen J. Bernstein For Against Management 2 Elect Director Thomas L. Gregory For Against Management 3 Approve Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For Did Not Vote Management 1.2 Elect Director Joel F. Gemunder For Did Not Vote Management 1.3 Elect Director Patrick P. Grace For Did Not Vote Management 1.4 Elect Director Thomas C. Hutton For Did Not Vote Management 1.5 Elect Director Walter L. Krebs For Did Not Vote Management 1.6 Elect Director Andrea R. Lindell For Did Not Vote Management 1.7 Elect Director Thomas P. Rice For Did Not Vote Management 1.8 Elect Director Donald E. Saunders For Did Not Vote Management 1.9 Elect Director George J. Walsh, III For Did Not Vote Management 1.10 Elect Director Frank E. Wood For Did Not Vote Management 2 Approve Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawton W. Fitt For Did Not Vote Management 2 Elect Director Patrick H. Nettles, For Did Not Vote Management Ph.D. 3 Elect Director Michael J. Rowny For Did Not Vote Management 4 Elect Director Patrick T. Gallagher For Did Not Vote Management 5 Amend Omnibus Stock Plan For Did Not Vote Management 6 Ratify Auditors For Did Not Vote Management CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin D. Chereskin For For Management 1.2 Elect Director Lee Roy Mitchell For For Management 1.3 Elect Director Raymond W. Syufy For For Management 2 Ratify Auditors For For Management CITY HOLDING COMPANY Ticker: CHCO Security ID: 177835105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Oshel B. Craigo For For Management 1.2 Elect Director William H. File III For For Management 1.3 Elect Director Tracy W. Hylton II For For Management 1.4 Elect Director C. Dallas Kayser For For Management 1.5 Elect Director Sharon H. Rowe For For Management 2 Ratify Auditors For For Management CLECO CORPORATION Ticker: CNL Security ID: 12561W105 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherian G. Cadoria For For Management 1.2 Elect Director Richard B. Crowell For For Management 1.3 Elect Director Michael H. Madison For For Management 1.4 Elect Director W.l. Westbrook For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors None For Shareholder CMS ENERGY CORPORATION Ticker: CMS Security ID: 125896100 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Merribel S. Ayres For Did Not Vote Management 1.2 Elect Director Jon E. Barfield For Did Not Vote Management 1.3 Elect Director Stephen E. Ewing For Did Not Vote Management 1.4 Elect Director Richard M. Gabrys For Did Not Vote Management 1.5 Elect Director David W. Joos For Did Not Vote Management 1.6 Elect Director Philip R. Lochner, Jr For Did Not Vote Management 1.7 Elect Director Michael T. Monahan For Did Not Vote Management 1.8 Elect Director John G. Russell For Did Not Vote Management 1.9 Elect Director Kenneth L. Way For Did Not Vote Management 1.10 Elect Director John B. Yasinsky For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Adopt Quantitative GHG Goals for Against Did Not Vote Management Products and Operations 4 Report on Coal Combustion Waste Hazard Against Did Not Vote Management and Risk Mitigation Efforts CNA SURETY CORPORATION Ticker: SUR Security ID: 12612L108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip H. Britt For Withhold Management 1.2 Elect Director Anthony S. Cleberg For Withhold Management 1.3 Elect Director David B. Edelson For For Management 1.4 Elect Director D. Craig Mense For For Management 1.5 Elect Director Robert A. Tinstman For Withhold Management 1.6 Elect Director John F. Welch For For Management 1.7 Elect Director Peter W. Wilson For For Management 2 Ratify Auditors For For Management COMMERCIAL METALS CO. Ticker: CMC Security ID: 201723103 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rhys J. Best For For Management 1.2 Elect Director Richard B. Kelson For For Management 1.3 Elect Director Murray R. McClean For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For Against Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify Auditors For For Management COMMUNITY BANK SYSTEM, INC. Ticker: CBU Security ID: 203607106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark J. Bolus For For Management 1.2 Elect Director Nicholas A. DiCerbo For For Management 1.3 Elect Director Neil E. Fesette For For Management 1.4 Elect Director James A. Gabriel For For Management 1.5 Elect Director Edward S. Mucenski For For Management 1.6 Elect Director Charles E. Parente For For Management 1.7 Elect Director John Parente For For Management 1.8 Elect Director John F. Whipple, Jr. For For Management 2 Ratify Auditors For For Management COMPUTER PROGRAMS AND SYSTEMS, INC. Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Boyd Douglas For For Management 1.2 Elect Director Charles P. Huffman For For Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Goldberg For Withhold Management 1.2 Elect Director Robert G. Paul For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CONCUR TECHNOLOGIES, INC. Ticker: CNQR Security ID: 206708109 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Canfield For For Management 1.2 Elect Director Gordan Eubanks For For Management 2 Ratify Auditors For For Management CONSTANT CONTACT, INC. Ticker: CTCT Security ID: 210313102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Badavas For For Management 1.2 Elect Director Gail F. Goodman For For Management 1.3 Elect Director William S. Kaiser For For Management 2 Ratify Auditors For For Management CONVERGYS CORPORATION Ticker: CVG Security ID: 212485106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird For Did Not Vote Management 1.2 Elect Director Richard R. Devenuti For Did Not Vote Management 1.3 Elect Director Thomas L. Monahan Iii For Did Not Vote Management 1.4 Elect Director Philip A. Odeen For Did Not Vote Management 1.5 Elect Director Richard F. Wallman For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Declassify the Board of Directors For Did Not Vote Management CORELOGIC INC Ticker: FAF Security ID: 21871D103 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director George L. Argyros For Did Not Vote Management 1.2? Elect Director Bruce S. Bennett For Did Not Vote Management 1.3? Elect Director Matthew B. Botein For Did Not Vote Management 1.4? Elect Director J. David Chatham For Did Not Vote Management 1.5? Elect Director Glenn C. Christenson For Did Not Vote Management 1.6? Elect Director William G. Davis For Did Not Vote Management 1.7? Elect Director James L. Doti For Did Not Vote Management 1.8? Elect Director Lewis W. Douglas, Jr. For Did Not Vote Management 1.9? Elect Director Christopher V. Greetham For Did Not Vote Management 1.1 Elect Director Parker S. Kennedy For Did Not Vote Management 1.11 Elect Director Thomas C. O''Brien For Did Not Vote Management 1.12 Elect Director Frank E. O''Bryan For Did Not Vote Management 1.13 Elect Director John W. Peace For Did Not Vote Management 1.14 Elect Director D. Van Skilling For Did Not Vote Management 1.15 Elect Director Herbert B. Tasker For Did Not Vote Management 1.16 Elect Director Virginia M. Ueberroth For Did Not Vote Management 1.17 Elect Director Mary Lee Widener For Did Not Vote Management 2??? Change State of Incorporation [from For Did Not Vote Management California to Delaware] 3??? Establish Range For Board Size For Did Not Vote Management 4??? Change Company Name For Did Not Vote Management 5??? Ratify Auditors For Did Not Vote Management CORPORATE EXECUTIVE BOARD COMPANY, THE Ticker: EXBD Security ID: 21988R102 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Monahan, III For For Management 1.2 Elect Director Gregor S. Bailar For For Management 1.3 Elect Director Stephen M. Carter For For Management 1.4 Elect Director Gordon J. Coburn For For Management 1.5 Elect Director Nancy J. Karch For For Management 1.6 Elect Director David W. Kenny For For Management 1.7 Elect Director Daniel O. Leemon For For Management 2 Ratify Auditors For For Management COSTAR GROUP, INC. Ticker: CSGP Security ID: 22160N109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Klein For For Management 1.2 Elect Director Andrew C. Florance For For Management 1.3 Elect Director David Bonderman For For Management 1.4 Elect Director Michael J. Glosserman For For Management 1.5 Elect Director Warren H. Haber For For Management 1.6 Elect Director Josiah O. Low, III For For Management 1.7 Elect Director Christopher J. Nassetta For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management COVANTA HOLDING CORPORATION Ticker: CVA Security ID: 22282E102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director David M. Barse For Did Not Vote Management 1.2? Elect Director Ronald J. Broglio For Did Not Vote Management 1.3? Elect Director Peter C.B. Bynoe For Did Not Vote Management 1.4? Elect Director Linda J. Fisher For Did Not Vote Management 1.5? Elect Director Joseph M. Holsten For Did Not Vote Management 1.6? Elect Director Anthony J. Orlando For Did Not Vote Management 1.7? Elect Director William C. Pate For Did Not Vote Management 1.8? Elect Director Robert S. Silberman For Did Not Vote Management 1.9? Elect Director Jean Smith For Did Not Vote Management 1.1 Elect Director Samuel Zell For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management 3??? Amend Equity Award Plan for Employees Against Did Not Vote Management and Officers CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: DEC 2, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert V. Dale For For Management 1.2 Elect Director Richard J. Dobkin For For Management 1.3 Elect Director Robert C. Hilton For For Management 1.4 Elect Director Charles E. Jones, Jr. For For Management 1.5 Elect Director B.F. "Jack" Lowery For For Management 1.6 Elect Director Martha M. Mitchell For For Management 1.7 Elect Director Andrea M. Weiss For For Management 1.8 Elect Director Jimmie D. White For For Management 1.9 Elect Director Michael A. Woodhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For Did Not Vote Management 1.2 Elect Director John W. Conway For Did Not Vote Management 1.3 Elect Director Arnold W. Donald For Did Not Vote Management 1.4 Elect Director William G. Little For Did Not Vote Management 1.5 Elect Director Hans J. Loliger For Did Not Vote Management 1.6 Elect Director Thomas A. Ralph For Did Not Vote Management 1.7 Elect Director Hugues Du Rouret For Did Not Vote Management 1.8 Elect Director Alan W. Rutherford For Did Not Vote Management 1.9 Elect Director Jim L. Turner For Did Not Vote Management 1.10 Elect Director William S. Urkiel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: 126349109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Nafus For Withhold Management 1.2 Elect Director Janice I. Obuchowski For Withhold Management 1.3 Elect Director Donald B. Reed For Withhold Management 2 Approve Issuance of For For Management Warrants/Convertible Debentures 3 Ratify Auditors For For Management CSS INDUSTRIES, INC. Ticker: CSS Security ID: 125906107 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Beaumont For For Management 1.2 Elect Director James H. Bromley For For Management 1.3 Elect Director Jack Farber For For Management 1.4 Elect Director John J. Gavin For For Management 1.5 Elect Director Leonard E. Grossman For For Management 1.6 Elect Director James E. Ksansnak For For Management 1.7 Elect Director Rebecca C. Matthias For For Management 1.8 Elect Director Christopher J. Munyan For For Management CTS CORPORATION Ticker: CTS Security ID: 126501105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter S. Catlow For Did Not Vote Management 1.2 Elect Director Lawrence J. Ciancia For Did Not Vote Management 1.3 Elect Director Thomas G. Cody For Did Not Vote Management 1.4 Elect Director Patricia K. Collawn For Did Not Vote Management 1.5 Elect Director Roger R. Hemminghaus For Did Not Vote Management 1.6 Elect Director Michael A. Henning For Did Not Vote Management 1.7 Elect Director Vinod M. Khilnani For Did Not Vote Management 1.8 Elect Director Robert A. Profusek For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director S. Marce Fuller For For Management 1.3 Elect Director Allen A. Kozinski For For Management 1.4 Elect Director Carl G. Miller For For Management 1.5 Elect Director William B. Mitchell For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management DEALERTRACK HOLDINGS, INC. Ticker: TRAK Security ID: 242309102 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann B. Lane For For Management 1.2 Elect Director John J. McDonnell, Jr. For For Management 1.3 Elect Director Barry Zwarenstein For For Management 2 Ratify Auditors For For Management DECKERS OUTDOOR CORPORATION Ticker: DECK Security ID: 243537107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angel R. Martinez For For Management 1.2 Elect Director Rex A. Licklider For For Management 1.3 Elect Director John M. Gibbons For For Management 1.4 Elect Director John G. Perenchio For For Management 1.5 Elect Director Maureen Conners For For Management 1.6 Elect Director Tore Steen For For Management 1.7 Elect Director Ruth M. Owades For For Management 1.8 Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DELTA APPAREL, INC. Ticker: DLA Security ID: 247368103 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.A. Cochran For For Management 1.2 Elect Director W.F. Garrett For For Management 1.3 Elect Director E.J. Gatewood For For Management 1.4 Elect Director R.W. Humphreys For For Management 1.5 Elect Director M. Lennon For For Management 1.6 Elect Director E.E. Maddrey II For For Management 1.7 Elect Director B.A. Mickel For For Management 1.8 Elect Director D. Peterson For For Management 1.9 Elect Director R.E. Staton For For Management 2 Ratify Auditors For For Management DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce L. Byrnes For Did Not Vote Management 1.2 Elect Director Mei-Wei Cheng For Did Not Vote Management 1.3 Elect Director Phillip R. Cox For Did Not Vote Management 1.4 Elect Director Richard L. Crandall For Did Not Vote Management 1.5 Elect Director Gale S. Fitzgerald For Did Not Vote Management 1.6 Elect Director Phillip B. Lassiter For Did Not Vote Management 1.7 Elect Director John N. Lauer For Did Not Vote Management 1.8 Elect Director Thomas W. Swidarski For Did Not Vote Management 1.9 Elect Director Henry D.G. Wallace For Did Not Vote Management 1.10 Elect Director Alan J. Weber For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Re-Approve Executive Incentive Bonus For Did Not Vote Management Plan DIGI INTERNATIONAL INC. Ticker: DGII Security ID: 253798102 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy C. Jackson For Withhold Management 1.2 Elect Director Ahmed Nawaz For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management DIGITAL RIVER, INC. Ticker: DRIV Security ID: 25388B104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel A. Ronning For Did Not Vote Management 1.2 Elect Director Perry W. Steiner For Did Not Vote Management 1.3 Elect Director Cheryl F. Rosner For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. Ticker: DTG Security ID: 256743105 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Capo For For Management 1.2 Elect Director Maryann N. Keller For For Management 1.3 Elect Director Edward C. Lumley For For Management 1.4 Elect Director Richard W. Neu For For Management 1.5 Elect Director John C. Pope For For Management 1.6 Elect Director Scott L. Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For For Management 1.2 Elect Director Randy L. Pearce For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DRESSER-RAND GROUP INC. Ticker: DRC Security ID: 261608103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director William E. Macaulay For Did Not Vote Management 1.2? Elect Director Vincent R. Volpe Jr. For Did Not Vote Management 1.3? Elect Director Rita V. Foley For Did Not Vote Management 1.4? Elect Director Louis A. Raspino For Did Not Vote Management 1.5? Elect Director Philip R. Roth For Did Not Vote Management 1.6? Elect Director Stephen A. Snider For Did Not Vote Management 1.7? Elect Director Michael L. Underwood For Did Not Vote Management 1.8? Elect Director Joseph C. Winkler III For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management DREW INDUSTRIES INCORPORATED Ticker: DW Security ID: 26168L205 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward W. Rose, III For For Management 1.2 Elect Director Leigh J. Abrams For For Management 1.3 Elect Director Fredric M. Zinn For For Management 1.4 Elect Director James F. Gero For For Management 1.5 Elect Director Frederick B. Hegi, Jr. For For Management 1.6 Elect Director David A. Reed For For Management 1.7 Elect Director John B. Lowe, Jr. For For Management 1.8 Elect Director Jason D. Lippert For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Edward Allinson For Did Not Vote Management 1.2 Elect Director Michael G. Fitt For Did Not Vote Management 1.3 Elect Director Robert T. Jackson For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management DYNAMEX INC. Ticker: DDMX Security ID: 26784F103 Meeting Date: JAN 5, 2010 Meeting Type: Annual Record Date: NOV 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Hughes For For Management 1.2 Elect Director Wayne Kern For For Management 1.3 Elect Director Craig R. Lentzsch For For Management 1.4 Elect Director Richard K. McClelland For For Management 1.5 Elect Director Bruce E. Ranck For For Management 1.6 Elect Director Stephen P. Smiley For For Management 1.7 Elect Director James L. Welch For For Management 2 Other Business For Against Management ECHELON CORPORATION Ticker: ELON Security ID: 27874N105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robyn M. Denholm For For Management 1.2 Elect Director Richard M. Moley For For Management 1.3 Elect Director Betsy Rafael For For Management 2 Ratify Auditors For For Management EL PASO ELECTRIC CO. Ticker: EE Security ID: 283677854 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Robert Brown For For Management 1.2 Elect Director James W. Cicconi For For Management 1.3 Elect Director P.z. Holland-Branch For For Management 1.4 Elect Director Thomas K. Shockley For For Management 2 Ratify Auditors For For Management ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: 296315104 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. L. Richey, Jr. For Did Not Vote Management 1.2 Elect Director J. M. Stolze For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management ETHAN ALLEN INTERIORS INC. Ticker: ETH Security ID: 297602104 Meeting Date: NOV 16, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management EURONET WORLDWIDE, INC. Ticker: EEFT Security ID: 298736109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Brown For For Management 1.2 Elect Director Andrew B. Schmitt For For Management 1.3 Elect Director M. Jeannine Strandjord For For Management 2 Ratify Auditors For For Management F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah L. Bevier For For Management 2 Elect Director Alan J. Higginson For For Management 3 Elect Director John McAdam For For Management 4 Ratify Auditors For For Management FAIR ISAAC CORP. Ticker: FICO Security ID: 303250104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George Battle For Did Not Vote Management 1.2 Elect Director Nicholas F. Graziano For Did Not Vote Management 1.3 Elect Director Mark N. Greene For Did Not Vote Management 1.4 Elect Director Alex W. Hart For Did Not Vote Management 1.5 Elect Director James D. Kirsner For Did Not Vote Management 1.6 Elect Director William J. Lansing For Did Not Vote Management 1.7 Elect Director Rahul N. Merchant For Did Not Vote Management 1.8 Elect Director Margaret L. Taylor For Did Not Vote Management 1.9 Elect Director Duane E. White For Did Not Vote Management 2 Eliminate Cumulative Voting For Did Not Vote Management 3 Adopt Majority Voting for Uncontested For Did Not Vote Management Election of Directors FAIR ISAAC CORP. Ticker: FICO Security ID: 303250104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George Battle For Withhold Management 1.2 Elect Director Nicholas F. Graziano For For Management 1.3 Elect Director Mark N. Greene For For Management 1.4 Elect Director Alex W. Hart For For Management 1.5 Elect Director James D. Kirsner For For Management 1.6 Elect Director William J. Lansing For For Management 1.7 Elect Director Rahul N. Merchant For For Management 1.8 Elect Director Margaret L. Taylor For For Management 1.9 Elect Director Duane E. White For For Management 2 Eliminate Cumulative Voting For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management FARO TECHNOLOGIES, INC. Ticker: FARO Security ID: 311642102 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Caldwell For For Management 1.2 Elect Director John Donofrio For For Management 2 Ratify Auditors For For Management FIRST BANCORP Ticker: FBNC Security ID: 318910106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel T. Blue, Jr. For For Management 1.2 Elect Director Jack D. Briggs For Withhold Management 1.3 Elect Director R. Walton Brown For For Management 1.4 Elect Director David L. Burns For For Management 1.5 Elect Director John F. Burns For Withhold Management 1.6 Elect Director Mary Clara Capel For Withhold Management 1.7 Elect Director James C. Crawford, III For Withhold Management 1.8 Elect Director R. Winston Dozier For For Management 1.9 Elect Director James G. Hudson, Jr. For For Management 1.10 Elect Director Richard H. Moore For For Management 1.11 Elect Director Jerry L. Ocheltree For For Management 1.12 Elect Director George R. Perkins, Jr. For For Management 1.13 Elect Director Thomas F. Phillips For Withhold Management 1.14 Elect Director Frederick L. Taylor II For Withhold Management 1.15 Elect Director Virginia C. Thomasson For Withhold Management 1.16 Elect Director Goldie H. Wallace For For Management 1.17 Elect Director Dennis A. Wicker For Withhold Management 1.18 Elect Director John C. Willis For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation FIRST CASH FINANCIAL SERVICES, INC Ticker: FCFS Security ID: 31942D107 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rick L. Wessel For For Management 1.2 Elect Director Richard T. Burke For For Management 2 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management FIRST NIAGARA FINANCIAL GROUP, INC. Ticker: FNFG Security ID: 33582V108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara S. Jeremiah For Did Not Vote Management 1.2 Elect Director John R. Koelmel For Did Not Vote Management 1.3 Elect Director George M. Philip For Did Not Vote Management 1.4 Elect Director Louise Woerner For Did Not Vote Management 2 Increase Authorized Common Stock For Did Not Vote Management 3 Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers'' Compensation 4 Ratify Auditors For Did Not Vote Management FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David V. Singer For For Management 1.2 Elect Director Franklin L. Burke For Withhold Management 1.3 Elect Director George E. Deese For Withhold Management 1.4 Elect Director Manuel A. Fernandez For Withhold Management 1.5 Elect Director Melvin T. Stith For Withhold Management 2 Ratify Auditors For For Management FORCE PROTECTION, INC. Ticker: FRPT Security ID: 345203202 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Thompson, Jr. For For Management 1.2 Elect Director Michael Moody For For Management 2 Ratify Auditors For For Management FORRESTER RESEARCH, INC. Ticker: FORR Security ID: 346563109 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henk W. Broeders For For Management 1.2 Elect Director George R. Hornig For For Management 2 Ratify Auditors For For Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: 349853101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Campbell For For Management 1.2 Elect Director C. Robert Campbell For For Management 1.3 Elect Director Richard W. Hanselman For For Management 1.4 Elect Director C. John Langley, Jr. For For Management 1.5 Elect Director Tracy A. Leinbach For For Management 1.6 Elect Director G. Michael Lynch For For Management 1.7 Elect Director Ray A. Mundy For For Management 1.8 Elect Director Gary L. Paxton For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda J. Bacon For Did Not Vote Management 1.2 Elect Director James W. Crownover For Did Not Vote Management 1.3 Elect Director Dennis J. Shaughnessy For Did Not Vote Management 1.4 Elect Director George P. Stamas For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Baszucki For For Management 1.2 Elect Director Douglas A. Milroy For For Management 1.3 Elect Director Alice M. Richter For For Management 1.4 Elect Director Jeffrey L. Wright For For Management 2 Ratify Auditors For For Management GENOPTIX, INC. Ticker: GXDX Security ID: 37243V100 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Curry For Did Not Vote Management 1.2 Elect Director Geoffrey M. Parker For Did Not Vote Management 1.3 Elect Director Andrew E. Senyei For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Mulder For For Management 1.2 Elect Director Frederick Sotok For For Management 1.3 Elect Director Wallace Tsuha For For Management 2 Prepare Sustainability Report Against Against Shareholder 3 Ratify Auditors For For Management GEOEYE, INC. Ticker: GEOY Security ID: 37250W108 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Abrahamson For Withhold Management 1.2 Elect Director Joseph M. Ahearn For Withhold Management 1.3 Elect Director Martin C. Faga For Withhold Management 1.4 Elect Director Michael F. Horn, Sr. For Withhold Management 1.5 Elect Director Lawrence A. Hough For For Management 1.6 Elect Director Roberta E. Lenczowski For For Management 1.7 Elect Director Matthew M. O?Connell For For Management 1.8 Elect Director James M. Simon, Jr. For Withhold Management 1.9 Elect Director William W. Sprague For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management GLOBAL CASH ACCESS HOLDINGS, INC. Ticker: GCA Security ID: 378967103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Geoff Judge For For Management 2 Ratify Auditors For For Management GLOBAL INDUSTRIES, LTD. Ticker: GLBL Security ID: 379336100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Charles O. Buckner For Did Not Vote Management 1.2? Elect Director John A. Clerico For Did Not Vote Management 1.3? Elect Director Lawrence R. Dickerson For Did Not Vote Management 1.4? Elect Director Edward P. Djerejian For Did Not Vote Management 1.5? Elect Director William J. Dore For Did Not Vote Management 1.6? Elect Director Larry E. Farmer For Did Not Vote Management 1.7? Elect Director Edgar G. Hotard For Did Not Vote Management 1.8? Elect Director Richard A. Pattarozzi For Did Not Vote Management 1.9? Elect Director James L. Payne For Did Not Vote Management 1.1 Elect Director Michael J. Pollock For Did Not Vote Management 1.11 Elect Director John B. Reed For Did Not Vote Management 2??? Increase Authorized Common Stock For Did Not Vote Management 3??? Ratify Auditors For Did Not Vote Management GLOBAL POWER EQUIPMENT GROUP INC. Ticker: GLPWD Security ID: 37941P207 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl Bartoli For For Management 1.2 Elect Director Terence J. Cryan For For Management 1.3 Elect Director Eugene I. Davis For For Management 1.4 Elect Director David L. Keller For For Management 1.5 Elect Director Charles Macaluso For For Management 1.6 Elect Director Frank E. Williams, Jr. For For Management 2 Approve Reverse Stock Split For For Management GMX RESOURCES INC. Ticker: GMXR Security ID: 38011M108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ken L. Kenworthy, Jr. For For Management 1.2 Elect Director T.J. Boismier For Withhold Management 1.3 Elect Director Steven Craig For Withhold Management 1.4 Elect Director Ken L. Kenworthy, Sr. For For Management 1.5 Elect Director Jon W. "Tucker" Mchugh For Withhold Management 1.6 Elect Director Michael G. Cook For For Management 1.7 Elect Director Thomas G. Casso For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management GRAND CANYON EDUCATION, INC. Ticker: LOPE Security ID: 38526M106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brent D. Richardson For For Management 1.2 Elect Director Brian E. Mueller For For Management 1.3 Elect Director Christopher C. For For Management Richardson 1.4 Elect Director Chad N. Heath For For Management 1.5 Elect Director D. Mark Dorman For For Management 1.6 Elect Director David J. Johnson For For Management 1.7 Elect Director Jack A. Henry For For Management 1.8 Elect Director Gerald F. Colangelo For For Management 2 Ratify Auditors For For Management GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1??? Elect Director William G. Dorey For Did Not Vote Management 2??? Elect Director Rebecca A. McDonald For Did Not Vote Management 3??? Elect Director William H. Powell For Did Not Vote Management 4??? Elect Director Claes G. Bjork For Did Not Vote Management 5??? Approve Qualified Employee Stock For Did Not Vote Management Purchase Plan 6??? Approve Executive Incentive Bonus Plan For Did Not Vote Management 7??? Approve/Amend Executive Incentive Bonus For Did Not Vote Management Plan 8??? Ratify Auditors For Did Not Vote Management GUIDANCE SOFTWARE, INC. Ticker: GUID Security ID: 401692108 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shawn McCreight For For Management 1.2 Elect Director Victor Limongelli For For Management 1.3 Elect Director Marshall Geller For For Management 1.4 Elect Director Jeff Lawrence For For Management 1.5 Elect Director Kathleen O'Neil For For Management 1.6 Elect Director Stephen Richards For For Management 1.7 Elect Director Robert Van Schoonenberg For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Liddell For For Management 1.2 Elect Director Donald L. Dillingham For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director James D. Palm For For Management 1.5 Elect Director Scott E. Streller For For Management 2 Ratify Auditors For For Management GYMBOREE CORPORATION, THE Ticker: GYMB Security ID: 403777105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Blair W. Lambert For For Management 1.2 Elect Director Daniel R. Lyle For For Management 1.3 Elect Director Scott A. Ryles For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HAEMONETICS CORP. Ticker: HAE Security ID: 405024100 Meeting Date: JUL 30, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald Gelbman For For Management 1.2 Elect Director Brad Nutter For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Barry J. Alperin For For Management 1.3 Elect Director Richard C. Berke For Withhold Management 1.4 Elect Director Beth L. Bronner For For Management 1.5 Elect Director Jack Futterman For Withhold Management 1.6 Elect Director Daniel R. Glickman For For Management 1.7 Elect Director Marina Hahn For For Management 1.8 Elect Director Roger Meltzer For For Management 1.9 Elect Director Lewis D. Schiliro For Withhold Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management HALLMARK FINANCIAL SERVICES INC. Ticker: HALL Security ID: 40624Q203 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Schwarz For For Management 1.2 Elect Director James H. Graves For For Management 1.3 Elect Director Scott T. Berlin For For Management 1.4 Elect Director George R. Manser For For Management 1.5 Elect Director Jim W. Henderson For For Management HARRY WINSTON DIAMOND CORPORATION Ticker: TSX Security ID: 41587B100 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Matthew W. Barrett as Director For Did Not Vote Management 1.2? Elect Thomas M. Boehlert as Director For Did Not Vote Management 1.3? Elect Micheline Bouchard as Director For Did Not Vote Management 1.4? Elect Robert A. Gannicott as Director For Did Not Vote Management 1.5? Elect Noel Harwerth as Director For Did Not Vote Management 1.6? Elect Daniel Jarvis as Director For Did Not Vote Management 1.7? Elect Laurent E. Mommeja as Director For Did Not Vote Management 1.8? Elect J. Roger B. Phillimore as For Did Not Vote Management Director 2??? Approve KPMG LLP as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration HAWAIIAN HOLDINGS, INC. Ticker: HA Security ID: 419879101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory S. Anderson For For Management 1.2 Elect Director L. Todd Budge For For Management 1.3 Elect Director Donald J. Carty For For Management 1.4 Elect Director Mark B. Dunkerley For For Management 1.5 Elect Director Lawrence S. Hershfield For For Management 1.6 Elect Director Randall L. Jenson For For Management 1.7 Elect Director Bert T. Kobayashi, Jr. For For Management 1.8 Elect Director Crystal K. Rose For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management HAWK CORPORATION Ticker: HWK Security ID: 420089104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew T. Berlin For Withhold Management 1.2 Elect Director Paul R. Bishop For Withhold Management 1.3 Elect Director Richard T. Marabito For Withhold Management 1.4 Elect Director Dan T. Moore, III For Withhold Management 2 Ratify Auditors For For Management 3 Amend Terms of Existing Poison Pill Against For Shareholder HEALTH MANAGEMENT ASSOCIATES, INC. Ticker: HMA Security ID: 421933102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Schoen For For Management 1.2 Elect Director Gary D. Newsome For For Management 1.3 Elect Director Kent P. Dauten For For Management 1.4 Elect Director Donald E. Kiernan For For Management 1.5 Elect Director Robert A. Knox For For Management 1.6 Elect Director William E. Mayberry For For Management 1.7 Elect Director Vicki A. O'Meara For For Management 1.8 Elect Director William C. Steere, Jr. For For Management 1.9 Elect Director R.W. Westerfield For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HEALTHSPRING INC Ticker: HS Security ID: 42224N101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Leon, Jr. For Withhold Management 1.2 Elect Director Sharad Mansukani For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HEXCEL CORPORATION Ticker: HXL Security ID: 428291108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Beckman For For Management 1.2 Elect Director David E. Berges For For Management 1.3 Elect Director Lynn Brubaker For For Management 1.4 Elect Director Jeffrey C. Campbell For For Management 1.5 Elect Director Sandra L. Derickson For For Management 1.6 Elect Director W. Kim Foster For For Management 1.7 Elect Director Jeffrey A. Graves For For Management 1.8 Elect Director David C. Hill For For Management 1.9 Elect Director David C. Hurley For For Management 1.10 Elect Director David L. Pugh For For Management 2 Ratify Auditors For For Management HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Giertz For For Management 1.2 Elect Director Katherine S. Napier For For Management 1.3 Elect Director Ronald A. Malone For For Management 1.4 Elect Director Eduardo R. Menasce For For Management 1.5 Elect Director John J. Greisch For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management HOLLY CORPORATION Ticker: HOC Security ID: 435758305 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Buford P. Berry For For Management 1.2 Elect Director Matthew P. Clifton For For Management 1.3 Elect Director Leldon E. Echols For For Management 1.4 Elect Director Robert G. McKenzie For For Management 1.5 Elect Director Jack P. Reid For For Management 1.6 Elect Director Paul T. Stoffel For For Management 1.7 Elect Director Tommy A. Valenta For For Management 2 Ratify Auditors For For Management HORACE MANN EDUCATORS CORPORATION Ticker: HMN Security ID: 440327104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary H. Futrell For For Management 2 Elect Director Stephen J. Hasenmiller For For Management 3 Elect Director Ronald J. Helow For For Management 4 Elect Director Louis G. Lower, II For For Management 5 Elect Director Gabriel L. Shaheen For For Management 6 Elect Director Roger J. Steinbecker For For Management 7 Elect Director Robert Stricker For For Management 8 Elect Director Charles R. Wright For For Management 9 Approve Omnibus Stock Plan For For Management 10 Ratify Auditors For For Management HORSEHEAD HOLDING CORP. Ticker: ZINC Security ID: 440694305 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James M. Hensler For For Management 2 Ratify Auditors For For Management HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy H. Powers For Did Not Vote Management 1.2 Elect Director G. Jackson Ratcliffe For Did Not Vote Management 1.3 Elect Director George W. Edwards, Jr. For Did Not Vote Management 1.4 Elect Director Lynn J. Good For Did Not Vote Management 1.5 Elect Director Anthony J. Guzzi For Did Not Vote Management 1.6 Elect Director Joel S. Hoffman For Did Not Vote Management 1.7 Elect Director Andrew McNally, IV For Did Not Vote Management 1.8 Elect Director Carlos A. Rodriguez For Did Not Vote Management 1.9 Elect Director Richard J. Swift For Did Not Vote Management 1.10 Elect Director Daniel S. Van Riper For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Lauer For Did Not Vote Management 1.2 Elect Director Gerard P. Mastroianni For Did Not Vote Management 1.3 Elect Director Richard W. Neu For Did Not Vote Management 1.4 Elect Director Kathleen H. Ransier For Did Not Vote Management 1.5 Elect Director William R. Robertson For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Increase Authorized Common Stock For Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management 5 Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers'' Compensation HUTCHINSON TECHNOLOGY INCORPORATED Ticker: HTCH Security ID: 448407106 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: DEC 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Augusti For For Management 1.2 Elect Director W. Thomas Brunberg For For Management 1.3 Elect Director Wayne M. Fortun For For Management 1.4 Elect Director Jeffrey W. Green For For Management 1.5 Elect Director Gary D. Henley For For Management 1.6 Elect Director Russell Huffer For For Management 1.7 Elect Director William T. Monahan For For Management 1.8 Elect Director Richard B. Solum For For Management 1.9 Elect Director Thomas R. VerHage For For Management 2 Ratify Auditors For For Management IBERIABANK CORP. Ticker: IBKC Security ID: 450828108 Meeting Date: AUG 24, 2009 Meeting Type: Special Record Date: JUL 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management IBERIABANK CORPORATION Ticker: IBKC Security ID: 450828108 Meeting Date: JAN 29, 2010 Meeting Type: Special Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For Against Management IBERIABANK CORPORATION Ticker: IBKC Security ID: 450828108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine D. Abell For For Management 1.2 Elect Director William H. Fenstermaker For Withhold Management 1.3 Elect Director O. L. Pollard Jr. For Withhold Management 2 Ratify Auditors For For Management IKANOS COMMUNICATIONS, INC. Ticker: IKAN Security ID: 45173E105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Director Danial Faizullabhoy For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management INNERWORKINGS, INC. Ticker: INWK Security ID: 45773Y105 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Walter For For Management 1.2 Elect Director Eric D. Belcher For For Management 1.3 Elect Director Peter J. Barris For For Management 1.4 Elect Director Sharyar Baradaran For For Management 1.5 Elect Director Jack M. Greenberg For For Management 1.6 Elect Director Linda S. Wolf For For Management 1.7 Elect Director Eric P. Lefkofsky For For Management 1.8 Elect Director Charles K. Bobrinskoy For For Management 1.9 Elect Director Adam J. Gutstein For For Management 2 Ratify Auditors For For Management INTERMEC INC Ticker: IN Security ID: 458786100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick J. Byrne For Did Not Vote Management 2 Elect Director Eric J. Draut For Did Not Vote Management 3 Elect Director Gregory K. Hinckley For Did Not Vote Management 4 Elect Director Lydia H. Kennard For Did Not Vote Management 5 Elect Director Allen J. Lauer For Did Not Vote Management 6 Elect Director Stephen P. Reynolds For Did Not Vote Management 7 Elect Director Steven B. Sample For Did Not Vote Management 8 Elect Director Oren G. Shaffer For Did Not Vote Management 9 Elect Director Larry D. Yost For Did Not Vote Management 10 Ratify Auditors For Did Not Vote Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For Did Not Vote Management 1.2 Elect Director Dr. Robert W. Conn For Did Not Vote Management 1.3 Elect Director James V. Diller For Did Not Vote Management 1.4 Elect Director Gary E. Gist For Did Not Vote Management 1.5 Elect Director Mercedes Johnson For Did Not Vote Management 1.6 Elect Director Gregory Lang For Did Not Vote Management 1.7 Elect Director Jan Peeters For Did Not Vote Management 1.8 Elect Director Robert N. Pokelwaldt For Did Not Vote Management 1.9 Elect Director James A. Urry For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Approve Executive Incentive Bonus Plan For Did Not Vote Management 4 Other Business For Did Not Vote Management INTERVAL LEISURE GROUP, INC. Ticker: IILG Security ID: 46113M108 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig M. Nash For Withhold Management 1.2 Elect Director Gregory R. Blatt For Withhold Management 1.3 Elect Director David Flowers For Withhold Management 1.4 Elect Director Gary S. Howard For Withhold Management 1.5 Elect Director Lewis J. Korman For Withhold Management 1.6 Elect Director Thomas J. Kuhn For Withhold Management 1.7 Elect Director Thomas J. McInerney For Withhold Management 1.8 Elect Director Thomas P. Murphy, Jr. For Withhold Management 1.9 Elect Director Avy H. Stein For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Christopher V. Dodds For For Management 1.3 Elect Director Robert C. Gasser For For Management 1.4 Elect Director Timothy L. Jones For For Management 1.5 Elect Director Kevin J.p. O'hara For For Management 1.6 Elect Director Maureen O'hara For For Management 1.7 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ION GEOPHYSICAL CORPORATION Ticker: IO Security ID: 462044108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Franklin Myers For Did Not Vote Management 1.2? Elect Director Bruce S. Appelbaum For Did Not Vote Management 1.3? Elect Director S. James Nelson, Jr. For Did Not Vote Management 2??? Amend Omnibus Stock Plan For Did Not Vote Management 3??? Approve Qualified Employee Stock For Did Not Vote Management Purchase Plan 4??? Ratify Auditors For Did Not Vote Management IPC THE HOSPITALIST COMPANY, INC. Ticker: IPCM Security ID: 44984A105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francesco Federico For For Management 1.2 Elect Director Patrick G. Hays For For Management 1.3 Elect Director C. Thomas Smith For Withhold Management 2 Ratify Auditors For For Management JO-ANN STORES, INC. Ticker: JAS Security ID: 47758P307 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Cowen For For Management 1.2 Elect Director Joseph DePinto For For Management 1.3 Elect Director Ira Gumberg For For Management 1.4 Elect Director Patricia Morrison For For Management 1.5 Elect Director Frank Newman For For Management 1.6 Elect Director David Perdue For For Management 1.7 Elect Director Beryl Raff For For Management 1.8 Elect Director Alan Rosskamm For For Management 1.9 Elect Director Tracey Travis For For Management 1.10 Elect Director Darrell Webb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Authorize the Board of Directors to For For Management Amend the Company's Regulations as permitted by the Ohio General Corporation Law JOHN BEAN TECHNOLOGIES CORPORATION Ticker: JBT Security ID: 477839104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director James E. Goodwin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management JOS. A. BANK CLOTHIERS, INC. Ticker: JOSB Security ID: 480838101 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Ferstl For For Management 1.2 Elect Director Sidney H. Ritman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management KAPSTONE PAPER AND PACKAGING CORPORATION Ticker: KS Security ID: 48562P103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian R. Gamache For For Management 1.2 Elect Director S. Jay Stewart For For Management 1.3 Elect Director David P. Storch For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey E. Curtiss For Did Not Vote Management 1.2 Elect Director William P. Utt For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Review and Assess Human Rights Policies Against Did Not Vote Management 4 Amend EEO Policy to Prohibit Against Did Not Vote Management Discrimination based on Sexual Orientation and Gender Identity KEYNOTE SYSTEMS, INC. Ticker: KEYN Security ID: 493308100 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Umang Gupta For Did Not Vote Management 1.2? Elect Director Charles M. Boesenberg For Did Not Vote Management 1.3? Elect Director Jennifer Bolt For Did Not Vote Management 1.4? Elect Director Mohan Gyani For Did Not Vote Management 1.5? Elect Director Raymond L. Ocampo Jr. For Did Not Vote Management 1.6? Elect Director Deborah Rieman For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management KNOLL, INC. Ticker: KNL Security ID: 498904200 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Harris For For Management 1.2 Elect Director John F. Maypole For For Management 1.3 Elect Director Kathleen G. Bradley For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LADISH CO., INC. Ticker: LDSH Security ID: 505754200 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence W. Bianchi For Did Not Vote Management 1.2 Elect Director James C. Hill For Did Not Vote Management 1.3 Elect Director Leon A. Kranz For Did Not Vote Management 1.4 Elect Director Wayne E. Larsen For Did Not Vote Management 1.5 Elect Director J. Robert Peart For Did Not Vote Management 1.6 Elect Director John W. Splude For Did Not Vote Management 1.7 Elect Director Gary J. Vroman For Did Not Vote Management 2 Approve Restricted Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management LADISH CO., INC. Ticker: LDSH Security ID: 505754200 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence W. Bianchi For Withhold Management 1.2 Elect Director James C. Hill For Withhold Management 1.3 Elect Director Leon A. Kranz For Withhold Management 1.4 Elect Director Wayne E. Larsen For Withhold Management 1.5 Elect Director J. Robert Peart For Withhold Management 1.6 Elect Director John W. Splude For Withhold Management 1.7 Elect Director Gary J. Vroman For Withhold Management 2 Approve Restricted Stock Plan For For Management 3 Ratify Auditors For For Management LANDEC CORP. Ticker: LNDC Security ID: 514766104 Meeting Date: OCT 15, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary T. Steele For For Management 1.2 Elect Director Nicholas Tompkins For For Management 1.3 Elect Director Duke K. Bristow, Ph.D. For For Management 1.4 Elect Director Robert Tobin For For Management 1.5 Elect Director Dean Hollis For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Donald S. Perkins For For Management 1.2 Director Stuart L. Scott For For Management 2 Ratify Auditors For For Management LIFETIME BRANDS, INC. Ticker: LCUT Security ID: 53222Q103 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Siegel For For Management 1.2 Elect Director Ronald Shiftan For For Management 1.3 Elect Director Craig Phillips For For Management 1.4 Elect Director David E.R. Dangoor For For Management 1.5 Elect Director Michael Jeary For For Management 1.6 Elect Director John Koegel For For Management 1.7 Elect Director Cherrie Nanninga For For Management 1.8 Elect Director William U. Westerfield For For Management 2 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Victor M. Casini For For Management 3 Elect Director Robert M. Devlin For For Management 4 Elect Director Donald F. Flynn For For Management 5 Elect Director Kevin F. Flynn For For Management 6 Elect Director Ronald G. Foster For For Management 7 Elect Director Joseph M. Holsten For For Management 8 Elect Director Paul M. Meister For For Management 9 Elect Director John F. O Brien For For Management 10 Elect Director William M. Webster, IV For For Management 11 Ratify Auditors For For Management LSB INDUSTRIES, INC. Ticker: LXU Security ID: 502160104 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Burtch For For Management 1.2 Elect Director Robert A. Butkin For For Management 1.3 Elect Director Jack E. Golsen For For Management 1.4 Elect Director Horace G. Rhodes For For Management 2 Ratify Auditors For For Management LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management LYDALL, INC. Ticker: LDL Security ID: 550819106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale G. Barnhart For For Management 1.2 Elect Director Kathleen Burdett For For Management 1.3 Elect Director W. Leslie Duffy, Esq. For For Management 1.4 Elect Director Matthew T. Farrell For For Management 1.5 Elect Director Marc T. Giles For For Management 1.6 Elect Director William D. Gurley For For Management 1.7 Elect Director Suzanne Hammett For For Management 1.8 Elect Director S. Carl Soderstrom, Jr. For For Management 2 Ratify Auditors For For Management MATRIX SERVICE CO. Ticker: MTRX Security ID: 576853105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: SEP 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bradley For For Management 1.2 Elect Director Michael J. Hall For For Management 1.3 Elect Director I. Edgar (Ed) Hendrix For For Management 1.4 Elect Director Paul K. Lackey For For Management 1.5 Elect Director Tom E. Maxwell For For Management 1.6 Elect Director David J. Tippeconnic For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management MAX CAPITAL GROUP LTD Ticker: MXGL Security ID: G6052F103 Meeting Date: NOV 2, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect William Kronenberg III as For For Management Director 1b Reelect James L. Zech as Director For For Management 2 Elect Angelo Guagliano as Subsidiary For For Management Director of Max Bermuda Ltd. 3 Ratify KPMG, Hamilton, Bermuda as For For Management Auditors of Max Capital Group Ltd. 4 Ratify KPMG, Hamilton, Bermuda as For For Management Auditors of Max Bermuda Ltd. MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 18, 2010 Meeting Type: Annual Record Date: JAN 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Lederer For For Management 1.2 Elect Director Peter B. Pond For For Management 1.3 Elect Director James R. Thompson, Jr. For For Management 2 Ratify Auditors For For Management MCGRATH RENTCORP Ticker: MGRC Security ID: 580589109 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Dawson For For Management 1.2 Elect Director Robert C. Hood For For Management 1.3 Elect Director Dennis C. Kakures For For Management 1.4 Elect Director Robert P. McGrath For For Management 1.5 Elect Director Dennis P. Stradford For For Management 1.6 Elect Director Ronald H. Zech For For Management 2 Ratify Auditors For For Management MCMORAN EXPLORATION CO. Ticker: MMR Security ID: 582411104 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert A. Day For For Management 1.3 Elect Director Gerald J. Ford For For Management 1.4 Elect Director H. Devon Graham, Jr. For For Management 1.5 Elect Director Suzanne T. Mestayer For For Management 1.6 Elect Director James R. Moffett For For Management 1.7 Elect Director B. M. Rankin, Jr. For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For Against Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For Withhold Management 1.2 Elect Director Waldemar A. Carlo, M.D. For Withhold Management 1.3 Elect Director Michael B. Fernandez For Withhold Management 1.4 Elect Director Roger K. Freeman, M.D. For Withhold Management 1.5 Elect Director Paul G. Gabos For Withhold Management 1.6 Elect Director Dany Garcia For Withhold Management 1.7 Elect Director Pascal J. Goldschmidt, For Withhold Management M.D. 1.8 Elect Director Manuel Kadre For Withhold Management 1.9 Elect Director Roger J. Medel, M.D. For Withhold Management 1.10 Elect Director Donna E. Shalala, Ph.D. For For Management 1.11 Elect Director Enrique J. Sosa, Ph.D. For Withhold Management 2 Ratify Auditors For For Management MEDTOX SCIENTIFIC, INC. Ticker: MTOX Security ID: 584977201 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Johnson For For Management 1.2 Elect Director Robert J. Marzec For For Management 2 Ratify Auditors For For Management 3 Approve Restricted Stock Plan For For Management MEMC ELECTRONIC MATERIALS, INC. Ticker: WFR Security ID: 552715104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Emmanuel T. Hernandez For Did Not Vote Management 2 Elect Director John Marren For Did Not Vote Management 3 Elect Director William E. Stevens For Did Not Vote Management 4 Elect Director James B. Williams For Did Not Vote Management 5 Ratify Auditors For Did Not Vote Management 6 Approve Omnibus Stock Plan For Did Not Vote Management 7 Other Business For Did Not Vote Management MERCER INTERNATIONAL INC. Ticker: MERC Security ID: 588056101 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy S.H. Lee For For Management 1.2 Elect Director Kenneth A. Shields For For Management 1.3 Elect Director William D. McCartney For For Management 1.4 Elect Director Guy W. Adams For For Management 1.5 Elect Director Eric Lauritzen For For Management 1.6 Elect Director Graeme A. Witts For For Management 1.7 Elect Director George Malpass For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick G. McNamee For Withhold Management 1.2 Elect Director Lawrence Trachtenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation MONRO MUFFLER BRAKE, INC. Ticker: MNRO Security ID: 610236101 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Danziger For For Management 1.2 Elect Director Robert G. Gross For For Management 1.3 Elect Director Peter J. Solomon For For Management 1.4 Elect Director Francis R. Strawbridge For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management MTS SYSTEMS CORP. Ticker: MTSC Security ID: 553777103 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For Did Not Vote Management 1.2 Elect Director Jean-Lou Chameau For Did Not Vote Management 1.3 Elect Director Laura B. Hamilton For Did Not Vote Management 1.4 Elect Director Brendan C. Hegarty For Did Not Vote Management 1.5 Elect Director Barb J. Samardzich For Did Not Vote Management 1.6 Elect Director Gail P. Steinel For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Executive Incentive Bonus Plan For Did Not Vote Management MULTI-FINELINE ELECTRONIX, INC. Ticker: MFLX Security ID: 62541B101 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Reza Meshgin For For Management 1.2 Elect Director Choon Seng Tan For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management NAPCO SECURITY TECHNOLOGIES, INC Ticker: NSSC Security ID: 630402105 Meeting Date: DEC 1, 2009 Meeting Type: Annual Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Stephen Beeber For For Management 1.2 Elect Director Randy B. Blaustein For For Management 1.3 Elect Director Donna A. Soloway For For Management NATIONAL INSTRUMENTS CORPORATION Ticker: NATI Security ID: 636518102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Truchard For For Management 1.2 Elect Director John M. Berra For For Management 2 Approve Restricted Stock Plan For Against Management 3 Ratify Auditors For For Management NATIONAL WESTERN LIFE INSURANCE COMPANY Ticker: NWLI Security ID: 638522102 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Moody For For Management 1.2 Elect Director Stephen E. Glasgow For Withhold Management 1.3 Elect Director E. J. Pederson For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management NAVIGATORS GROUP, INC., THE Ticker: NAVG Security ID: 638904102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. J. Mervyn Blakeney For For Management 1.2 Elect Director Peter A. Cheney For For Management 1.3 Elect Director Terence N. Deeks For For Management 1.4 Elect Director W. Thomas Forrester For For Management 1.5 Elect Director Stanley A. Galanski For For Management 1.6 Elect Director John F. Kirby For For Management 1.7 Elect Director Marjorie D. Raines For For Management 1.8 Elect Director Marc M. Tract For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NAVISTAR INTERNATIONAL CORP. Ticker: NAV Security ID: 63934E108 Meeting Date: FEB 16, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugenio Clariond For Did Not Vote Management 1.2 Elect Director Diane H. Gulyas For Did Not Vote Management 1.3 Elect Director William H. Osborne For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Amend Omnibus Stock Plan For Did Not Vote Management NBTY, INC. Ticker: NTY Security ID: 628782104 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: JAN 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Ashner For Did Not Vote Management 1.2 Elect Director Glenn Cohen For Did Not Vote Management 1.3 Elect Director Arthur Rudolph For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management NCI, INC. Ticker: NCIT Security ID: 62886K104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles K. Narang For For Management 1.2 Elect Director Terry W. Glasgow For For Management 1.3 Elect Director James P. Allen For Withhold Management 1.4 Elect Director John E. Lawler For For Management 1.5 Elect Director Paul V. Lombardi For Withhold Management 1.6 Elect Director J. Patrick McMahon For For Management 1.7 Elect Director Stephen L. Waechter For For Management 1.8 Elect Director Daniel R. Young For Withhold Management 2 Ratify Auditors For For Management NEOGEN CORP. Ticker: NEOG Security ID: 640491106 Meeting Date: OCT 8, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon M. Bohannon For For Management 1.2 Elect Director A. Charles Fischer For For Management 1.3 Elect Director Richard T. Crowder For For Management 2 Ratify Auditors For For Management 3 Implement Insider Trading Policy Against Against Shareholder NET 1 UEPS TECHNOLOGIES, INC. Ticker: UEPS Security ID: 64107N206 Meeting Date: NOV 25, 2009 Meeting Type: Annual Record Date: OCT 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Serge C. P. Belamant For For Management 1.2 Elect Director Herman G. Kotz? For For Management 1.3 Elect Director Christopher S. Seabrooke For Withhold Management 1.4 Elect Director Antony C. Ball For Withhold Management 1.5 Elect Director Alasdair J. K. Pein For Withhold Management 1.6 Elect Director Paul Edwards For Withhold Management 1.7 Elect Director Tom C. Tinsley For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NN, INC. Ticker: NNBR Security ID: 629337106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Fanelli For For Management 1.2 Elect Director Michael E. Werner For For Management 2 Ratify Auditors For For Management NOBEL LEARNING COMMUNITIES, INC. Ticker: NLCI Security ID: 654889104 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph Smith For For Management 1.2 Elect Director Richard J. Pinola For For Management 1.3 Elect Director Peter H. Havens For For Management 1.4 Elect Director David L. Warnock For For Management 2 Ratify Auditors For For Management NORTHERN OIL AND GAS, INC. Ticker: NOG Security ID: 665531109 Meeting Date: JUN 30, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Reger For For Management 1.2 Elect Director Robert Grabb For For Management 1.3 Elect Director Ryan R. Gilbertson For For Management 1.4 Elect Director Loren J. O'Toole For For Management 1.5 Elect Director Jack King For For Management 1.6 Elect Director Lisa Bromiley Meier For For Management 1.7 Elect Director Carter Stewart For For Management 2 Ratify Auditors For For Management 3 Change State of Incorporation [Nevada For For Management to Minnesota] OCWEN FINANCIAL CORPORATION Ticker: OCN Security ID: 675746309 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Erbey For For Management 1.2 Elect Director Ronald M. Faris For For Management 1.3 Elect Director Ronald J. Korn For For Management 1.4 Elect Director William H. Lacy For For Management 1.5 Elect Director David B. Reiner For For Management 1.6 Elect Director Barry N. Wish For For Management 2 Ratify Auditors For For Management OFFICEMAX INCORPORATED Ticker: OMX Security ID: 67622P101 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dorrit J. Bern For Did Not Vote Management 2 Elect Director Warren F. Bryant For Did Not Vote Management 3 Elect Director Joseph M. DePinto For Did Not Vote Management 4 Elect Director Sam K. Duncan For Did Not Vote Management 5 Elect Director Rakesh Gangwal For Did Not Vote Management 6 Elect Director Francesca Ruiz de For Did Not Vote Management Luzuriaga 7 Elect Director William J. Montgoris For Did Not Vote Management 8 Elect Director David M. Szymanski For Did Not Vote Management 9 Ratify Auditors For Did Not Vote Management 10 Amend Omnibus Stock Plan For Did Not Vote Management OGE ENERGY CORP. Ticker: OGE Security ID: 670837103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Brandi For Did Not Vote Management 1.2 Elect Director Luke R. Corbett For Did Not Vote Management 1.3 Elect Director Peter B. Delaney For Did Not Vote Management 2 Declassify the Board of Directors For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: 679580100 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl E. Congdon For For Management 1.2 Elect Director David S. Congdon For For Management 1.3 Elect Director John R. Congdon For For Management 1.4 Elect Director J. Paul Breitbach For For Management 1.5 Elect Director John R. Congdon, Jr. For For Management 1.6 Elect Director Robert G. Culp, III For For Management 1.7 Elect Director John D. Kasarda For For Management 1.8 Elect Director Leo H. Suggs For For Management 1.9 Elect Director D. Michael Wray For For Management 2 Ratify Auditors For For Management OLIN CORPORATION Ticker: OLN Security ID: 680665205 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Robert Bunch For For Management 1.2 Elect Director RandallL W. Larrimore For For Management 1.3 Elect Director John M. B. O'Connor For For Management 2 Amend Non-Employee Director Stock For For Management Option Plan 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward Lowenthal For For Management 1.2 Elect Director Stephen D. Plavin For For Management 2 Ratify Auditors For For Management 3 Amend Charter to Revise Various For For Management Provisions Regarding REIT Ownership Limits 4 Amend Charter to Grant Authority to the For Against Management Board of Directors to Increase or Decrease Authorized Common and Preferred Stock ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward F. Crawley For For Management 1.2 Elect Director Lennard A. Fisk For For Management 1.3 Elect Director Ronald T. Kadish For For Management 1.4 Elect Director Garrett E. Pierce For For Management 2 Ratify Auditors For For Management ORION MARINE GROUP, INC. Ticker: ORN Security ID: 68628V308 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Austin J. Shanfelter For For Management 2 Elect Director Gene Stoever For For Management 3 Ratify Auditors For For Management ORMAT TECHNOLOGIES, INC. Ticker: ORA Security ID: 686688102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Lucien Bronicki For Did Not Vote Management 1.2? Elect Director Dan Falk For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management OVERHILL FARMS, INC. Ticker: OFI Security ID: 690212105 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Rudis For For Management 1.2 Elect Director Harold Estes For For Management 1.3 Elect Director Geoffrey A. Gerard For For Management 1.4 Elect Director Alexander Auerbach For For Management 1.5 Elect Director Alexander Rodetis, Jr. For For Management 2 Ratify Auditors For For Management PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eduard E. Holdener For For Management 1.2 Elect Director Richard L. Love For Withhold Management 2 Ratify Auditors For For Management PDL BIOPHARMA, INC. Ticker: PDLI Security ID: 69329Y104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold E. Selick For For Management 2 Ratify Auditors For For Management PEET'S COFFEE & TEA, INC. Ticker: PEET Security ID: 705560100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Deno For For Management 1.2 Elect Director Michael Linton For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PLATINUM UNDERWRITERS HOLDINGS LTD Ticker: PTP Security ID: G7127P100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect H. Furlong Baldwin as Director For For Management 1.2 Elect Dan R. Carmichael as Director For For Management 1.3 Elect A. John Hass as Director For For Management 1.4 Elect Antony P. D. Lancaster as For For Management Director 1.5 Elect Edmund R. Megna as Director For For Management 1.6 Elect Michael D. Price as Director For For Management 1.7 Elect Peter T. Pruitt as Director For For Management 1.9 Elect James P. Slattery as Director For For Management 1.9 Elect Christopher J. Steffen as For For Management Director 2A. Amend Bylaws Re: Enhanced Restrictions For For Management to Mitigate the Risk of Attribution of Income to U.S. Shareholders 2B. Amend Bylaws Re: Director and Officer For For Management Liability 2C. Amend Bylaws Re: Jurisdictional Limits For For Management of Corporate Action 2D. Amend Bylaws Re: Director Actions For For Management 2E. Amend Bylaws Re: Casting of Votes For For Management 2F. Amend Bylaws Re: Transfer of Shares For For Management 2G. Amend Bylaws Re: Number of Directors For For Management 2H. Amend Bylaws Re: Editorial Changes For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve the Material Terms of the For For Management Performance Goals Under Performance Incentive Plan 5 Approve KPMG Bermuda as Auditors For For Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Caulk For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Roberts For For Management 1.2 Elect Director John Fuller For For Management 1.3 Elect Director John Fain For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Fiebiger For For Management 1.2 Elect Director Nicholas E. Brathwaite For For Management 1.3 Elect Director Balakrishnan S. Iyer For Withhold Management 1.4 Elect Director E. Floyd Kvamme For For Management 1.5 Elect Director Alan D. Bickell For For Management 1.6 Elect Director Balu Balakrishnan For For Management 1.7 Elect Director William George For For Management 1.8 Elect Director Steven J. Sharp For For Management 2 Ratify Auditors For For Management PRGX GLOBAL, INC. Ticker: PRGX Security ID: 69357C503 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick G. Dills For For Management 1.2 Elect Director N. Colin Lind For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director R. Wesley Burns For For Management 1.4 Elect Director Jennifer H. Dunbar For For Management 1.5 Elect Director Arthur M. Friedman For For Management 1.6 Elect Director James H. Kropp For For Management 1.7 Elect Director Harvey Lenkin For For Management 1.8 Elect Director Sara Grootwassink Lewis For For Management 1.9 Elect Director Michael V. McGee For For Management 2 Ratify Auditors For For Management QUESTCOR PHARMACEUTICALS, INC. Ticker: QCOR Security ID: 74835Y101 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Bailey For For Management 1.2 Elect Director Neal C. Bradsher For For Management 1.3 Elect Director Stephen C. Farrell For For Management 1.4 Elect Director Louis Silverman For For Management 1.5 Elect Director Virgil D. Thompson For For Management 2 Ratify Auditors For For Management RESOURCES CONNECTION, INC. Ticker: RECN Security ID: 76122Q105 Meeting Date: OCT 22, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald B. Murray For For Management 1.2 Elect Director A. Robert Pisano For For Management 1.3 Elect Director Susan J. Crawford For For Management 1.4 Elect Director Michael H. Wargotz For For Management 2 Ratify Auditors For For Management RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: 767744105 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Waugh Murdoch For For Management 1.2 Elect Director Peter James Blake For For Management 1.3 Elect Director Eric Patel For For Management 1.4 Elect Director Beverley Anne Briscoe For For Management 1.5 Elect Director Edward Baltazar Pitoniak For For Management 1.6 Elect Director Christopher Zimmerman For For Management 1.7 Elect Director James Michael Micali For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management RLI CORP. Ticker: RLI Security ID: 749607107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj Ahlmann For For Management 1.2 Elect Director Barbara R. Allen For For Management 1.3 Elect Director Charles M. Linke For For Management 1.4 Elect Director F. Lynn McPheeters For For Management 1.5 Elect Director Jonathan E. Michael For For Management 1.6 Elect Director Robert O. Viets For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ROLLINS, INC. Ticker: ROL Security ID: 775711104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill J. Dismuke For For Management 1.2 Elect Director Thomas J. Lawley For For Management 1.3 Elect Director Wilton Looney For For Management 2 Ratify Auditors For For Management ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stanley Dempsey For For Management 2 Elect Director Tony Jensen For For Management 3 Ratify Auditors For For Management RTI INTERNATIONAL METALS, INC. Ticker: RTI Security ID: 74973W107 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel I. Booker For For Management 1.2 Elect Director Donald P. Fusilli, Jr. For For Management 1.3 Elect Director Ronald L. Gallatin For For Management 1.4 Elect Director Charles C. Gedeon For For Management 1.5 Elect Director Robert M. Hernandez For For Management 1.6 Elect Director Dawne S. Hickton For For Management 1.7 Elect Director Edith E. Holiday For Withhold Management 1.8 Elect Director Bryan T. Moss For For Management 1.9 Elect Director James A. Williams For For Management 2 Ratify Auditors For For Management RUDOLPH TECHNOLOGIES, INC. Ticker: RTEC Security ID: 781270103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel H. Berry For For Management 2 Elect Director Thomas G. Greig For For Management 3 Elect Director Richard F. Spanier For For Management 4 Ratify Auditors For For Management RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David I. Fuente For Did Not Vote Management 2 Elect Director Eugene A. Renna For Did Not Vote Management 3 Elect Director Abbie J. Smith For Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management 5 Amend Omnibus Stock Plan For Did Not Vote Management 6 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan S1 CORPORATION Ticker: SONE Security ID: 78463B101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Johann Dreyer For For Management 1.2 Elect Director M. Douglas Ivester For For Management 1.3 Elect Director Edward Terino For For Management 2 Ratify Auditors For For Management SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 1.4 Elect Director Richard J. Schnall For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SCHOOL SPECIALTY, INC. Ticker: SCHS Security ID: 807863105 Meeting Date: AUG 18, 2009 Meeting Type: Annual Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Vander Zanden For For Management 1.2 Elect Director Jacqueline F. Woods For For Management 2 Authorize Board to Fill Vacancies For For Management 3 Ratify Auditors For For Management SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Ticker: SWM Security ID: 808541106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederic P. Villoutreix For For Management 1.2 Elect Director Anderson D. Warlick For For Management 2 Approve Restricted Stock Plan For For Management SCIENTIFIC GAMES CORPORATION Ticker: SGMS Security ID: 80874P109 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lorne Weil For Did Not Vote Management 1.2 Elect Director Michael R. Chambrello For Did Not Vote Management 1.3 Elect Director Peter A. Cohen For Did Not Vote Management 1.4 Elect Director Gerald J. Ford For Did Not Vote Management 1.5 Elect Director David L. Kennedy For Did Not Vote Management 1.6 Elect Director J. Robert Kerrey For Did Not Vote Management 1.7 Elect Director Ronald O. Perelman For Did Not Vote Management 1.8 Elect Director Michael J. Regan For Did Not Vote Management 1.9 Elect Director Barry F. Schwartz For Did Not Vote Management 1.10 Elect Director Frances F. Townsend For Did Not Vote Management 1.11 Elect Director Eric M. Turner For Did Not Vote Management 1.12 Elect Director Joseph R. Wright For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hank Brown For Did Not Vote Management 2 Elect Director Michael Chu For Did Not Vote Management 3 Elect Director Lawrence R. Codey For Did Not Vote Management 4 Elect Director Patrick Duff For Did Not Vote Management 5 Elect Director T. J. Dermot Dunphy For Did Not Vote Management 6 Elect Director Charles F. Farrell, Jr. For Did Not Vote Management 7 Elect Director William V. Hickey For Did Not Vote Management 8 Elect Director Jacqueline B. Kosecoff For Did Not Vote Management 9 Elect Director Kenneth P. Manning For Did Not Vote Management 10 Elect Director William J. Marino For Did Not Vote Management 11 Ratify Auditors For Did Not Vote Management SEASPAN CORPORATION Ticker: Security ID: Y75638109 Meeting Date: APR 25, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Gerry Wang as Director For Did Not Vote Management 1.2? Elect Peter Lorange as Director For Did Not Vote Management 1.3? Elect Graham Porter as Director For Did Not Vote Management 2??? Ratify KPMG LLP, Chartered Accountants For Did Not Vote Management as Auditor SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: 816300107 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director W. Marston Becker For For Management 2.2 Elect Director Gregory E. Murphy For For Management 2.3 Elect Director Cynthia S. Nicholson For For Management 2.4 Elect Director William M. Rue For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management SEMTECH CORPORATION Ticker: SMTC Security ID: 816850101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen M. Antle For For Management 1.2 Elect Director W. Dean Baker For For Management 1.3 Elect Director James P. Burra For For Management 1.4 Elect Director Bruce C. Edwards For For Management 1.5 Elect Director Rockell N. Hankin For For Management 1.6 Elect Director James T. Lindstrom For For Management 1.7 Elect Director Mohan R. Maheswaran For For Management 1.8 Elect Director John L. Piotrowski For For Management 2 Ratify Auditors For For Management SHUTTERFLY, INC. Ticker: SFLY Security ID: 82568P304 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Keller For For Management 1.2 Elect Director Nancy J. Schoendorf For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SIERRA WIRELESS INC. Ticker: TSX: SW Security ID: 826516106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Jason W. Cohenour as Director For Did Not Vote Management 1.2? Elect Gregory D. Aasen as Director For Did Not Vote Management 1.3? Elect Robin A. Abrams as Director For Did Not Vote Management 1.4? Elect Paul G. Cataford as Director For Did Not Vote Management 1.5? Elect Charles E. Levine as Director For Did Not Vote Management 1.6? Elect S. Jane Rowe as Director For Did Not Vote Management 1.7? Elect David B. Sutcliffe as Director For Did Not Vote Management 1.8? Elect Kent Thexton as Director For Did Not Vote Management 2??? Approve KPMG LLP as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration SKILLSOFT PLC Ticker: SKIL Security ID: 830928107 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Reelect P. Howard Edelstein as a For For Management Director 3 Reelect William J. Boyce as a Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ann Torre Bates For Did Not Vote Management 2 Elect Director William M. Diefenderfer, For Did Not Vote Management III 3 Elect Director Diane Suitt Gilleland For Did Not Vote Management 4 Elect Director Earl A. Goode For Did Not Vote Management 5 Elect Director Ronald F. Hunt For Did Not Vote Management 6 Elect Director Albert L. Lord For Did Not Vote Management 7 Elect Director Michael E. Martin For Did Not Vote Management 8 Elect Director Barry A. Munitz For Did Not Vote Management 9 Elect Director Howard H. Newman For Did Not Vote Management 10 Elect Director A. Alexander Porter, Jr. For Did Not Vote Management 11 Elect Director Frank C. Puleo For Did Not Vote Management 12 Elect Director Wolfgang Schoellkopf For Did Not Vote Management 13 Elect Director Steven L. Shapiro For Did Not Vote Management 14 Elect Director J. Terry Strange For Did Not Vote Management 15 Elect Director Anthony P. Terracciano For Did Not Vote Management 16 Elect Director Barry L. Williams For Did Not Vote Management 17 Approve Stock Option Exchange Program For Did Not Vote Management 18 Ratify Auditors For Did Not Vote Management SOLUTIA INC. Ticker: SOA Security ID: 834376501 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James P. Heffernan For For Management 1.2 Elect Director W. Thomas Jagodinski For For Management 1.3 Elect Director William C. Rusnack For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Adopt, Renew or Amend NOL Rights Plan For For Management (NOL Pill) SOUTHERN UNION COMPANY Ticker: SUG Security ID: 844030106 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Lindemann For Did Not Vote Management 1.2 Elect Director Eric D. Herschmann For Did Not Vote Management 1.3 Elect Director Michal Barzuza For Did Not Vote Management 1.4 Elect Director David Brodsky For Did Not Vote Management 1.5 Elect Director Frank W. Denius For Did Not Vote Management 1.6 Elect Director Kurt A. Gitter, M.D. For Did Not Vote Management 1.7 Elect Director Herbert H. Jacobi For Did Not Vote Management 1.8 Elect Director Thomas N. McCarter, III For Did Not Vote Management 1.9 Elect Director George Rountree, III For Did Not Vote Management 1.10 Elect Director Allan D. Scherer For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Executive Incentive Bonus Plan For Did Not Vote Management SOUTHWEST GAS CORPORATION Ticker: SWX Security ID: 844895102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Boughner For For Management 1.2 Elect Director Thomas E. Chestnut For For Management 1.3 Elect Director Stephen C. Comer For For Management 1.4 Elect Director Richard M. Gardner For For Management 1.5 Elect Director Leroy C. Hanneman, Jr. For For Management 1.6 Elect Director James J. Kropid For For Management 1.7 Elect Director Michael O. Maffie For For Management 1.8 Elect Director Anne L. Mariucci For For Management 1.9 Elect Director Michael J. Melarkey For For Management 1.10 Elect Director Jeffrey W. Shaw For For Management 1.11 Elect Director Thomas A. Thomas For For Management 1.12 Elect Director Terrence L. Wright For For Management 2 Ratify Auditors For For Management STANDEX INTERNATIONAL CORP. Ticker: SXI Security ID: 854231107 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. Cannon, Jr. For For Management 1.2 Elect Director Gerald H. Fickenscher For For Management 1.3 Elect Director Edward J. Trainor For For Management 2 Ratify Auditors For For Management STERLING BANCORP Ticker: STL Security ID: 859158107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Abrams For For Management 1.2 Elect Director Joseph M. Adamko For For Management 1.3 Elect Director Louis J. Cappelli For For Management 1.4 Elect Director Fernando Ferrer For Withhold Management 1.5 Elect Director Allan F. Hershfield For Withhold Management 1.6 Elect Director Henry J. Humphreys For Withhold Management 1.7 Elect Director Robert W. Lazar For For Management 1.8 Elect Director Carolyn Joy Lee For For Management 1.9 Elect Director John C. Millman For For Management 1.10 Elect Director Eugene Rossides For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation STERLING BANCSHARES, INC. Ticker: SBIB Security ID: 858907108 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward R. Bardgett For Did Not Vote Management 1.2 Elect Director Bernard A. Harris, Jr., For Did Not Vote Management MD 1.3 Elect Director Glenn H. Johnson For Did Not Vote Management 1.4 Elect Director R. Bruce LaBoon For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Reduce Supermajority Vote Requirement Against Did Not Vote Management STERLING BANCSHARES, INC. Ticker: SBIB Security ID: 858907108 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward R. Bardgett For Withhold Management 1.2 Elect Director Bernard A. Harris, Jr., For Withhold Management MD 1.3 Elect Director Glenn H. Johnson For Withhold Management 1.4 Elect Director R. Bruce LaBoon For Withhold Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder STERLING CONSTRUCTION COMPANY, INC. Ticker: STRL Security ID: 859241101 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald P. Fusilli, Jr. For For Management 2 Elect Director Maarten D. Hemsley For For Management 3 Elect Director Kip L. Wadsworth For For Management 4 Elect Director Richard O. Schaum For For Management 5 Elect Director Robert A. Eckels For For Management 6 Ratify Auditors For For Management STRATASYS, INC. Ticker: SSYS Security ID: 862685104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Scott Crump For For Management 1.2 Elect Director Ralph E. Crump For For Management 1.3 Elect Director Edward J. Fierko For For Management 1.4 Elect Director John J. McEleney For For Management 1.5 Elect Director Clifford H. Schwieter For For Management 1.6 Elect Director Gregory L. Wilson For For Management 2 Ratify Auditors For For Management SUFFOLK BANCORP Ticker: SUBK Security ID: 864739107 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar F. Goodale For For Management 1.2 Elect Director David A. Kandell For For Management 1.3 Elect Director Susan V.B. O'Shea For For Management 2 Ratify Auditors For For Management SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric A. Benhamou For For Management 1.2 Elect Director David M. Clapper For For Management 1.3 Elect Director Roger F. Dunbar For For Management 1.4 Elect Director Joel P. Friedman For For Management 1.5 Elect Director G. Felda Hardymon For For Management 1.6 Elect Director Alex W. "Pete" Hart For For Management 1.7 Elect Director C. Richard Kramlich For For Management 1.8 Elect Director Lata Krishnan For For Management 1.9 Elect Director Kate Mitchell For For Management 1.10 Elect Director Michaela K. Rodeno For For Management 1.11 Elect Director Ken P. Wilcox For For Management 1.12 Elect Director Kyung H. Yoon For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management SXC HEALTH SOLUTIONS CORP. Ticker: SXC Security ID: 78505P100 Meeting Date: MAY 12, 2010 Meeting Type: Annual/Special Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terence C. Burke For For Management 1.2 Elect Director William J. Davis For For Management 1.3 Elect Director Philip R. Reddon For For Management 1.4 Elect Director Mark A. Thierer For For Management 1.5 Elect Director Steven Cosler For For Management 1.6 Elect Director Curtis J. Thorne For For Management 1.7 Elect Director Anthony R. Masso For For Management 2 Approve SXC Health Solutions Corp. For For Management Incentive Plan 3 Ratify KPMG US as Auditors For For Management SYNIVERSE HOLDINGS, INC. Ticker: SVR Security ID: 87163F106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Marino For Withhold Management 1.2 Elect Director Tony G. Holcombe For Withhold Management 1.3 Elect Director Jason Few For Withhold Management 1.4 Elect Director Robert J. Gerrard, Jr. For Withhold Management 1.5 Elect Director James B. Lipham For Withhold Management 1.6 Elect Director Wendy J. Murdock For Withhold Management 1.7 Elect Director Jack Pearlstein For Withhold Management 1.8 Elect Director Timothy A. Samples For Withhold Management 1.9 Elect Director Fritz E. von Mering For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan TCF FINANCIAL CORPORATION Ticker: TCB Security ID: 872275102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Bell For Did Not Vote Management 1.2 Elect Director William F. Bieber For Did Not Vote Management 1.3 Elect Director Theodore J. Bigos For Did Not Vote Management 1.4 Elect Director William A. Cooper For Did Not Vote Management 1.5 Elect Director Thomas A. Cusick For Did Not Vote Management 1.6 Elect Director Luella G. Goldberg For Did Not Vote Management 1.7 Elect Director George G. Johnson For Did Not Vote Management 1.8 Elect Director Vance K. Opperman For Did Not Vote Management 1.9 Elect Director Gregory J. Pulles For Did Not Vote Management 1.10 Elect Director Gerald A. Schwalbach For Did Not Vote Management 1.11 Elect Director Douglas A. Scovanner For Did Not Vote Management 1.12 Elect Director Ralph Strangis For Did Not Vote Management 1.13 Elect Director Barry N. Winslow For Did Not Vote Management 2 Reduce Supermajority Vote Requirement Against Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management TEAM, INC. Ticker: TISI Security ID: 878155100 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vicent D. Foster For For Management 1.2 Elect Director Jack M. Johnson, Jr. For For Management 1.3 Elect Director Robert A. Peiser For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Omnibus For For Management Stock Plan TECHNE CORP. Ticker: TECH Security ID: 878377100 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Oland For For Management 1.2 Elect Director Roger C. Lucas For For Management 1.3 Elect Director Howard V. O'Connell For For Management 1.4 Elect Director Randolph C Steer For For Management 1.5 Elect Director Robert V. Baumgartner For For Management 1.6 Elect Director Charles A. Dinarello For For Management 1.7 Elect Director Karen A. Holbrook For For Management 1.8 Elect Director John L. Higgins For For Management 2 Fix Number of Directors at Eight For For Management TECUMSEH PRODUCTS COMPANY Ticker: TECUB Security ID: 878895200 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Kent B. Herrick For Did Not Vote Management 1.2? Elect Director David M. Goldberg???? For Did Not Vote Management 1.3? Elect Director Steven J. Lebowski For Did Not Vote Management 1.4? Elect Director Terence C. Seikel For Did Not Vote Management 1.5? Elect Director Zachary E. Savas For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management 3??? Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers'' Compensation TEKELEC Ticker: TKLC Security ID: 879101103 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Buckly For Did Not Vote Management 1.2 Elect Director Hubert de Pesquidoux For Did Not Vote Management 1.3 Elect Director Mark A. Floyd For Did Not Vote Management 1.4 Elect Director David R. Laube For Did Not Vote Management 1.5 Elect Director Carol G. Mills For Did Not Vote Management 1.6 Elect Director Franco Plastina For Did Not Vote Management 1.7 Elect Director Krish A. Prabhu For Did Not Vote Management 1.8 Elect Director Michael P. Ressner For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management TELECOMMUNICATION SYSTEMS, INC. Ticker: TSYS Security ID: 87929J103 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Maurice B. Tose For For Management 1.2 Elect Director James M. Bethmann For For Management 1.3 Elect Director Richard A. Young For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Crocker For Did Not Vote Management 1.2 Elect Director Robert Mehrabian For Did Not Vote Management 1.3 Elect Director Michael T. Smith For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management TELVENT GIT SA Ticker: TLVT Security ID: E90215109 Meeting Date: NOV 19, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendment to Article 24 of For For Management Company Bylaws to Allow Directors to Receive Remuneration in Shares 2 Approve Sale or Allocation of Treasury For For Management Shares to Workers, Employees and Managers of the Company 3 Ratify Amendment to the Extraordinary For For Management Variable Compensation Plan to Include Directors in the Delivery of Shares 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions 5 Approve Minutes of Meeting For For Management TELVENT GIT SA Ticker: TLVT Security ID: E90215109 Meeting Date: MAR 16, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 24 of Bylaws Re: Increase For Against Management Board Size to Twelve Members 2 Elect Directors For Against Management 3 Authorize Capital Increase in For Against Management Accordance with Art. 153 of Company Law with the Possibility of Excluding Preemptive Rights 4 Authorize Issuance of Convertible For Against Management Bonds, Debentures, Warrants or Any Other Debt up to EUR 500 Million within a Three-Year Period 5 Authorize Issuance of Convertible For Against Management Bonds, Debentures, Warrants or Any Other Debt up to EUR 500 Million without Preemptive Rights within a Three-Year Period 6 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 7 Approve Minutes of Meeting For Against Management TELVENT GIT SA Ticker: TLVT Security ID: E90215109 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities up to For Against Management EUR 149.26 Million Without Preemptive Rights; Consequently Approve Increase in Capital 2 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for Fiscal Year 2009 3 Approve Allocation of Income for Fiscal For For Management Year 2009 4 Approve Discharge of Directors for For For Management Fiscal Year 2009 5 Approve Remuneration of Directors for For For Management Fiscal Year 2009 6 Re-elect or Appoint External Auditor of For For Management Individual and Consolidated Accounts For Fiscal Year 2010 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management TETRA TECHNOLOGIES, INC. Ticker: TTI Security ID: 88162F105 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Brightman For Did Not Vote Management 1.2 Elect Director Paul D. Coombs For Did Not Vote Management 1.3 Elect Director Ralph S. Cunningham For Did Not Vote Management 1.4 Elect Director Tom H. Delimitros For Did Not Vote Management 1.5 Elect Director Geoffrey M. Hertel For Did Not Vote Management 1.6 Elect Director Allen T. McInnes For Did Not Vote Management 1.7 Elect Director Kenneth P. Mitchell For Did Not Vote Management 1.8 Elect Director William D. Sullivan For Did Not Vote Management 1.9 Elect Director Kenneth E. White, Jr. For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management TEXAS CAPITAL BANCSHARES, INC. Ticker: TCBI Security ID: 88224Q107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director George F. Jones, Jr. For Did Not Vote Management 1.2? Elect Director Peter B. Bartholow For Did Not Vote Management 1.3? Elect Director Joseph M. (Jody) Grant For Did Not Vote Management 1.4? Elect Director Frederick B. Hegi, Jr. For Did Not Vote Management 1.5? Elect Director Larry L. Helm For Did Not Vote Management 1.6? Elect Director James R. Holland, Jr. For Did Not Vote Management 1.7? Elect Director W. W. McAllister, III For Did Not Vote Management 1.8? Elect Director Lee Roy Mitchell For Did Not Vote Management 1.9? Elect Director Steven P. Rosenberg For Did Not Vote Management 1.1 Elect Director Robert W. Stallings For Did Not Vote Management 1.11 Elect Director Ian J. Turpin For Did Not Vote Management 1.12 Elect Director James H. Browning For Did Not Vote Management 1.13 Elect Director Elysia Holt Ragusa For Did Not Vote Management 2??? Approve Omnibus Stock Plan For Did Not Vote Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen M. Bader For Did Not Vote Management 2 Elect Director R. Kerry Clark For Did Not Vote Management 3 Elect Director Ivor J. Evans For Did Not Vote Management 4 Elect Director Lord Powell of Bayswater For Did Not Vote Management 5 Elect Director James L. Ziemer For Did Not Vote Management 6 Approve Option Exchange Program For Did Not Vote Management 7 Declassify the Board of Directors and For Did Not Vote Management Adjust Par Value of Preferred Stock 8 Ratify Auditors For Did Not Vote Management THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director A. Thomas Bender For Did Not Vote Management 1.2? Elect Director Michael H. Kalkstein For Did Not Vote Management 1.3? Elect Director Jody S. Lindell For Did Not Vote Management 1.4? Elect Director Donald Press For Did Not Vote Management 1.5? Elect Director Steven Rosenberg For Did Not Vote Management 1.6? Elect Director Allan E. Rubenstein, For Did Not Vote Management M.D. 1.7? Elect Director Robert S. Weiss For Did Not Vote Management 1.8? Elect Director Stanley Zinberg, M.D. For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management 3??? Require a Majority Vote for the Against Did Not Vote Management Election of Directors THE PEP BOYS - MANNY, MOE AND JACK Ticker: PBY Security ID: 713278109 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1??? Elect Director Jane Scaccetti For Did Not Vote Management 2??? Elect Director John T. Sweetwood For Did Not Vote Management 3??? Elect Director M. Shan Atkins For Did Not Vote Management 4??? Elect Director Robert H. Hotz For Did Not Vote Management 5??? Elect Director James A. Mitarotonda For Did Not Vote Management 6??? Elect Director Nick White For Did Not Vote Management 7??? Elect Director James A. Williams For Did Not Vote Management 8??? Elect Director Irvin D. Reid For Did Not Vote Management 9??? Elect Director Michael R. Odell For Did Not Vote Management 10?? Elect Director Max L. Lukens For Did Not Vote Management 11?? Ratify Auditors For Did Not Vote Management 12?? Amend Omnibus Stock Plan For Did Not Vote Management 13?? Adopt Simple Majority Vote Against Did Not Vote Management THERAGENICS CORPORATION Ticker: TGX Security ID: 883375107 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K. Wyatt Engwall For For Management 1.2 Elect Director M. Christine Jacobs For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management THERMADYNE HOLDINGS CORPORATION Ticker: THMD Security ID: 883435307 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Melnuk For For Management 1.2 Elect Director J. Joe Adorjan For For Management 1.3 Elect Director Andrew L. Berger For For Management 1.4 Elect Director James B. Gamache For For Management 1.5 Elect Director Marnie S. Gordon For For Management 1.6 Elect Director Christopher P. Hartmann For For Management 1.7 Elect Director Bradley G. Pattelli For For Management 2 Ratify Auditors For For Management THOMAS & BETTS CORPORATION Ticker: TNB Security ID: 884315102 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeananne K. Hauswald For Withhold Management 1.2 Elect Director Dean Jernigan For For Management 1.3 Elect Director Ronald B. Kalich Sr. For Withhold Management 1.4 Elect Director Kenneth R. Masterson For Withhold Management 1.5 Elect Director Dominic J. Pileggi For For Management 1.6 Elect Director Jean-Paul Richard For Withhold Management 1.7 Elect Director Rufus H. Rivers For For Management 1.8 Elect Director Kevin L. Roberg For For Management 1.9 Elect Director David D. Stevens For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management THOMPSON CREEK METALS CO INC. Ticker: TCM Security ID: 884768102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Denis C. Arsenault as Director For For Management 1.2 Elect Carol T. Banducci as Director For For Management 1.3 Elect James L. Freer as Director For For Management 1.4 Elect James P. Geyer as Director For For Management 1.5 Elect Timothy J. Haddon as Director For For Management 1.6 Elect Kevin Loughrey as Director For For Management 1.7 Elect Thomas J. O?Neil as Director For For Management 2 Approve 2010 Employee Stock Purchase For For Management Plan 3 Approve 2010 Long-Term Incentive Plan For For Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration TIBCO SOFTWARE INC. Ticker: TIBX Security ID: 88632Q103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vivek Y. Ranadive For Did Not Vote Management 1.2 Elect Director Nanci E. Caldwell For Did Not Vote Management 1.3 Elect Director Eric C.W. Dunn For Did Not Vote Management 1.4 Elect Director Narendra K. Gupta For Did Not Vote Management 1.5 Elect Director Peter J. Job For Did Not Vote Management 1.6 Elect Director Philip K. Wood For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management TIBCO SOFTWARE INC. Ticker: TIBX Security ID: 88632Q103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vivek Y. Ranadive For For Management 1.2 Elect Director Nanci E. Caldwell For For Management 1.3 Elect Director Eric C.W. Dunn For For Management 1.4 Elect Director Narendra K. Gupta For For Management 1.5 Elect Director Peter J. Job For For Management 1.6 Elect Director Philip K. Wood For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TNS, INC. Ticker: TNS Security ID: 872960109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Benton For For Management 1.2 Elect Director Henry H. Graham, Jr. For For Management 1.3 Elect Director Stephen X. Graham For For Management 1.4 Elect Director John V. Sponyoe For For Management 1.5 Elect Director Jay E. Ricks For For Management 1.6 Elect Director Thomas E. Wheeler For For Management 2 Ratify Auditors For For Management TOWER GROUP, INC. Ticker: TWGP Security ID: 891777104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Bryan For For Management 1.2 Elect Director Robert S. Smith For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management TRUE RELIGION APPAREL, INC. Ticker: TRLG Security ID: 89784N104 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Lubell For For Management 1.2 Elect Director Marcello Bottoli For For Management 1.3 Elect Director Joseph Coulombe For For Management 1.4 Elect Director G. Louis Graziadio, III For For Management 1.5 Elect Director Robert L. Harris, II For For Management 1.6 Elect Director Seth R. Johnson For For Management 1.7 Elect Director Mark S. Maron For For Management 2 Ratify Auditors For For Management ULTIMATE SOFTWARE GROUP, INC., THE Ticker: ULTI Security ID: 90385D107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Scherr For For Management 1.2 Elect Director Alois T. Leiter For Withhold Management 2 Ratify Auditors For For Management UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: 904214103 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond P. Davis For Did Not Vote Management 1.2 Elect Director David B. Frohnmayer For Did Not Vote Management 1.3 Elect Director William A. Lansing For Did Not Vote Management 1.4 Elect Director Hilliard C. Terry, III For Did Not Vote Management 1.5 Elect Director Peggy Y. Fowler For Did Not Vote Management 1.6 Elect Director Stephen M. Gambee For Did Not Vote Management 1.7 Elect Director Luis F. Machuca For Did Not Vote Management 1.8 Elect Director Bryan L. Timm For Did Not Vote Management 1.9 Elect Director Allyn C. Ford For Did Not Vote Management 1.10 Elect Director Jose R. Hermocillo For Did Not Vote Management 1.11 Elect Director Diane D. Miller For Did Not Vote Management 1.12 Elect Director Frank R.J. Whittaker For Did Not Vote Management 2 Increase Authorized Preferred and For Did Not Vote Management Common Stock 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Amend Executive Incentive Bonus Plan For Did Not Vote Management 5 Advisory Vote to Ratify Named Executive For Did Not Vote Management Officers'' Compensation 6 Ratify Auditors For Did Not Vote Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Cianciolo For For Management 1.2 Elect Director Peter Roy For For Management 2 Ratify Auditors For For Management UNIVERSAL TECHNICAL INSTITUTE, INC. Ticker: UTI Security ID: 913915104 Meeting Date: FEB 24, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Richard Caputo, Jr. For For Management 1.2 Elect Director Allan D. Gilmour For For Management 2 Ratify Auditors For For Management USANA HEALTH SCIENCES, INC. Ticker: USNA Security ID: 90328M107 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Myron W. Wentz, Ph.D. For For Management 1.2 Elect Director Robert Anciaux For For Management 1.3 Elect Director Gilbert A. Fuller For For Management 1.4 Elect Director Ronald S. Poelman For For Management 1.5 Elect Director Jerry G. McClain For For Management 2 Ratify Auditors For For Management VENOCO, INC. Ticker: VQ Security ID: 92275P307 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Marquez For For Management 1.2 Elect Director Mark A. Snell For For Management 2 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix Zandman For Withhold Management 1.2 Elect Director Gerald Paul For Withhold Management 1.3 Elect Director Frank Maier For For Management 2 Ratify Auditors For For Management 3 Seek Sale of Company Against Against Shareholder VITAL IMAGES, INC. Ticker: VTAL Security ID: 92846N104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Hickey, Jr. For Withhold Management 1.2 Elect Director Michael H. Carrel For Withhold Management 1.3 Elect Director Oran E. Muduroglu For Withhold Management 1.4 Elect Director Gregory J. Peet For Withhold Management 1.5 Elect Director Richard W. Perkins For Withhold Management 1.6 Elect Director Douglas M. Pihl For Withhold Management 1.7 Elect Director Michael W. Vannier, M.D. For Withhold Management 1.8 Elect Director Sven A. Wehrwein For Withhold Management 2 Ratify Auditors For For Management WALTER INVESTMENT MANAGEMENT CORP. Ticker: WAC Security ID: 93317W102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellyn L. Brown For For Management 1.2 Elect Director Denmar J. Dixon For For Management 1.3 Elect Director Steven Berrard For For Management 1.4 Elect Director Mark J. O?Brien For For Management 1.5 Elect Director Shannon E. Smith For For Management 2 Ratify Auditors For For Management WARNER MUSIC GROUP CORP. Ticker: WMG Security ID: 934550104 Meeting Date: FEB 23, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Edgar Bronfman, Jr. For Did Not Vote Management 1.2? Elect Director Shelby W. Bonnie For Did Not Vote Management 1.3? Elect Director Richard Bressler For Did Not Vote Management 1.4? Elect Director John P. Connaughton For Did Not Vote Management 1.5? Elect Director Phyllis E. Grann For Did Not Vote Management 1.6? Elect Director Michele J. Hooper For Did Not Vote Management 1.7? Elect Director Scott L. Jaeckel For Did Not Vote Management 1.8? Elect Director Seth W. Lawry For Did Not Vote Management 1.9? Elect Director Thomas H. Lee For Did Not Vote Management 1.1 Elect Director Ian Loring For Did Not Vote Management 1.11 Elect Director Mark E. Nunnelly For Did Not Vote Management 1.12 Elect Director Scott M. Sperling For Did Not Vote Management 2??? Ratify Auditors For Did Not Vote Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Hofmann For For Management 1.2 Elect Director L. Robert Johnson For For Management 1.3 Elect Director John P. Neafsey For For Management 1.4 Elect Director Geoffrey F. Worden For For Management 2 Ratify Auditors For For Management WHITING PETROLEUM CORPORATION Ticker: WLL Security ID: 966387102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas L. Aller For For Management 1.2 Elect Director Thomas P. Briggs For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold H. Bach, Jr. For For Management 1.2 Elect Director Robert J. Bahash For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director Patricia M. Nazemetz For For Management 1.5 Elect Director Louis J. Nicastro For For Management 1.6 Elect Director Neil D. Nicastro For For Management 1.7 Elect Director Edward W. Rabin, Jr For For Management 1.8 Elect Director Ira S. Sheinfeld For For Management 1.9 Elect Director Bobby L. Siller For For Management 1.10 Elect Director William J. Vareschi, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management WORLD ACCEPTANCE CORP. Ticker: WRLD Security ID: 981419104 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Alexander McLean III For For Management 1.2 Elect Director James R. Gilreath For For Management 1.3 Elect Director William S. Hummers, III For For Management 1.4 Elect Director Charles D. Way For For Management 1.5 Elect Director Ken R. Bramlett, Jr. For For Management 1.6 Elect Director Mark C. Roland For For Management 1.7 Elect Director Darrell E. Whitaker For For Management 2 Ratify Auditors For For Management ZOLTEK COMPANIES, INC. Ticker: ZOLT Security ID: 98975W104 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Latta For For Management 1.2 Elect Director Pedro Reynoso For For Management 2 Ratify Auditors For For Management ZORAN CORPORATION Ticker: ZTRAN Security ID: 98975F101 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1? Elect Director Levy Gerzberg For Did Not Vote Management 1.2? Elect Director Uzia Galil For Did Not Vote Management 1.3? Elect Director Raymond A. Burgess For Did Not Vote Management 1.4? Elect Director James D. Meindl For Did Not Vote Management 1.5? Elect Director James B. Owens, Jr. For Did Not Vote Management 1.6? Elect Director Arthur B. Stabenow For Did Not Vote Management 1.7? Elect Director Philip M. Young For Did Not Vote Management 2??? Amend Omnibus Stock Plan For Did Not Vote Management 3??? Ratify Auditors For Did Not Vote Management Dreyfus U.S. Equity Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley L. Clark For For Management 1.2 Elect Director Andrew E. Lietz For For Management 1.3 Elect Director Martin H. Loeffler For For Management 2 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against Against Shareholder Stockholder in Contested Election of Directors APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Charles H. Noski For For Management 1.10 Elect Director Sharon T. Rowlands For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management BOEING COMPANY, THE Ticker: BA Security ID: 097023105 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director David L. Calhoun For For Management 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Linda Z. Cook For For Management 6 Elect Director William M. Daley For For Management 7 Elect Director Kenneth M. Duberstein For For Management 8 Elect Director Edmund P. Giambastiani, For For Management Jr. 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Susan C. Schwab For For Management 12 Elect Director Mike S. Zafirovski For For Management 13 Ratify Auditors For For Management 14 Adopt Ethical Criteria for Military Against Against Shareholder Contracts 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Political Contributions Against Against Shareholder C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore E. Martin For Withhold Management 1.2 Elect Director Anthony Welters For Withhold Management 1.3 Elect Director Tony L. White For Withhold Management 1.4 Elect Director David M. Barrett, Ph.D. For For Management 1.5 Elect Director John C. Kelly For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Prepare Sustainability Report Against Against Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven L. Polacek For For Management 2 Elect Director ReBecca Koenig Roloff For For Management 3 Elect Director Michael W. Wickham For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CARBO CERAMICS INC. Ticker: CRR Security ID: 140781105 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director James B. Jennings For For Management 1.3 Elect Director Gary A. Kolstad For For Management 1.4 Elect Director H. E. Lentz, Jr. For For Management 1.5 Elect Director Randy L. Limbacher For For Management 1.6 Elect Director William C. Morris For For Management 1.7 Elect Director Robert S. Rubin For For Management 2 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings COVANCE INC. Ticker: CVD Security ID: 222816100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph L. Herring For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director Bradley T. Sheares , For For Management Ph.D 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Tisch For For Management 1.2 Elect Director Lawrence R. Dickerson For For Management 1.3 Elect Director John R. Bolton For For Management 1.4 Elect Director Charles L. Fabrikant For For Management 1.5 Elect Director Paul G. Gaffney II For For Management 1.6 Elect Director Edward Grebow For For Management 1.7 Elect Director Herbert C. Hofmann For For Management 1.8 Elect Director Arthur L. Rebell For For Management 1.9 Elect Director Raymond S. Troubh For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For For Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For For Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management DONALDSON CO., INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 20, 2009 Meeting Type: Annual Record Date: SEP 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack W. Eugster For For Management 1.2 Elect Director John F. Grundhofer For For Management 1.3 Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur J. Higgins For For Management 2 Elect Director Joel W. Johnson For For Management 3 Elect Director C. Scott O'Hara For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Amend Bylaws Call Special Meetings Against Against Shareholder EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MONSANTO CO. Ticker: MON Security ID: 61166W101 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank V. AtLee III For For Management 2 Elect Director David L. Chicoine For For Management 3 Elect Director Arthur H. Harper For For Management 4 Elect Director Gwendolyn S. King For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director David J.S. Flaschen For For Management 3 Elect Director Grant M. Inman For For Management 4 Elect Director Pamela A. Joseph For For Management 5 Elect Director Jonathan J. Judge For For Management 6 Elect Director Joseph M. Tucci For For Management 7 Elect Director Joseph M. Velli For For Management 8 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Ticker: PPDI Security ID: 717124101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart Bondurant For For Management 1.2 Elect Director Fredric N. Eshelman For For Management 1.3 Elect Director Frederick Frank For For Management 1.4 Elect Director General David L. Grange For For Management 1.5 Elect Director Catherine M. Klema For For Management 1.6 Elect Director Terry Magnuson For For Management 1.7 Elect Director Ernest Mario For For Management 1.8 Elect Director John A. McNeill, Jr. For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Beall For For Management 1.2 Elect Director Mark Donegan For For Management 1.3 Elect Director Andrew J. Policano For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors STARBUCKS CORP. Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: JAN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Schultz For For Management 1.2 Elect Director Barbara Bass For For Management 1.3 Elect Director William W. Bradley For For Management 1.4 Elect Director Mellody Hobson For For Management 1.5 Elect Director Kevin R. Johnson For For Management 1.6 Elect Director Olden Lee For For Management 1.7 Elect Director Sheryl Sandberg For For Management 1.8 Elect Director James G. Shennan, Jr. For For Management 1.9 Elect Director Javier G. Teruel For For Management 1.10 Elect Director Myron E. Ullman, III For For Management 1.11 Elect Director Craig E. Weatherup For For Management 2 Ratify Auditors For For Management 3 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard E. Cox, Jr. For For Management 1.2 Elect Director Srikant M. Datar, Ph.D. For For Management 1.3 Elect Director Donald M. Engelman, For For Management Ph.D. 1.4 Elect Director Louise L. Francesconi For For Management 1.5 Elect Director Howard L. Lance For For Management 1.6 Elect Director Stephen P. MacMillan For For Management 1.7 Elect Director William U. Parfet For For Management 1.8 Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jonathan Golden For For Management 2 Elect Director Joseph A. Hafner. Jr. For For Management 3 Elect Director Nancy S. Newcomb For For Management 4 Elect Director Kenneth F. Spitler For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Adopt Principles for Health Care Reform Against Against Shareholder TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 11, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Seely Brown For For Management 1.2 Elect Director R. Andrew Eckert For For Management 1.3 Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder Emerging Markets Opportunity Fund ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: 2311 Security ID: Y00153109 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 For For Management Dividends and Capital Surplus Sharing 4 Approve to Authorize Board to Chose For For Management from Increasing of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Convertible Bonds Issuance at the Appropriate Time 5 Approve Amendments on the Procedures For For Management for Loans to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Amend Articles of Association For For Management 8 Transact Other Business None None Management AKENERJI ELEKTRIK URETIM AS Ticker: AKENR.E Security ID: M0369N100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council and Provide For Did Not Vote Management Authorization to Sign Minutes 2 Accept Financial Statements and For Did Not Vote Management Statutory Reports and Approve Income Allocation 3 Approve Discharge of Board and Auditors For Did Not Vote Management 4 Elect Board of Directors and Internal For Did Not Vote Management Auditors, Approve Their Remuneration, and Provide Routine Authorizations to Board Members 5 Ratify External Auditors For Did Not Vote Management 6 Receive Information on Charitable None Did Not Vote Management Donations and Related Party Transactions 7 Amend Company Articles For Did Not Vote Management AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: P0280A101 Meeting Date: MAR 17, 2010 Meeting Type: Special Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Carry Out Operations For Against Management that Represent 20 Percent or More of the Assets of the Consolidated Group, in Compliance with Clause 17 of Company Bylaws and Article 47 of the Mexican Stock Exchange Law 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: P0280A101 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXA Security ID: P0280A101 Meeting Date: DEC 1, 2009 Meeting Type: Special Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of MXN 0.50 Per For Did Not Vote Management Share to Series A, AA and L 2 Approve Report on Tax Obligations in For Did Not Vote Management Accordance with Article 86 of Tax Law 3 Designate Inspector or Shareholder For Did Not Vote Management Representative(s) of Minutes of Meeting ANGANG STEEL COMPANY LIMITED Ticker: 898 Security ID: Y0132D105 Meeting Date: SEP 18, 2009 Meeting Type: Special Record Date: AUG 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Placement of New H Shares with For For Management a Nominal Value of RMB 1.00 to the Qualified Investors (Placement) 1b Approve Issuance of Not More than 217.2 For For Management Million New H Shares Under the Placement 1c Approve Target Placees Under the For For Management Placement 1d Approve Placing Price Under the For For Management Placement 1e Approve Arrangement of Accumulated For For Management Profits Under the Placement 1f Approve Validity Period of the For For Management Resolution for a Period of 12 Months Under the Placement 2 Authorize the Board to Deal with All For For Management Matters in Relation to the Placement 3 Approve Use of Proceeds from the For For Management Placement 4a Approve Issuance of Short-Term For For Management Debentures with an Aggregate Principal Amount of Not More than RMB 6 Billion to the Institutional Investors in PRC Inter-Bank Debenture Market (Proposed Issue of Short-Term Debentures) 4b Approve Issuance of Short-Term For For Management Debentures in Two Tranches Each with an Aggregate Principal Amount of RMB 3 Billion and a Term of Maturity of Not More than 365 Days 4c Approve Interest Rates of the Proposed For For Management Issue of Short-Term Debentures 4d Approve Issue of Short-Term Debentures For For Management to Institutional Investors in the PRC Inter-Bank Debenture Market 4e Approve Use of Proceeds from the For For Management Proposed Issue of Short-Term Debentures 4f Approve Validity of the Proposed Issue For For Management of Short-Term Debentures for a Period of 24 Months 4g Authorize Board to Deal with All For For Management Matters Relating to Proposed Issue of Short-Term Debentures 5 Elect Kwong Chi Kit, Victor as For For Management Independent Non-Executive Director ANGANG STEEL COMPANY LIMITED Ticker: 898 Security ID: Y0132D105 Meeting Date: SEP 18, 2009 Meeting Type: Special Record Date: AUG 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Placement of New H Shares with For For Management a Nominal Value of RMB 1.00 to the Qualified Investors (Placement) 1b Approve Issuance of Not More than 217.2 For For Management Million New H Shares Under the Placement 1c Approve Target Placees Under the For For Management Placement 1d Approve Placing Price Under the For For Management Placement 1e Approve Arrangement of Accumulated For For Management Profits Under the Placement 1f Approve Validity Period of the For For Management Resolution for a Period of 12 Months Under the Placement 2 Authorize the Board to Deal with All For For Management Matters in Relation to the Placement 3 Approve Use of Proceeds from the For For Management Placement ANHUI CONCH CEMENT COMPANY LTD Ticker: 914 Security ID: Y01373102 Meeting Date: DEC 23, 2009 Meeting Type: Special Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ji Qinying as an Executive For For Management Director 2 Elect Qi Shengli as an Executive For For Management Director 3 Elect Wu Jianping as an Executive For For Management Director ANHUI CONCH CEMENT COMPANY LTD Ticker: 600585 Security ID: Y01373102 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4a Relect Guo Wensan as Executive Director For For Management 4b Reelect Guo Jingbin as Executive For For Management Director 4c Reelect Ji Qinying as Executive For For Management Director 4d Reelect Qi Shengli as Executive For For Management Director 4e Reelect Wu Jianping as Executive For For Management Director 4f Reelect Kang Woon as Independent For For Management Non-Executive Director 4g Reelect Chan Yuk Tong as Independent For For Management Non-Executive Director 4h Reelect Ding Meicai as Independent For For Management Non-Executive Director 4i Reelect Wang Jun as Supervisor For For Management 4j Reelect Wang Yanmou as Supervisor For For Management 5 Reappoint KPMG Huazhen Certified Public For For Management Accountants and KPMG Certified Public Accountants as the PRC and International Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 6 Approve Profit Distribution Proposal For For Management 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights ASIA CEMENT CORPORATION Ticker: 1102 Security ID: Y0275F107 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 Earnings For For Management Surpus and Issuance of New Shares 4 Approve Amendments on the Procedures For For Management for Loans to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Transact Other Business None None Management ASUSTEK COMPUTER INC. Ticker: 2357 Security ID: Y04327105 Meeting Date: FEB 9, 2010 Meeting Type: Special Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Proposed Spin-off of the ODM Business For For Management Held through Long-term Equity Investment by the Company 2 Capital Reduction by the Company For For Management Arising from the Spin-off ASUSTEK COMPUTER INC. Ticker: 2357 Security ID: Y04327105 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management AXIS BANK LTD. Ticker: 532215 Security ID: Y0487S103 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint R.H. Patil as Director For Against Management 3 Reappoint R. Bijapurkar as Director For For Management 4 Approve Dividend of INR 12 per share For For Management 5 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Appoint S. Sharma as Director For For Management 7 Appoint M.M. Agarwal as Director For For Management 8 Appoint V.R. Kaundinya as Director For For Management 9 Appoint A. Kishore as Director For For Management 10 Appoint S.B. Mathur as Director For For Management 11 Approve Appointment and Remuneration of For For Management A. Kishore as Non-Executive Chairman 12 Approve Revision in Remuneration of S. For For Management Sharma, Managing Director and CEO 13 Approve Appointment and Remuneration of For For Management M.M. Agarwal as Deputy Managing Director 14 Amend Employee Stock Option Scheme For Against Management (ESOS) to Increase the Number of Stock Options to be Granted Under the ESOS 15 Approve Stock Option Plan Grants to For Against Management Employees and Directors of Subsidiaries Under the ESOS AYALA CORPORATION Ticker: AC Security ID: Y0486V115 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Determination of Quorum None None Management 2 Approve Minutes of Previous For For Management Stockholder's Meeting 3 Approve Annual Report of Management For For Management 4 Ratify All the Acts and Resolutions of For For Management the Board of Directors and Executive Committee 5.1 Approve Amendments to the Seventh For For Management Article of the Articles of Incorporation Re: Reclassification of 4 Million Unissued Shares, Par Value PHP 50 Per Share to 200 Million Voting Preferred Shares, Par Value PHP 1 Per Share 5.2 Approve the Denial of Pre-Emptive For Against Management Rights to Issues of Common Shares in Exchange for Properties Needed for Corporate Purposes and to Issues or Re-Issues of Treasury or Redeemed Shares 6.1 Elect Jaime Augusto Zobel de Ayala as For For Management Director 6.2 Elect Fernando Zobel de Ayala as For For Management Director 6.3 Elect Nobuya Ichiki as Director For For Management 6.4 Elect Delfin L. Lazaro as Director For For Management 6.5 Elect Mercedita S. Nolledo as Director For For Management 6.6 Elect Ramon R. del Rosario, Jr. as For For Management Director 6.7 Elect Xavier P. Loinaz as Director For For Management 7 Appoint Sycip Gorres Velayo & Co. as For For Management Independent Auditors and Fix Their Remuneration 8 Other Business For Against Management BANK HAPOALIM B.M. Ticker: POLI Security ID: M1586M115 Meeting Date: JAN 6, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Approve Terms of Service of Board For For Management Chairman 4 Approve Terms of Service of Director For For Management BANK OF CHINA LIMITED Ticker: 601988 Security ID: Y0698A107 Meeting Date: MAR 19, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2a Approve Issuance of Convertible For For Management Corporate Bonds (Convertible Bonds) 2b Approve Issue Size of Convertible Bonds For For Management 2c Approve Par Value and Issue Price of For For Management Convertible Bonds 2d Approve Term of Convertible Bonds For For Management 2e Approve Interest Rate of Convertible For For Management Bonds 2f Approve Method and Timing of Interest For For Management Payment of Convertible Bonds 2g Approve Conversion Period of For For Management Convertible Bonds 2h Approve Conversion Price and Adjustment For For Management of Convertible Bonds 2i Approve Downward Adjustment to For For Management Convertible Bonds' Conversion Price 2j Approve Conversion Method of Fractional For For Management Share of the Convertible Bonds 2k Approve Terms of Redemption of the For For Management Convertible Bonds 2l Approve Redemption at the Option of For For Management Holders of Convertible Bonds 2m Approve Dividend Rights of the Year of For For Management Conversion 2n Approve Method of Issuance and Target For For Management Subscribers 2o Approve Subscription Arrangement for For For Management Existing A Shareholders 2p Approve Convertible Bonds' Holders and For For Management Meetings 2q Approve Use of Proceeds from Fund For For Management Raising Activities 2r Approve Special Provisions in Relation For For Management to Supplementary Capital 2s Approve Guarantee and Security of the For For Management Convertible Bonds 2t Approve Validity Period of the For For Management Resolution of the Convertible Bonds' Issue 2u Approve Matters Relating to For For Management Authorization in Connection with the Convertible Bonds' Issue 3 Approve Capital Management Plan (2010 For For Management to 2012) 4 Approve Feasibility Analysis Report on For For Management the Use of Proceeds of the Public Issuance of A Share Convertible Corporate Bonds by the Bank 5 Approve Utilization Report on the For For Management Bank's Use of Proceeds from the Previous Issuance of Securities by the Bank 6 Elect Li Jun as Supervisor For For Management BANK OF CHINA LIMITED Ticker: 601988 Security ID: Y0698A107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2009 Working Report of the Board For For Management of Directors 2 Accept 2009 Working Report of the For For Management Supervisors 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve the 2009 Profit Distribution For For Management Plan 5 Aprove the 2010 Annual Budget For For Management 6 Approve PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors 7a Reelect Xiao Gang as an Executive For For Management Director 7b Reelect Li Lihui as an Executive For For Management Director 7c Reelect Li Zaohang as an Executive For For Management Director 7d Reelect Zhou Zaiqun as an Executive For Against Management Director 7e Reelect Anthony Francis Neoh as an For For Management Independent Non-Executive Directo 7f Reelect Huang Shizhong as an For For Management Independent Non-Executive Director 7g Reelect Huang Danhan as an Independent For For Management Non-Executive Director 8a Elect Qin Rongsheng as an External For For Management Supervisor 8b Elect Bai Jingming as an External For For Management Supervisor 8c1 Reelect Wang Xueqiang as a None For Shareholder Shareholders Representative Supervisor of the Bank 8c2 Reelect Liu Wanming as a Shareholders None For Shareholder Representative Supervisor of the Bank 9 Approve Remuneration Scheme for the For For Management External Supervisors 10 Amend Articles of Association For For Management 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Approve Adjustments of Several Items of None For Shareholder the Delegation of Authorities by the Shareholders Meeting to the Board of Directors BELLE INTERNATIONAL HOLDINGS LTD Ticker: 1880 Security ID: G09702104 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize the Board to Fix Their Remuneration 4a1 Reelect Tang Yiu as Executive Director For For Management 4a2 Reelect Gao Yu as Non-Executive For For Management Director 4a3 Elect Ho Kwok Wah, George as For For Management Independent Non-Executive Director 4b Authorize the Board to Fix Remuneration For For Management of Directors 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: 532454 Security ID: Y0885K108 Meeting Date: JUL 7, 2009 Meeting Type: Special Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Two-for-One Stock Split and For For Management Amend Clause V of the Memorandum of Association to Reflect Changes in Capital 2 Amend Articles of Association Re: For For Management Changes to the Shareholders Agreement among SingTel, Bharti Telecom, Brentwood Investments, and Bharti Airtel Ltd 3 Approve Commission Remuneration for For For Management Independent Non-Executive Directors BROOKFIELD INCORPORACOES SA Ticker: BISA3 Security ID: P18156102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management BROOKFIELD INCORPORACOES SA Ticker: BISA3 Security ID: P18156102 Meeting Date: APR 30, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors 2 Amend Stock Option Plan For Against Management 3 Amend Article 19 For For Management 4 Amend Articles 1, 3, 5, and 9 and For Against Management Consolidate Company's Bylaws BROOKFIELD INCORPORACOES SA Ticker: BISA3 Security ID: P18156102 Meeting Date: MAY 27, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 19 For For Management 2 Consolidate Company's Bylaws to Reflect For For Management Amendments to Articles 1, 3, 5, and 9 CEZ A.S. Ticker: BAACEZ Security ID: X2337V121 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: JUN 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Meeting Chairman For For Management and Other Meeting Officials 2 Receive Board of Directors Report None None Management 3 Receive Supervisory Board Report None None Management 4 Receive Audit Committee Report None None Management 5 Accept Financial Statements and For For Management Consolidated Financial Statements 6 Approve Allocation of Income For For Management 7 Amend Articles of Association For For Management 8 Approve Contract of Deposit of Part of For For Management Enterprise Power Plant Chvaletice to Subsidiary 9 Approve Charitable Donations For For Management 10 Recall and Elect Supervisory Board For For Management Member 11 Approve Contracts on Performance of For For Management Functions with Supervisory Board Members 12 Recall and Elect Members of Audit For For Management Committee 13 Approve Contracts on Performance of For For Management Functions with Members of Audit Committee 14 Close Meeting None None Management CHINA CONSTRUCTION BANK CORPORATION Ticker: CNCBK Security ID: Y1397N101 Meeting Date: JUN 24, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Type and Nominal Value of For For Management Rights Shares in Relation to the A Share and H Share Issue 1b Approve Proportion and Number of Shares For For Management to be Issued in Relation to the A Share and H Share Issue 1c Approve Subscription Price of the For For Management Rights Issue in Relation to the A Share and H Share Issue 1d Approve Target Subscribers in Relation For For Management to the A Share and H Share Issue 1e Approve Use of Proceeds in Relation to For For Management the A Share and H Share Issue 1f Approve Arrangement For the Accumulated For For Management Undistributed Profits of the Bank Prior to the Rights Issue 1g Approve Effective Period of the For For Management Resolution in Relation to the A Share and H Share Issue CHINA CONSTRUCTION BANK CORPORATION Ticker: CNCBK Security ID: Y1397N101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of For For Management Supervisors 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Fixed Asset Investment Budget For For Management For 2010 5 Approve Profit Distribution Plan For For For Management 2009 6 Approve Final Emoluments Distribution For For Management Plan For Directors and Supervisors 7 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 8a Approve Type and Nominal Value of For For Management Rights Shares in Relation to the A Share and H Share Issue 8b Approve Proportion and Number of Shares For For Management to be Issued in Relation to the A Share and H Share Issue 8c Approve Subscription Price of Rights For For Management Issue in Relation to the A Share and H Share Issue 8d Approve Target Subscribers in Relation For For Management to the A Share and H Share Issue 8e Approve Use of Proceeds in Relation to For For Management the A Share and H Share Issue 8f Approve Arrangement For Accumulated For For Management Undistributed Profits of the Bank Prior to the Rights Issue 8g Approve Effective Period of the For For Management Resolution in Relation to the A Share and H Share Issue 9 Approve Authorization For the Rights For For Management Issue of A Shares and H Shares 10 Approve Feasibility Report on the For For Management Proposed Use of Proceeds Raised from the Rights Issue of A Shares and H Shares 11 Approve Report on the Use of Proceeds For For Management From the Previous A Share Issue 12 Approve Mid-Term Plan of Capital For For Management Management 13a Elect Guo Shuqing as Executive Director For For Management 13b Elect Zhang Jianguo as Executive For For Management Director 13c Elect Lord Peter Levene as Independent For For Management Non-Executive Director 13d Elect Jenny Shipley as Independent For For Management Non-Executive Director 13e Elect Elaine La Roche as Independent For For Management Non-Executive Director 13f Elect Wong Kai-Man as Independent For For Management Non-Executive Director 13g Elect Sue Yang as Non-Executive For For Management Director 13h Elect Yam Chi Kwong, Joseph as For For Management Independent Non-Executive Director 13i Elect Zhao Xijun as Independent For For Management Non-Executive Director 14a Elect Xie Duyang as Shareholder For For Management Representative Supervisor 14b Elect Liu Jin as Shareholder For For Management Representative Supervisor 14c Elect Guo Feng as External Supervisor For For Management 14d Elect Dai Deming as External Supervisor For For Management 14e Elect Song Fengming as Shareholder For For Management Representative Supervisor 15a Elect Zhu Xiaohuang as Executive None For Shareholder Director 15b Elect Wang Shumin as Non-Executive None For Shareholder Director 15c Elect Wang Yong as Non-Executive None For Shareholder Director 15d Elect Li Xiaoling as Non-Executive None For Shareholder Director 15e Elect Zhu Zhenmin as Non-Executive None For Shareholder Director 15f Elect Lu Xiaoma as Non-Executive None For Shareholder Director 15g Elect Chen Yuanling as Non-Executive None For Shareholder Director 16 Amend Rules of Procedure Re: Delegation None For Shareholder of Authorities by the Shareholder's General Meeting to the Board CHINA EVERBRIGHT LIMITED Ticker: 165 Security ID: Y1421G106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Tang Chi Chun, Richard as For For Management Director 3b Reelect Ng Ming Wah, Charles as For For Management Director 3c Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Articles of Association For For Management CHINA LIFE INSURANCE CO. LIMITED Ticker: 601628 Security ID: Y1477R204 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution and Cash For For Management Dividend Distribution Plan for 2009 5 Reappoint PricewaterhouseCoopers Zhong For For Management Tian Certified Public Accountants Limited Company and PricewaterhouseCoopers as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Elect Anthony Francis Neoh as For For Management Independent Non-Executive Director 7 Approve Renewal of Liability Insurance For Against Management for Directors and Senior Management Officers 8 Amend Articles of Association For For Management CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$1.458 Per For For Management Share 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 688 Security ID: Y15004107 Meeting Date: NOV 3, 2009 Meeting Type: Special Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve JV Agreement Among China For For Management Overseas Development (Shanghai) Co., Ltd.; China State Construction and Engineering Co., Ltd.; and China State Construction No.8 Engineering Co., Ltd. in Relation to the Development of a Joint Venure Company CHINA PETROLEUM & CHEMICAL CORP. Ticker: 386 Security ID: Y15010104 Meeting Date: OCT 15, 2009 Meeting Type: Special Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For Against Management Related Party and the Related Annual Caps CHINA RESOURCES POWER HOLDINGS CO., LTD. Ticker: 836 Security ID: Y1503A100 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Xiao Bin as Director For For Management 3b Reelect Anthony H. Adams as Director For For Management 3c Reelect Chen Ji Min as Director For For Management 3d Reelect Ma Chiu-Cheung, Andrew as For For Management Director 3e Reelect Shi Shanbo as Director For For Management 3f Reelect Elsie Leung Oi-sie as Director For For Management 3g Reelect Raymond K.F. Ch'ien as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA RESOURCES POWER HOLDINGS CO., LTD. Ticker: 836 Security ID: Y1503A100 Meeting Date: JUN 8, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party and Annual Caps CHINA STEEL CORPORATION Ticker: 2002 Security ID: Y15041109 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve the Issuance of New Shares from For For Management Retained Earnings 4 Amend Articles of Association For For Management 5.1 Elect Chang, Chia Juch from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.2 Elect Chen, Chao Yih from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.3 Elect Fang, Liang Tung from Ministry of For For Management Economic Affairs R.O.C. with ID Number Y00001 as Director 5.4 Elect Tsou, Jo Chi from Chiun Yu For For Management Investment Corporation with ID Number V01357 as Director 5.5 Elect Chung, Lo Min from Ever Wealthy For For Management International Corporation with ID Number V02376 as Director 5.6 Elect Weng, Cheng I from Hung Kao For For Management Investment Corporation with ID Number V05147 as Director 5.7 Elect Wu, Shun Tsai from China Steel For For Management Labor Union with ID Number X00012 as Director 5.8 Elect Ou, Chao Hua from Gau Ruei For For Management Investment Corporation with ID Number V01360 as Director 5.9 Elect Li, Shen Yi with ID Number For For Management R100955005 as Independent Director 5.10 Elect Chang, Tsu En with ID Number For For Management N103009187 as Independent Director 5.11 Elect Liang Ting Peng with ID Number For For Management S101063589 as Independent Director 5.12 Elect Teng, Ssu Tang with ID Number For For Management M100725978 as Supervisor 5.13 Elect Cheng, I Lin with ID Number For For Management E100285651 as Supervisor 5.14 Elect Wang, Ju-Hsuan with ID Number For For Management V01384 as Supervisor 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors CHUNGHWA TELECOM CO., LTD. Ticker: 2412 Security ID: 17133Q106 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Capital Structure Adjustment For For Management 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6.1 Elect Representative of MOTC, Mr. For For Management Shyue-Ching Lu as Director 6.2 Elect Representative of MOTC, Mr. For For Management Shaio-Tung Chang as Director 6.3 Elect Representative of MOTC, Mr. For For Management Mu-Shun Lin as Director 6.4 Elect Representative of MOTC, Mr. For For Management Guo-Shin Lee as Director 6.5 Elect Representative of MOTC, Ms. For For Management Jennifer Yuh-Jen Wu as Director 6.6 Elect Representative of MOTC, Mr. For For Management Shih-Wei Pan as Director 6.7 Elect Representative of MOTC, Mr. For For Management Gordon S. Chen as Director 6.8 Elect Representative of MOTC, Mr. For For Management Yi-Bing Lin as Director 6.9 Elect Representative of MOTC, Mr. For For Management Shen-Ching Chen as Director 6.10 Elect Representative of MOTC, Mr. For For Management Shih-Peng Tsai as Director 6.11 Elect Zse-Hong Tsai as Independent For For Management Director 6.12 Elect C.Y. Wang as Independent Director For For Management 6.13 Elect Rebecca Chung-Fern Wu as For For Management Independent Director 7.1 Elect Supervisory Board Members For Against Management CIA. HERING Ticker: HGTX3 Security ID: P50753105 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For Did Not Vote Management Fiscal Year 3 Approve Allocation of Income and For Did Not Vote Management Dividends 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors CLICKS GROUP LTD Ticker: CLS Security ID: S17249111 Meeting Date: JAN 18, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 August 2009 2 Reappoint KPMG Inc as Auditors of the For For Management Company and David Friedland as the Individual Registered Auditor 3 Re-elect David Nurek as Director For For Management 4 Re-elect Keith Warburton as Director For For Management 5 Re-elect Fatima Jakoet as Director For For Management 6 Approve Non-executive Director Fees for For For Management the Year 1 September 2009 to 31 August 2010 7 Place 1,300,000 Shares in the For Against Management Authorised but Unissued Share Capital of the Company Under the Control of the Directors in Terms of the Staff Share Incentive Scheme 8 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 9 Authorise Board to Issue Shares for For For Management Cash up to 23,000,000 Authorised but Unissued Shares in the Capital of the Company to the Company's Wholly-owned Subsidiary, New Clicks South Africa (Proprietary) Ltd (Companies Act) 10 Authorise Board to Issue Shares for For For Management Cash up to 23,000,000 Ordinary Shares in the Authorised but Unissued Share Capital of the Company to the Company's Wholly-owned Subsidiary, New Clicks South Africa (Proprietary) Ltd (JSE Listings Requirements) 11 Authorise Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Amend Articles of Association Re: For For Management Passing Resolutions by Round-robin Method CLICKS GROUP LTD Ticker: CLS Security ID: S17249111 Meeting Date: MAY 14, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 2 Authorise Board to Ratify and Execute For For Management Approved Resolutions CNOOC LTD. Ticker: 883 Security ID: Y1662W117 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAY 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Approve Final Dividend For For Management 1c1 Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 1c2 Reelect Zhou Shouwei as Non-Executive For For Management Director 1c3 Reelect Yang Hua as Executive Director For For Management 1c4 Authorize Board Of Directors to Fix For For Management Remuneration of Directors 1d Reelect Chiu Sung Hong as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1e Re-appoint Auditors and Authorise The For For Management Board to Fix Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV3 Security ID: 20441W203 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None None Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and None None Management Dividends 3 Approve Remuneration of Executive None None Management Officers, Non-Executive Directors 4 Elect Fiscal Council Members and Fix For For Management Their Remuneration CORPORACION GEO S.A.B. DE C.V. Ticker: GEOB Security ID: P3142C117 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports, including Board Reports and Tax Report on Fiscal Obligations for Fiscal Year Ended Dec.31, 2009 2 Present CEO's Report For For Management 3 Approve Annual Reports of Audit and For For Management Corporate Practices Committees 4 Approve Allocation of Income For For Management 5 Fix Maximum Amount for Share Repurchase For For Management Reserve 6 Elect and/or Ratify Directors and Board For For Management Secretary and Deputy Secretary 7 Elect Members of Audit Committee and For For Management Corporate Practices Committee; Appoint Chairman of Each Committee 8 Approve Remuneration of Directors and For For Management Members of the Audit and Corporate Practices Committees 9 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting DONGFANG ELECTRIC CORP. LTD. Ticker: 600875 Security ID: Y20958107 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capitalization of RMB 1 Billion For For Management in the Capital Reserve Account into the Share Capital by Issuing New Shares on the Basis of 10 New Bonus Shares For Every 10 A Shares and For Every 10 H Shares 2 Approve Increase in Registered Share For For Management Capital from RMB 1 Billion to RMB 2 Billion upon Completion of the Bonus Issue 3 Authorize the Board to Ratify and For For Management Execute the Approved Resolution 4 Amend Articles Re: Issued Share For For Management Capital, Capital Structure and New Registered Capital DONGFANG ELECTRIC CORP. LTD. Ticker: 600875 Security ID: Y20958107 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Approve Proposal for Profit For For Management Distribution and Final Dividends 4 Accept Financial Statements and For For Management Statutory Reports 5 Reappoint Shinewing Certified Public For For Management Accountants and Shinewing (HK) CPA Limited as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 6 Elect Peng Shaobing as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1a Approve Capitalization of RMB 1 Billion For For Management in the Capital Reserve Account into the Share Capital by Issuing New Shares on the Basis of 10 New Bonus Shares For Every 10 A Shares and For Every 10 H Shares 1b Approve Increase in Registered Share For For Management Capital from RMB 1 Billion to RMB 2 Billion Upon Completion of the Bonus Issue 1c Authorize the Board to Ratify and For For Management Execute the Approved Resolution 1d Amend Articles Re: Issued Share For For Management Capital, Capital Structure and New Registered Capital 2 Approve Issuance of Equity or None None Management Equity-Linked Securities without Preemptive Rights ELBIT SYSTEMS LTD. Ticker: ESLT Security ID: M3760D101 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUL 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Moshe Arad as Director For For Management 1.2 Elect Avraham Asheri as Director For For Management 1.3 Elect Rina Baum as Director For For Management 1.4 Elect David Federmann as Director For For Management 1.5 Elect Michael Federmann as Director For For Management 1.6 Elect Yigal Neeman as Director For For Management 1.7 Elect Dov Ninveh as Director For For Management 2 Elect Yael Efron as External Director For For Management 2a Indicate If You Are a Controlling None Against Management Shareholder 3 Approve Director/Officer Liability and For For Management Indemnification Insurance 3a Indicate Personal Interest in Proposed None Against Management Agenda Item 4 Approve Director Liability and For For Management Indemnification Agreement 4a Indicate Personal Interest in Proposed None Against Management Agenda Item 5 Ratify Kost Forer Gabay and Kasierer as For For Management Auditors EVRAZ GROUP S A Ticker: EVGPF Security ID: 30050A202 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive and Approve Directors' and For For Management Auditors' Reports on Financial Statements 1.2 Accept Financial Statements For For Management 1.3 Approve Allocation of Income For For Management 2.1 Receive and Approve Directors' and For For Management Auditors' Reports on Consolidated Financial Statements 2.2 Accept Consolidated Financial For For Management Statements 3 Approve Discharge of Directors, For For Management Statutory Auditors, and External Auditors 41a1 Reelect Alexander Abramov as Director For For Management 41a2 Reelect Otari Arshba as Director For For Management 41a3 Reelect Alexander Frolov as Director For For Management 41a4 Elect James Karl Gruber as New Director For For Management 4.1a5 Reelect Olga Pokrovskaya as Director For For Management 41a6 Reelect Terry J. Robinson as Director For For Management 41a7 Reelect Eugene Shvidler as Director For For Management 41a8 Reelect Eugene Tenenbaum as Director For For Management 41a9 Elect Gordon Toll as Director For For Management 41a10 Accept Resignation of Directors Gennady For For Management Bogolyubov, Philippe Delaunois, James Campbell, and Bruno Bolfo 41b Appoint Alexandra Trunova as Internal For For Management Statutory Auditor 41c Ratify Ernst and Young as Auditors For For Management 4.2 Approve Remuneration of Directors For For Management 4.3 Approve Remuneration of CEO For Against Management 4.4 Authorize CEO to Sign Management For For Management Service Agreemtns with Independent Directors James Karl Gruber, Terry J. Robinson, and Gordon Toll FAR EASTERN NEW CENTURY CORP Ticker: 1402 Security ID: Y24374103 Meeting Date: OCT 13, 2009 Meeting Type: Special Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Company Name and For For Management Articles of Association 2 Transact Other Business (Non-Voting) None None Management FIRST FINANCIAL HOLDING CO. LTD. Ticker: 2892 Security ID: Y2518F100 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Release of Restrictions of For For Management Competitive Activities of Directors 4 Amend Articles of Association For For Management 5 Approve the Issuance of New Shares from For For Management Retained Earnings 6 Transact Other Business None None Management FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposal to Exchange 100 For For Management Percent of Shares from the Beer Operations of the Company and/or its Subsidiaries for a Share Participation in Heineken Holdings N.V. and Heineken N.V. 2 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2009, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 3 Approve Tax Report on Fiscal For For Management Obligations 4 Approve Allocation of Income and For For Management Distribution of Dividends of MXN 0.13 per Series B Shares; MXN 0.16 per Series D Shares; Corresponding to a Total of MXN 0.65 per B Unit and MXN 0.78 per BD Unit 5 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 6 Elect Directors and Secretaries, Verify For For Management Independence of Directors, and Approve their Remuneration 7 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 8 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 9 Approve Minutes of Meeting For For Management GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.39 per Share For For Management 5 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 6 Amend Charter For For Management 7 Amend Regulations on General Meetings For For Management 8 Approve Remuneration of Directors For Against Management 9 Approve Remuneration of Members of For For Management Audit Commission 10.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 10.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 10.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 10.4 Approve Related-Party Transaction with For For Management State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements 10.5 Approve Related-Party Transaction with For For Management OAO Gazprom Bank Re: Loan Facility Agreements 10.6 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreements 10.7 Approve Related-Party Transaction with For For Management ZAO Gazenergoprombank Re: Loan Facility Agreements 10.8 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreements 10.9 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Transfer of Credit Funds 10.10 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Transfer of Credit Funds 10.11 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, ZAO Gazenergoprombank, and OAO Bank VTB Re: Agreements on Using Electronic Payments System 10.12 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase 10.13 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities 10.14 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreement on Guarantees to Tax Authorities 10.15 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Guarantees to Tax Authorities 10.16 Approve Related-Party Transaction with For For Management Bank Societe Generale Re: Guarantee of Fulfillment of Obligations by OOO Gazprom Export 10.17 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreement on Temporary Possession and Use of Facilities of Yamal-Europe Trunk Gas Pipeline 10.18 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Temporary Possession and Use of Facilities of Surgutsky Condensate Stabilization Plant 10.19 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Temporary Posession and Use of Facilities of Eastern Segment of Orenburgskoye Oil and Gas-Condensate Field 10.20 Approve Related-Party Transaction with For For Management OAO Lazurnaya Re: Agreement on Temporary Possession and Use of Property of Lazurnaya Peak Hotel Complex 10.21 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz of OAO Gazprom Re: Agreement on Temporary Possession and Use of Facilities of Gas-Oil-Condensate Field in Yamalo-Nenetsky Autonomous Area 10.22 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Preventative Clinic Facilities 10.23 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions 10.24 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises 10.25 Approve Related-Party Transaction with For For Management OAO Salavatnefteorgsintez Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline 10.26 Approve Related-Party Transaction with For For Management OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.27 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.28 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation 10.29 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.30 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.31 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of ERP Software and Equipment Complex 10.32 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.33 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Temporary Possession and Use of Hardware Solutions 10.34 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions 10.35 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Temporary Possession and Use of Communications Facilities 10.36 Approve Related-Party Transaction with For For Management OAO Gazpromregiongaz Re: Agreement on Temporary Possession and Use of Property Complex of Gas Distribution System 10.37 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center 10.38 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements to Customs Authorities 10.39 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements to Customs Authorities 10.40 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Declaration for Customs Purposes 10.41 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Declaration for Customs Purposes 10.42 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Delivery of Gas 10.43 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Sale of Gas 10.44 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Delivery of Gas 10.45 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreement on Sale of Liquid Hydrocarbons 10.46 Approve Related-Party Transaction with For For Management ZAO Northgas Re: Agreement on Delivery of Gas 10.47 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreement on Delivery of Gas 10.48 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Delivery of Gas 10.49 Approve Related-Party Transaction with For For Management OAO SIBUR Holding Re: Delivery of Dry Stripped Gas 10.50 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Delivery of Gas 10.51 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreement on Transportation of Gas 10.52 Approve Related-Party Transaction with For For Management OOO Mezhregiongaz Re: Agreement on Transportation of Gas 10.53 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreement on Transportation of Gas 10.54 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Transportation of Gas 10.55 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas 10.56 Approve Related-Party Transaction with For For Management a/s Latvijas Gaze Re: Agreement on Purchase of Gas 10.57 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreement on Purchase of Gas 10.58 Approve Related-Party Transaction with For For Management UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas 10.59 Approve Related-Party Transaction with For For Management MoldovaGaz SA Re: Agreement on Purchase of Gas 10.60 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreement on Sale of Gas 10.61 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreement on Purchase of Gas 10.62 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreement on Transportation of Gas 10.63 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreement on Transportation of Gas 10.64 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work 10.65 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work 10.66 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work 10.67 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work 10.68 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreement on Investment Projects 10.69 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreement on Investment Projects 10.70 Approve Related-Party Transaction with For For Management ZAO Gazprom Neft Orenburg Re: Agreement on Investment Projects 10.71 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreement on Investment Projects 10.72 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreement on Investment Projects 10.73 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Investment Projects 10.74 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreement on Investment Projects 10.75 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Property Insurance 10.76 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Life and Individual Property Insurance 10.77 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees 10.78 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees 10.79 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Provision of Medical Services to Gazprom's Employees and Their Families 10.80 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Provision of Medical Services to Gazprom's Employees and Their Families 10.81 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Employees of OAO Gazprom Avtopredpriyatie 10.82 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles 10.83 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance to Board of Directors and Management Board 10.84 Approve Related-Party Transactions with For For Management Multiple Parties Re: Agreeement on Arranging Stocktaking of Property 10.85 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.86 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.87 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.88 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.89 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.90 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.91 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.92 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.93 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.94 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.95 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Cost Assessment 10.96 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom 10.97 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz and OAO Gazprom Space Systems Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation 10.98 Approve Related-Party Transaction with For For Management ZAO Gaztelecom Re: Agreement on Technical Maintenance of OAO Gazprom's Technological Assets 10.99 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz Re: Agreement on Delivery of Complete Exclusive Rights to Utility Model 10.10 Approve Related-Party Transaction with For For Management OAO Gazprom Promgaz, ZAO Gazprom Invest Yug, and OAO Tomskgazprom Re: License to Use Computer Software Package 10.10 Approve Related-Party Transaction with For For Management Multiple Parties Re: License to Use OAO Gazprom's Trademarks 10.10 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: License to Use OAO Gazprom's Trademarks 11.1 Elect Andrey Akimov as Director None Against Management 11.2 Elect Aleksandr Ananenkov as Director For Against Management 11.3 Elect Burckhard Bergmann as Director None Against Management 11.4 Elect Farit Gazizullin as Director None Against Management 11.5 Elect Vladimir Gusakov as Director None Against Management 11.6 Elect Viktor Zubkov as Director None Against Management 11.7 Elect Elena Karpel as Director For Against Management 11.8 Elect Aleksey Makarov as Director None Against Management 11.9 Elect Aleksey Miller as Director For Against Management 11.10 Elect Valery Musin as Director None For Management 11.11 Elect Elvira Nabiullina as Director None Against Management 11.12 Elect Viktor Nikolayev as Director None Against Management 11.13 Elect Vlada Rusakova as Director For Against Management 11.14 Elect Mikhail Sereda as Director For Against Management 11.15 Elect Vladimir Fortov as Director None Against Management 11.16 Elect Sergey Shmatko as Director None Against Management 11.17 Elect Igor Yusufov as Director None Against Management 12.1 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 12.2 Elect Andrey Belobrov as Member of For Against Management Audit Commission 12.3 Elect Vadim Bikulov as Member of Audit For For Management Commission 12.4 Elect Andrey Kobzev as Member of Audit For For Management Commission 12.5 Elect Nina Lobanova as Member of Audit For For Management Commission 12.6 Elect Dmitry Logunov as Member of Audit For Against Management Commission 12.7 Elect Yury Nosov as Member of Audit For Against Management Commission 12.8 Elect Konstantin Pesotsky as Member of For Against Management Audit Commission 12.9 Elect Marat Salekhov as Member of Audit For Against Management Commission 12.10 Elect Mariya Tikhonova as Member of For For Management Audit Commission 12.11 Elect Aleksandr Yugov as Member of For Against Management Audit Commission GOLD FIELDS LTD Ticker: GFI Security ID: S31755101 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2009 2 Elect CA Carolus as Director For For Management 3 Elect R Da?ino as Director For For Management 4 Elect AR Hill as Director For For Management 5 Re-elect NJ Holland as Director For For Management 6 Elect RP Menell as Director For For Management 7 Place Authorised but Unissued Ordinary For Against Management Shares under Control of Directors 8 Place Authorised but Unissued For For Management Non-Convertible Redeemable Preference Shares under Control of Directors 9 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of 10 Percent of Issued Share Capital 10 Amend Gold Fields Ltd 2005 Share Plan For For Management 11 Award Non-Executive Directors with For For Management Share Rights in Accordance with The Gold Fields Ltd 2005 Non-Executive Share Plan 12 Approve Non-executive Director Fees For For Management with Effect from 1 January 2010 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital GRUPO MEXICO S.A.B. DE C.V. Ticker: GMEXICOB Security ID: P49538112 Meeting Date: DEC 4, 2009 Meeting Type: Special Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan of For For Management Subsidiary ASARCO LLC 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting GRUPO TELEVISA S.A. Ticker: TV Security ID: 40049J206 Meeting Date: DEC 10, 2009 Meeting Type: Special Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting HANA FINANCIAL GROUP INC. Ticker: 86790 Security ID: Y29975102 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Appropriation of Income and For For Management Dividend of KRW 400 per Share 3 Amend Articles of Incorporation For For Management 4.1 Elect Three Outside Directors (Bundled) For For Management 4.2 Elect Four Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HIDILI INDUSTRY INTERNATIONAL DEVELOPMENT LIMITED Ticker: 1393 Security ID: G44403106 Meeting Date: SEP 9, 2009 Meeting Type: Annual Record Date: SEP 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Xian Yang as Executive Director For For Management 3 Reelect Chan Chi Hing as Independent For For Management Non-Executive Director 4 Authorize Board to Fix the Remuneration For For Management of Directors 5 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares 9 Amend Articles of Association For For Management HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2009 For For Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Amendments on the Procedures For For Management for Loans to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Amend Articles of Association For For Management 8.1 Elect Gou, Terry with ID Number 1 as For For Management Director 8.2 Elect Tai, Jeng-Wu from Hon-Hsiao For For Management International Investment Co. with ID Number 16662 as Director 8.3 Elect Lu, Sidney from Hon-Hsiao For For Management International Investment Co. with ID Number 16662 as Director 8.4 Elect Chien, Mark from Hon-Jin For For Management International Investment Co. with ID Number 57132 as Director 8.5 Elect Wu Yu-Chi with ID Number For For Management N120745520 as Independent Director 8.6 Elect Liu, Cheng Yu with ID Number For For Management E121186813 as Independent Director 8.7 Elect Huang, Chin-Yuan with ID Number For For Management R101807553 as Supervisor 8.8 Elect Chen Wan, Jui-Hsia from Fu rui For For Management International Investment Co., Ltd. with ID Number 18953 as Supervisor 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Transact Other Business None None Management HOUSING DEVELOPMENT FINANCE CORP. LTD. Ticker: 500010 Security ID: Y37246157 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: JUL 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 30.00 Per Share For For Management 3 Reappoint S.B. Patel as Director For For Management 4 Reappoint B.S. Mehta as Director For For Management 5 Reappoint S.A. Dave as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Branch Auditors and Authorize Board to Fix Their Remuneration 7 Approve Pannell Kerr Forster as Branch For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Reappointment and Remuneration For For Management of D.S. Parekh, Chairman and Managing Director 9 Approve Commission Remuneration for For For Management Non-Executive Directors 10 Authorize Issuance of Warrants For For Management Convertible into 10.95 Million Equity Shares with Secured Redeemable Non-Convertible Debentures without Preemptive Rights to Qualified Institutional Buyers HYUNDAI ENGINEERING & CONSTRUCTION CO LTD Ticker: 720 Security ID: Y38382100 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 600 per Common Share and KRW 650 per Preferred Share 2 Elect Four Outside Directors (Bundled) For For Management 3 Elect Four Members of Audit Committee For For Management (Bundled) 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOBIS CO. Ticker: 12330 Security ID: Y3849A109 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,250 per Share 2 Elect Two Inside Directors and One For Against Management Outside Director (Bundled) 3 Reelect Eo Yoon-Dae as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: 5380 Security ID: Y38472109 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 1,150 per Common Share 2 Elect Two Inside Directors and Two For For Management Outside Directors 3 Elect Nam Sung-Il as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors INDIABULLS FINANCIAL SERVICES LTD. Ticker: 532544 Security ID: Y39129104 Meeting Date: JUL 18, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights of up to $200 Million to Qualified Institutional Buyers INDIABULLS FINANCIAL SERVICES LTD. Ticker: 532544 Security ID: Y39129104 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.00 Per Share For For Management 3 Reappoint P.P. Mirdha as Director For For Management 4 Reappoint A. Katoch as Director For For Management 5 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Utilization of Proceeds Arising For For Management Out of the Issue of Equity Shares 7 Approve Reappointment and Remuneration For For Management of G. Banga, Executive Director INFOSYS TECHNOLOGIES LTD Ticker: 500209 Security ID: 456788108 Meeting Date: JUN 12, 2010 Meeting Type: Annual Record Date: MAY 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 15 Per For For Management Share 3 Reappoint N.R.N. Murthy as Director For For Management 4 Reappoint M.G. Subrahmanyam as Director For For Management 5 Reappoint S. Gopalakrishnan as Director For For Management 6 Reappoint S.D. Shibulal as Director For For Management 7 Reappoint T.V.M. Pai as Director For For Management 8 Approve B.S.R. & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Approve Reappointment and Remuneration For For Management of T.V M. Pai as Executive Director 10 Approve Reappointment and Remuneration For For Management of S. Batni as Executive Director INSPUR INTERNATIONAL LTD. Ticker: 596 Security ID: G4820C122 Meeting Date: JUL 2, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by Inspur For For Management (Shandong) Electronic Information Ltd. of a 100 Percent Interest in Jinan Inspur Communication Ltd. from Shandong Inspur Light and Electricity Technology Ltd. and Shandong Inspur Leasing Ltd. ISHARES TRUST Ticker: IYT Security ID: 464287234 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management ISHARES TRUST Ticker: IYT Security ID: 464287E22 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G.C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For For Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management ITAUSA, INVESTIMENTOS ITAU S.A. Ticker: ITSA4 Security ID: P58711105 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Elect Corporate Bodies For Did Not Vote Management 4 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members KB FINANCIAL GROUP INC Ticker: KOKBFG Security ID: 48241A105 Meeting Date: JAN 7, 2010 Meeting Type: Special Record Date: DEC 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kang Chung-Won as CEO For For Management KB FINANCIAL GROUP INC Ticker: KOKBFG Security ID: 48241A105 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 230 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Four Outside Directors (Bundled) For For Management 4 Elect Five Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KIA MOTORS Ticker: 270 Security ID: Y47601102 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 250 per Share 2 Amend Articles of Incorporation For Against Management 3 Reelect Two Inside Directors and For Against Management Outside Two Directors (Bundled) 4 Elect Cho Dong-Sung as Member of Audit For Against Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOMERCNI BANKA A.S. Ticker: BAAKOMB Security ID: X45471111 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1 Approve Meeting Procedures For For Management 2.2 Elect Meeting Chairman and Other For For Management Meeting Officials 3 Approve Management Board Report on For For Management Company's Operations and State of Assets 4 Receive Financial Statements, None None Management Consolidated Financial Statements, and Allocation of Income 5 Receive Supervisory Board Report on None None Management Financial Statements, Allocation of Income Proposal, Consolidated Financial Statements, and Results of Board's Activities 6 Receive Audit Committee Report None None Management 7 Approve Financial Statements For For Management 8 Approve Allocation of Income and For For Management Dividend of CZK 170 Per Share 9 Approve Consolidated Financial For For Management Statements 10 Approve Remuneration of Members of the For For Management Board of Directors 11 Approve Share Repurchase Program For For Management 12 Amend Articles of Association For For Management 13 Ratify Auditor For For Management 14 Close Meeting None None Management KOZA ALTIN IZLETMELERI A S Ticker: KOZAL.E Security ID: M63730101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Accept Statutory Reports For Did Not Vote Management 4 Receive Information on Charitable None Did Not Vote Management Donations 5 Accept Financial Statements For Did Not Vote Management 6 Approve Discharge of Board and Auditors For Did Not Vote Management 7 Amend Company Articles For Did Not Vote Management 8 Approve Allocation of Income For Did Not Vote Management 9 Elect Board of Directors and Internal For Did Not Vote Management Auditors 10 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 11 Ratify External Auditors For Did Not Vote Management 12 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 13 Wishes None Did Not Vote Management 14 Close Meeting None Did Not Vote Management LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: 992 Security ID: Y5257Y107 Meeting Date: JAN 22, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement and For For Management the Issue of Consideration Shares LG CHEM LTD. Ticker: 51910 Security ID: Y52758102 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 3,500 per Common Share and KRW 3,550 per Preferred Share 2 Amend Articles of Incorporation For For Management 3 Elect One Inside Director and Four For Against Management Outside Directors 4 Elect Three Members of Audit Committee For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG DISPLAY CO. Ticker: 34220 Security ID: Y5255T100 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 500 per Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors and One For For Management Outside Director 4 Elect Ahn Tae-Sik as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG HOUSEHOLD & HEALTH CARE LTD. Ticker: 51900 Security ID: Y5275R100 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 2,500 per Common Share and KRW 2,550 per Preferred Share 2 Amend Articles of Incorporation For Against Management 3 Reelect Two Inside Directors and Two For For Management Outside Directors 4 Relect Hong Sung-Tai as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LOCALIZA RENT A CAR SA Ticker: RENT3 Security ID: P6330Z111 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Absorption of Localiza For For Management Franchising Internacional 2 Approve Agreement to Absorb Localiza For For Management Franchising Internacional 3 Appoint Independent Firm to Appraise For For Management Proposed Merger 4 Approve Appraisal of Proposed Merger For For Management LOCALIZA RENT A CAR SA Ticker: RENT3 Security ID: P6330Z111 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Ratify Maria Leticia de Freitas Costa For For Management as Director LOCALIZA RENT A CAR SA Ticker: RENT3 Security ID: P6330Z111 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management LOTTE SHOPPING CO. Ticker: 23530 Security ID: Y5346T119 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For Against Management Dividend of KRW 1,250 per Share 2 Amend Articles of Incorporation For Against Management 3.1 Elect Five Outside Directors (Bundled) For Against Management 3.2 Reelect Four Inside Directors (Bundled) For For Management 3.3 Elect Three Members of Audit Committee For For Management (Bundled) 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LUKOIL OAO Ticker: LKOH Security ID: 677862104 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 52 per Share 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Igor Belikov as Director None Against Management 2.3 Elect Viktor Blazheyev as Director None For Management 2.4 Elect Donald Evert Wallette as Director None Against Management 2.5 Elect Valery Grayfer as Director None Against Management 2.6 Elect German Gref as Director None For Management 2.7 Elect Tatiana Esaulkova as Director None Against Management 2.8 Elect Igor Ivanov as Director None For Management 2.9 Elect Ravil Maganov as Director None Against Management 2.10 Elect Sergey Mikhaylov as Director None Against Management 2.11 Elect Mark Mobius as Director None Against Management 2.12 Elect Aleksandr Shokhin as Director None For Management 3.1 Elect Lyubov Ivanova as Member of Audit For For Management Commission 3.2 Elect Pavel Kondratyev as Member of For For Management Audit Commission 3.3 Elect Vladimir Nikitenko as Member of For For Management Audit Commission 4.1 Approve Remuneration of Directors For For Management 4.2 Approve Additional Remuneration for For For Management Newly-Elected Directors for Their Participation in Conferences and Other Events upon Instructions of Board Chairman; Keep Remuneration Level Unchanged 5.1 Approve Remuneration of Members of For For Management Audit Commission 5.2 Keep Levels of Remuneration of Members For For Management of Audit Commission Unchanged 6 Ratify ZAO KPMG as Auditor For For Management 7 Amend Regulations on General Meetings For For Management 8.1 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreement 8.2 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Dividends of RUB 10.06 3.1 Elect Andrey Arutyunyan as Director None Against Management 3.2 Elect Valery Butenko as Director None Against Management 3.3 Elect Sergey Galitsky as Director None Against Management 3.4 Elect Aleksandr Zayonts as Director None For Management 3.5 Elect Aleksey Makhnev as Director None For Management 3.6 Elect Khachatur Pombukhchan as Director None Against Management 3.7 Elect Dmitry Chenikov as Director None Against Management 4.1 Elect Roman Efimenko as Member of Audit For For Management Commission 4.2 Elect Anzhela Udovichenko as Member of For For Management Audit Commission 4.3 Elect Denis Fedotov as Member of Audit For For Management Commission 5 Ratify OOO Faber Leks as Auditor For For Management 6 Ratify ZAO Deloitte & Touche CIS as For For Management Auditor to Audit Company's Accounts according to IFRS 7 Elect Members of Counting Commission For For Management 8 Approve New Edition of Charter For For Management 9 Approve Regulations on Management For For Management 10 Approve New Edition of Regulations on For For Management Board of Directors 11 Approve New Edition of Regulations on For For Management General Director 12 Approve New Edition of Regulations on For For Management Audit Commission 13 Approve New Edition of Regulations on For For Management General Meetings 14.1 Approve Large-Scale Related-Party For For Management Transaction with OAO Alfa-Bank Re: Guarantee Agreement to ZAO Tander 14.2 Approve Large-Scale Related-Party For For Management Transaction with OAO Sberbank Re: Guarantee Agreement to ZAO Tander 14.3 Approve Large-Scale Related-Party For For Management Transaction with OAO Nordea Bank Re: Guarantee Agreement to ZAO Tander 14.4 Approve Large-Scale Related-Party For For Management Transactions with ZAO Tander: Loan Agreements 15.1 Approve Related-Party Transactions with For For Management OAO VTB Bank Re: Guarantee Agreements to ZAO Tander 15.2 Approve Related-Party Transactions with For For Management AKB Moscow Bank for Reconstruction and Development Re: Guarantee Agreements to ZAO Tander 15.3 Approve Related-Party Transactions with For For Management ZAO Absolut Bank Re: Guarantee Agreements to ZAO Tander 15.4 Approve Related-Party Transaction with For For Management OAO KB Petrokommerts Re:Guarantee Agreements to ZAO Tander 15.5 Approve Related-Party Transaction with For For Management ZAO Kredit Evropa Bank Re:Guarantee Agreements to ZAO Tander 15.6 Approve Related-Party Transaction Re: For For Management AKB ZAO Bank Societe General Vostok Re: Guarantee Agreements to ZAO Tander 15.7 Approve Related-Party Transactions with For For Management AB Sodeystvie Obchshestvennym Initsiativam Re: Guarantee Agreements to ZAO Tander 15.8 Approve Related-Party Transactions with For For Management OAO Alfa-Bank Re: Guarantee Agreements to ZAO Tander 15.9 Approve Related-Party Transactions with For For Management OOO Selta Re: Loan Agreements MAGNITOGORSK IRON & STEEL WORKS Ticker: MAGN Security ID: 559189204 Meeting Date: DEC 25, 2009 Meeting Type: Special Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Related-Party Transaction For For Management 1.2 Approve Related-Party Transaction For For Management 1.3 Approve Related-Party Transaction For For Management 1.4 Approve Related-Party Transaction For For Management 1.5 Approve Related-Party Transaction For For Management 1.6 Approve Related-Party Transaction(s) For For Management 1.7 Approve Related-Party Transaction(s) For For Management 1.8 Approve Related-Party Transaction(s) For For Management 1.9 Approve Related-Party Transaction(s) For For Management MAGNITOGORSK IRON & STEEL WORKS Ticker: MAGN Security ID: 559189204 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Annual Report For For Management 1.2 Approve Financial Statements For For Management 1.3 Approve Allocation of Income For For Management 1.4 Approve Dividends of RUB 0.37 per Share For For Management 2.1 Elect Victor Rashnikov as Director None Against Management 2.2 Elect Andrey Gorodissky as Director None For Management 2.3 Elect Sergey Krivoshchekov as Director None Against Management 2.4 Elect Kirill Liovin as Director None Against Management 2.5 Elect David Logan as Director None For Management 2.6 Elect Zumrud Rustamova as Director None For Management 2.7 Elect Gennady Senichev as Director None Against Management 2.8 Elect Rafkat Takhautdinov as Director None Against Management 2.9 Elect Peter Charow as Director None For Management 2.10 Elect Oleg Fedonin as Director None Against Management 2.11 Elect Vladimir Shmakov as Director None Against Management 3.1 Elect Natalia Volynets as Audit For For Management Commission Member 3.2 Elect Svetlana Voronina as Audit For For Management Commission Member 3.3 Elect Nadezhda Kalimullina as Audit For For Management Commission Member 4 Ratify CJSC Deloitte and Touche CIS as For For Management Auditor 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of For For Management Audit Commission 7.1 Approve New Edition of Regulations on For For Management General Meetings 7.2 Approve New Edition of Regulations on For For Management Board of Directors 8.1 Approve Related-Party Transaction Re: For For Management Extension of Supply Agreements with MMK-Metiz 8.2 Approve Related-Party Transaction Re: For For Management Supply Agreement with MMK Trading AG MARIDIVE & OIL SERVICES SAE Ticker: MOIL Security ID: M6811V103 Meeting Date: MAR 28, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividends For For Management 5 Approve Discharge of Directors For For Management 6 Approve Auditors and Fix Their For For Management Remuneration 1 Increase Authorized Common Stock to USD For Against Management 122.9 Million 2 Change Company Name to Maridive Holding For For Management Company 3 Amend Articles to Reflect Changes in For Against Management Capital, New Company Name METROPOLITAN BANK & TRUST COMPANY Ticker: MBT Security ID: Y6028G136 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Notice and Quorum None None Management 3 Approve the Minutes of the Previous For For Management Annual Stockholders' Meeting Held on April 29, 2009 4 President's Report to Stockholders None None Management 5 Ratify Corporate Acts For For Management 6.1 Elect George S. K. Ty as Director For For Management 6.2 Elect Antonio S. Abacan, Jr. as For For Management Director 6.3 Elect Francisco C. Sebastian as For For Management Director 6.4 Elect Arthur Ty as Director For For Management 6.5 Elect Valentin A. Araneta as Director For For Management 6.6 Elect Renato C. Valencia as Director For For Management 6.7 Elect Remedios L. Macalincag as For For Management Director 6.8 Elect Edmund A. Go as Director For For Management 6.9 Elect Fabian S. Dee as Director For For Management 6.10 Elect Amelia B. Cabal as Director For For Management 6.11 Elect Vy Tonne So as Director For For Management 6.12 Elect David Go as Director For For Management 7 Other Business For Against Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: JUN 28, 2010 Meeting Type: Annual Record Date: MAY 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 210 per Share For For Management 5.1 Elect Dmitry Afanasyev as Director None Against Management 5.2 Elect Boris Bakal as Director None Against Management 5.3 Elect Aleksey Bashkirov as Director None Against Management 5.4 Elect Andrey Bougrov as Director None Against Management 5.5 Elect Olga Voytovich as Director None Against Management 5.6 Elect Aleksandr Voloshin as Director None Against Management 5.7 Elect Artem Volynets as Director None Against Management 5.8 Elect Vadim Geraskin as Director None Against Management 5.9 Elect Maksim Goldman as Director None Against Management 5.10 Elect Oleg Deripaska as Director None Against Management 5.11 Elect Marianna Zakharova as Director None Against Management 5.12 Elect Olga Zinovyeva as Director None Against Management 5.13 Elect Nataliya Kindikova as Director None Against Management 5.14 Elect Andrey Klishas as Director None Against Management 5.15 Elect Dmitry Kostoev as Director None Against Management 5.16 Elect Bradford Alan Mills as Director None For Management 5.17 Elect Oleg Pivovarchuk as Director None Against Management 5.18 Elect Dmitry Razumov as Director None Against Management 5.19 Elect Petr Sinshov as Director None Against Management 5.20 Elect Tatiana Soina as Director None Against Management 5.21 Elect Maksim Sokov as Director None Against Management 5.22 Elect Vladislav Solovyov as Director None Against Management 5.23 Elect Vladimir Strzhalkovsky as None Against Management Director 5.24 Elect Vasily Titov as Director None Against Management 5.25 Elect John Gerard Holden as Director None For Management 6.1 Elect Petr Voznenko as Member of Audit For For Management Commission 6.2 Elect Aleksey Kargachov as Member of For For Management Audit Commission 6.3 Elect Elena Mukhina as Member of Audit For For Management Commission 6.4 Elect Dmitry Pershinkov as Member of For For Management Audit Commission 6.5 Elect Tatiana Potarina as Member of For Against Management Audit Commission 6.6 Elect Tamara Sirotkina as Member of For For Management Audit Commission 6.7 Elect Sergey Khodasevich as Member of For Against Management Audit Commission 7 Ratify Rosexpertiza LLC as Auditor For For Management 8.1 Approve Remuneration of Independent For Against Management Directors 8.2 Approve Stock Option Plan for For For Management Independent Directors 9 Approve Value of Assets Subject to For For Management Indemnification Agreements with Directors and Executives 10 Approve Related-Party Transactions Re: For For Management Indemnification Agreements with Directors and Executives 11 Approve Price of Liability Insurance For For Management for Directors and Executives 12 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors and Executives 13 Approve Related-Party Transactions Re: For For Management Guarantee Agreements between Company and ZAO Normetimpeks MOBILE TELESYSTEMS OJSC Ticker: MTSI Security ID: 607409109 Meeting Date: OCT 22, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Related-Party Transaction Re: For For Management Loan Agreement with ING Bank NV (London Branch) MOL HUNGARIAN OIL AND GAS PLC.(FORMERLY MOL MAGYAR OLAY-ES Ticker: MOL Security ID: X5462R112 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Board of Directors Report on None Did Not Vote Management Company's 2009 Business Operations; Receive Financial Statements and Consolidated Financial Statements; Receive Proposal on Allocation of 2009 Income 1.2 Receive Auditor's Report on 2009 None Did Not Vote Management Financial Statements 1.3 Receive Supervisory Board Report on None Did Not Vote Management 2009 Financial Statements and on Allocation of Income Proposal 1.4a Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Consolidated Financial Statements and Statutory Reports 1.4b Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 1.5 Approve Corporate Governance Statement For Did Not Vote Management 2 Approve Discharge of Members of Board For Did Not Vote Management of Directors 3 Ratify Ernst & Young Konyvvizsgalo Kft. For Did Not Vote Management as Auditor; Approve Auditor's Remuneration 4 Authorize Share Repurchase Program For Did Not Vote Management 5.1 Elect Zsigmond Jarai as Director For Did Not Vote Management 5.2 Elect Laszlo Parragh as Director For Did Not Vote Management 5.3 Elect Martin Roman as Director For Did Not Vote Management 6 Elect Istvan Torocskei as Supervisory For Did Not Vote Management Board Member NASPERS LTD Ticker: NPN Security ID: S53435103 Meeting Date: AUG 28, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 March 2009 2 Approve Dividends for N Ordinary and A For For Management Ordinary Shares 3 Approve Remuneration of Non-Executive For For Management Directors for the Year Ended 31 March 2009 4 Reappoint PricewaterhouseCoopers Inc as For For Management Auditors of the Company and A Wentzel as Individual Registered Auditor 5.1 Elect L P Retief as Director For For Management 5.2 Elect S J Z Pacak as Director For For Management 6.1 Reelect F-A du Plessis as Director For For Management 6.2 Reelect R C C Jafta as Director For For Management 6.3 Reelect T M F Phaswana as Director For For Management 7 Place Authorized But Unissued Shares For Against Management under Control of Directors 8 Authorize Issuance of Shares for Cash For For Management up to a Maximum of 5 Percent of Issued Capital 1 Authorize Repurchase of Up to 20 For For Management Percent of N Ordinary Issued Share Capital 2 Authorize Repurchase of A Ordinary For Against Management Issued Shares 9 Authorize Board to Ratify and Execute For Against Management Approved Resolutions NEDBANK GROUP LTD Ticker: NED Security ID: S5518R104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2009 2 Note Interim and Final Dividends For For Management 3.1 Re-elect Christopher Ball as Director For For Management 3.2 Re-elect Thenjiwe Chikane as Director For For Management 4.1 Elect Graham Dempster as Director For For Management 4.2 Elect Donald Hope as Director For For Management 4.3 Elect Wendy Lucas-Bull as Director For For Management 4.4 Elect Philip Moleketi as Director For For Management 4.5 Elect Raisibe Morathi as Director For For Management 4.6 Elect Julian Roberts as Director For For Management 4.7 Elect Malcolm Wyman as Director For For Management 5 Reappoint Deloitte & Touche and KPMG For For Management Inc as Joint Auditors 6 Authorise the Audit Committee to Fix For For Management Auditors' Remuneration and Terms of Engagement 7 Place Authorised but Unissued Shares For For Management under Control of Directors 8 Amend the Nedbank Group (2005) Share For For Management Option, Matched Share and Restricted Share Scheme 9 Amend the NedNamibia Holdings Long-Term For For Management Incentive Scheme 10 Reappoint and Appoint the Members of For For Management Audit Committee 11 Approve Remuneration Policy For For Management 12 Approve Remuneration of Executive For For Management Directors 13 Approve Non-Executive Director Fees For For Management 14 Authorise Repurchase of Up to 10 For For Management Percent of Issued Share Capital ORASCOM CONSTRUCTION INDUSTRIES Ticker: OCIC Security ID: M7525D108 Meeting Date: MAY 24, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Bonds up to EGP For For Management 1.65 Billion 2 Determine Board Powers to Provide For For Management Guarantees ORASCOM CONSTRUCTION INDUSTRIES Ticker: OCIC Security ID: M7525D108 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income For For Management 5 Approve Discharge of Directors For For Management 6 Elect Directors (Bundled) For For Management 7 Approve Related Party Transactions For For Management 8 Approve Remuneration of Directors For For Management 9 Ratify Auditors and Fix Their For For Management Remuneration 10 Approve Charitable Donations For For Management ORASCOM CONSTRUCTION INDUSTRIES (OCI) Ticker: OCIC Security ID: M7525D108 Meeting Date: DEC 23, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Discharge of Directors For For Management 2 Elect CEO Nassef Sawiris as Board For Against Management Chairman 3 Amend Board Powers due to Election of For Against Management New Chairman 4 Ratify Letters of Guarantee Issued For For Management During Ordinary Course of Business 5 Ratify Terms of Corporate and Bank For For Management Guarantees Related to Joint Venture Orasqualia for Development of the New Cairo Waste Water Treatment Plant SAE 1 Approve Amendments to Employee Stock For For Management Option Plan 2 Approve Renewal of Capital For For Management Authorization for Employee Stock Option Plan 3 Amend Articles to Reflect Changes in For For Management Capital ORION CORP. (FORMERLY TONG YANG CONFECTIONERY) Ticker: 1800 Security ID: Y88860104 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kang Won-Gi as Inside Director For For Management ORION CORP. (FORMERLY TONG YANG CONFECTIONERY) Ticker: 1800 Security ID: Y88860104 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2000 per Share 2 Amend Articles of Incorporation For Against Management 3 Elect Two Inside Directors and One For Against Management Outside Director (Bundled) 4 Appoint Lee Sang-Yoon as Internal For For Management Auditor 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Authorize Board to Fix Remuneration of For For Management Internal Auditor 7 Amend Terms of Severance Payments to For Against Management Executives OTP BANK RT Ticker: OTP Security ID: X60746181 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Amend Bylaws Re: Approve Board of For Did Not Vote Management Directors Proposal to Combine Amendments into Motions 1 and 2 1.2 Amend Bylaws Re: Accept Combined For Did Not Vote Management Amendments Proposed under Motion 1 1.3 Amend Bylaws Re: Accept Combined For Did Not Vote Management Amendments Proposed under Motion 2 2 Approve Financial Statements and For Did Not Vote Management Allocation of Income 3 Approve Corporate Governance Report For Did Not Vote Management 4 Approve Discharge of Members of Board For Did Not Vote Management of Directors 5 Approve Board of Directors' Report on For Did Not Vote Management Company's Business Policy for Fiscal 2010 6 Amend Regulations on Supervisory Board For Did Not Vote Management 7 Ratify Auditor and Fix Auditor's For Did Not Vote Management Remuneration 8 Approve Remuneration of Members of For Did Not Vote Management Board of Directors, Supervisory Board, and Audit Committee 9 Authorize Share Repurchase Program For Did Not Vote Management PARTNER COMMUNICATIONS COMPANY LTD. Ticker: PTNR Security ID: M78465107 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Kesselman and Kesselman as For For Management Auditors 2 Discuss Auditor's Remuneration for 2009 For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Elect Directors (Bundled) and Approve For Against Management Their Remuneration Including Indemnification 5 Approve Director Indemnification For For Management Agreements 5a Indicate Personal Interest in Proposed None Against Management Agenda Item 6 Approve Related Party Transaction For For Management 6a Indicate Personal Interest in Proposed None Against Management Agenda Item PETROCHINA COMPANY LIMITED Ticker: 601857 Security ID: 71646E100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Final Dividends For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends for the Year 2010 6 Reappoint PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited as Domestic Auditors and Authorize Board to Fix Their Remuneration 7 Approve Subscription Agreement with For Against Management China Petroleum Finance Co., Ltd. and China National Petroleum Corp. 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V101 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V408 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Company's Bylaws to Increase the For For Management Number of Authorized Preferred Shares 2 Amend Company's Bylaws to Increase the For For Management Number of Authorized Common Shares 3 Amend Company's Bylaws to Include For For Management Transitory Provision to Issue Shares with or without Preemptive Rights 4 Amend Article 4 of Company's Bylaws to For For Management Reflect the Changes in its Capital Structure PHILIPPINE LONG DISTANCE TELEPHONE CO. Ticker: TEL Security ID: 718252604 Meeting Date: JUN 8, 2010 Meeting Type: Special Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Call to Order None None Management 2 Certification of Service of Notice and None None Management Quorum 3 President's Report None None Management 4 Approve Annual Report of Management for For For Management the Year Ended Dec. 31, 2009 5.1 Elect Bienvenido F. Nebres, S.J. as For For Management Director 5.2 Elect Oscar S. Reyes as Director For For Management 5.3 Elect Pedro E. Roxas as Director For For Management 5.4 Elect Alfred V. Ty as Director For For Management 5.5 Elect Donald G. Dee as Director For For Management 5.6 Elect Helen Y. Dee as Director For For Management 5.7 Elect Ray C. Espinosa as Director For For Management 5.8 Elect Tatsu Kono as Director For For Management 5.9 Elect Takashi Ooi as Director For For Management 5.10 Elect Napoleon L. Nazareno as Director For For Management 5.11 Elect Manuel V. Pangilinan as Director For For Management 5.12 Elect Albert F. del Rosario as Director For For Management 5.13 Elect Tony Tan Caktiong as Director For For Management 6 Other Matters For Against Management PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 601318 Security ID: Y69790106 Meeting Date: DEC 18, 2009 Meeting Type: Special Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bank Deposits Arrangements For For Management Between the Company and its Subsidiaries (Group) and The Hongkong and Shanghai Banking Corp. Ltd. and Related Annual Caps 2 Approve Bank Deposits Arrangements For For Management Between the Group and the Industrial and Commercial Bank of China Ltd. and Industrial and Commercial Bank of China (Asia) Ltd. and Related Annual Caps 3 Approve Bank Deposits Arrangements For For Management Between the Group and Bank of Communications Co. Ltd. and Related Annual Caps 4 Approve the Company's Policy on the For For Management Appointment of Auditors 5 Elect Guo Limin as a Non-Executive For For Management Director POLY (HONG KONG) INVESTMENTS LIMITED (FORMERLY CONTINENTAL M Ticker: 119 Security ID: Y70620102 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Xue Ming as a Director For For Management 3b Reelect Ye Li Wen as a Director For For Management 3c Reelect Chan Tak Chi, William as a For Against Management Director 3d Reelect Choy Shu Kwan as a Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares POLY (HONG KONG) INVESTMENTS LIMITED (FORMERLY CONTINENTAL M Ticker: 119 Security ID: Y70620102 Meeting Date: APR 15, 2010 Meeting Type: Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Acquisiton, the Sale and For For Management Purchase Agreement and the Issue of the 218.8 Million Consideration Shares at a Price of HK$9.10 Per Consideration Share POSCO (FORMERLY POHANG IRON & STEEL) Ticker: 5490 Security ID: Y70750115 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Annual Dividend of KRW 8,000 per Share 2 Amend Articles of Incorporation For For Management 3.1 Elect Park Han-Yong as Inside Director For For Management 3.2 Elect Oh Chang-Kwan as Inside Director For For Management 3.3 Elect Kim Jin-Il as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: PKO Security ID: X6919X108 Meeting Date: AUG 31, 2009 Meeting Type: Special Record Date: AUG 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5.1a Shareholder Proposal: Recall None Against Shareholder Supervisory Board Member(s) 5.1b Shareholder Proposal: Elect Supervisory None Against Shareholder Board Member(s) 5.2 Amend June 30, 2009, AGM, Resolution For For Management Re: Increase in Capital via Isuance of Shares with Preemptive Rights 6 Receive Management Board Report on None None Management Progress of Increase of Bank's Share Capital 7 Close Meeting None None Management PTT PUBLIC CO LTD Ticker: PTT Security ID: Y6883U113 Meeting Date: APR 9, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous AGM For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve 2009 Net Profit Allocation Plan For For Management and Dividend Policy 4 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Directors For For Management 6.1 Elect Benja Louichareon as Director For For Management 6.2 Elect Pichai Chunhavajira as Director For For Management 6.3 Elect Krairit Nilkuha as Director For For Management 6.4 Elect Nontigorn Kanchanachitra as For For Management Director 6.5 Elect Piyawat Niyomrerks as Director For For Management 7 Approve Five-Year External Fund Raising For Against Management Plan of up to THB 80 Billion 8 Other Business For Against Management RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: NOV 17, 2009 Meeting Type: Annual Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reappoint H.S. Kohli as Director For For Management 2b Reappoint Y.P. Trivedi as Director For For Management 2c Reappoint D.C. Jain as Director For For Management 2d Reappoint M.L. Bhakta as Director For For Management 3 Approve Chaturvedi & Shah, Deloitte For For Management Haskins and Sells, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 4 Approve Capitalization of Reserves for For For Management Bonus Issue of up to 1.67 Billion Equity Shares in the Proportion of One New Equity Share for Every One Existing Equity Share Held 5 Approve Reappointment and Remuneration For For Management of H.R. Meswani, Executive Director 6 Approve Appointment and Remuneration of For For Management P.M.S. Prasad, Executive Director 7 Approve Appointment and Remuneration of For Against Management R. Ravimohan, Executive Director RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: JUN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 7.00 Per Share For For Management 3a Reappoint H.R. Meswani as Director For For Management 3b Reappoint M.P. Modi as Director For For Management 3c Reappoint D.V. Kapur as Director For For Management 3d Reappoint R.A. Mashalkar as Director For Against Management 4 Approve Chaturvedi & Shah, Deloitte For For Management Haskins and Sells, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Appointment and Remuneration of For For Management P.K. Kapil as Executive Director RICHTEK TECHNOLOGY CORP. Ticker: 6286 Security ID: Y7286Y108 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Loans to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve the Issuance of New Shares from For For Management Retained Earnings 7 Transact Other Business None None Management ROSNEFT OIL COMPANY OJSC Ticker: ROSN Security ID: 67812M207 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 2.30 per Share For For Management 5 Approve Remuneration of Directors For For Management 6.1 Elect Vladimir Bogdanov as Director None Against Management 6.2 Elect Sergey Bogdanchikov as Director None Against Management 6.3 Elect Andrey Kostin as Director None Against Management 6.4 Elect Sergey Kudryashov as Director None Against Management 6.5 Elect Aleksandr Nekipelov as Director None For Management 6.6 Elect Yury Petrov as Director None Against Management 6.7 Elect Andrey Reous as Director None Against Management 6.8 Elect Hans-Joerg Rudloff as Director None For Management 6.9 Elect Igor Sechin as Director None Against Management 6.10 Elect Nikolay Tokarev as Director None Against Management 7.1 Elect Andrey Kobzev as Member of Audit For For Management Commission 7.2 Elect Sergey Pakhomov as Member of For For Management Audit Commission 7.3 Elect Konstantin Pesotskyas Member of For For Management Audit Commission 7.4 Elect Tatiana Fisenko as Member of For For Management Audit Commission 7.5 Elect Aleksandr Yugov as Member of For For Management Audit Commission 8 Ratify ZAO Audit-Consulting Group RBS For For Management as Auditor 9.1 Approve Related-Party Transaction with For For Management OOO RN-Yuganskneftegas Re: Production of Oil and Gas 9.2 Approve Related-Party Transaction with For For Management OAO AK Transneft Re: Transportation of Crude Oil 9.3 Approve Related-Party Transaction with For For Management OAO Russian Regional Development Bank Re: Deposit Agreements 9.4 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Deposit Agreements 9.5 Approve Related-Party Transaction with For For Management OAO Russian Regional Development Bank Re: Foreign Currency Exchange Agreements 9.6 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Foreign Currency Exchange Agreements 9.7 Approve Related-Party Transaction with For For Management OAO Russian Regional Development Bank Re: Credit Agreements 9.8 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Credit Agreements SAMSUNG ELECTRONICS CO. LTD. Ticker: 5930 Security ID: Y74718100 Meeting Date: MAR 19, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividends of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share 2.1 Elect Lee In-Ho as Outside Director For For Management 2.2 Elect Lee In-Ho as Member of Audit For For Management Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAMSUNG FIRE & MARINE INSURANCE CO. Ticker: 810 Security ID: Y7473H108 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 3,000 per Common Share and KRW 3,005 per Preferred Share 2 Amend Articles of Incorporation For For Management 3 Elect Two Inside Directors (Bundled) For For Management 4 Elect Lee Jae-Sik as Member of Audit For Against Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SASOL LTD Ticker: SOL Security ID: 803866102 Meeting Date: NOV 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 30 June 2009 2.1 Re-elect Brian Connellan as Director For For Management 2.2 Re-elect Henk Dijkgraaf as Director For For Management 2.3 Re-elect Nolitha Fakude as Director For For Management 2.4 Re-elect Imogen Mkhize as Director For For Management 2.5 Re-elect Tom Wixley as Director For For Management 3.1 Elect Colin Beggs as Director For For Management 3.2 Elect Johnson Njeke as Director For For Management 4 Reappoint KPMG Inc as Auditors of the For For Management Company and AW van der Lith as the Individual Registered Auditor 5 Authorize Repurchase of Up to 4 Percent For For Management of Issued Share Capital 6 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 July 2009 SBERBANK OF RUSSIA Ticker: SBER03 Security ID: 80529Q205 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 0.08 per Ordinary Share and RUB 0.45 per Preferred Share 4 Ratify ZAO Ernst & Young as Auditor For For Management 5.1 Elect Sergey Ignatyev as Director None Against Management 5.2 Elect Aleksey Ulyukayev as Director None Against Management 5.3 Elect Georgy Luntovsky as Director None Against Management 5.4 Elect Valery Tkachenko as Director None Against Management 5.5 Elect Nadezhda Ivanova as Director None Against Management 5.6 Elect Sergey Shvetsov as Director None Against Management 5.7 Elect Konstantin Shor as Director None Against Management 5.8 Elect Arkady Dvorkovich as Director None Against Management 5.9 Elect Aleksey Kudrin as Director None Against Management 5.10 Elect Elvira Nabiullina as Director None Against Management 5.11 Elect Andrey Belousov as Director None Against Management 5.12 Elect Aleksey Savatyugin as Director None Against Management 5.13 Elect Sergey Guriyev as Director None For Management 5.14 Elect Radzhat Gupta as Director None Against Management 5.15 Elect Kayrat Kelimbetov as Director None Against Management 5.16 Elect Vladimir Mau as Director None For Management 5.17 Elect German Gref as Director None Against Management 5.18 Elect Bella Zlatkis as Director None Against Management 6.1 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.2 Elect Lyudmila Zinina as Member of For For Management Audit Commission 6.3 Elect Olga Polyakova as Member of Audit For For Management Commission 6.4 Elect Valentina Tkachenko as Member of For For Management Audit Commission 6.5 Elect Nataliya Polonskaya as Member of For For Management Audit Commission 6.6 Elect Maksim Dolzhnikov as Member of For For Management Audit Commission 6.7 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 7 Approve Remuneration of Directors and For Against Management Members of Audit Commission 8 Approve New Edition of Charter For For Management 9 Approve New Edition of Regulations on For For Management Management SEVERSTAL OAO Ticker: CHMF Security ID: 818150302 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Aleksey Mordashov as Director None Against Management 1.2 Elect Mikhail Noskov as Director None Against Management 1.3 Elect Anatoly Kruchinin as Director None Against Management 1.4 Elect Sergey Kuznetsov as Director None Against Management 1.5 Elect Aleksey Kulichenko as Director None Against Management 1.6 Elect Christopher Clark as Director None For Management 1.7 Elect Ronald Freeman as Director None For Management 1.8 Elect Peter Kraljic as Director None For Management 1.9 Elect Martin Angle as Director None For Management 1.10 Elect Rolf Stomberg as Director None For Management 2 Appoint Aleksey Mordashov as General For For Management Director 3 Approve Annual Report and Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5.1 Elect Roman Antonov as Member of Audit For For Management Commission 5.2 Elect Artem Voronchikhin as Member of For For Management Audit Commission 5.3 Elect Irina Utyugova as Member of Audit For For Management Commission 6 Ratify ZAO KPMG as Auditor For For Management 7 Approve Remuneration of Directors For Against Management SHINHAN FINANCIAL GROUP CO. LTD. Ticker: 55550 Security ID: Y7749X101 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 400 per Common Share 2 Amend Articles of Incorporation For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4.1 Reelect Ra Eung-Chan as Inside Director For For Management 4.2 Elect Ryoo Shee-Yul as Inside Director For For Management 4.3 Elect Kim Byung-Il as Outside Director For For Management 4.4 Reelect Kim Yo-Koo as Outside Director For For Management 4.5 Elect Kim Hwi-Muk as Outside Director For For Management 4.6 Reelect Yun Ke-Sup as Outside Director For For Management 4.7 Reelect Chun Sung-Bin as Outside For For Management Director 4.8 Reelect Chung Haeng-Nam as Outside For For Management Director 4.9 Elect Yoji Hirakawa as Outside Director For For Management 4.10 Elect Philippe Aguignier as Outside For For Management Director 5.1 Elect Kim Yo-Koo as Member of Audit For For Management Committee 5.2 Elect Yun Ke-Sup as Member of Audit For For Management Committee 5.3 Reelect Chun Sung-Bin as Member of For For Management Audit Committee SINO-OCEAN LAND Ticker: 3377 Security ID: Y8002N103 Meeting Date: JAN 18, 2010 Meeting Type: Special Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Sky Charter For For Management Development Ltd. from Sound Plan Group Ltd. at a Consideration of RMB 50 Million SISTEMA JSFC Ticker: AFKC Security ID: 48122U204 Meeting Date: FEB 8, 2010 Meeting Type: Special Record Date: DEC 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transactions Re: For For Management Participation of Company in Investment Agreement; Amend Investment Agreement as of Dec. 19, 2009 SISTEMA JSFC Ticker: AFKC Security ID: 48122U204 Meeting Date: JUN 26, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Annual Report and Financial For For Management Statements 3 Approve Dividends of RUB 0.055 per For For Management Share 4 Fix Number of Directors at 11 For For Management 5.1 Elect Ekaterina Kuznetsova as Member of For For Management Audit Commission 5.2 Elect Dmitry Frolov as Member of Audit For For Management Commission 5.3 Elect Dmitry Ustinov as Member of Audit For For Management Commission 6.1 Elect Aleksandr Goncharuk as Director None Against Management 6.2 Elect Vladimir Evtushenkov as Director None Against Management 6.3 Elect Ron Sommer as Director None Against Management 6.4 Elect Dmitry Zubov as Director None Against Management 6.5 Elect Vyacheslav Kopyov as Director None Against Management 6.6 Elect Robert Kocharyan as Director None For Management 6.7 Elect Roger Munnings as Director None For Management 6.8 Elect Leonid Melamed as Director None Against Management 6.9 Elect Rajiv Mehrotra as Director None Against Management 6.10 Elect Evgeny Novitsky as Director None Against Management 6.11 Elect Sergey Cheremin as Director None Against Management 7.1 Ratify ZAO BDO as Auditor for Russian For For Management Accounting Standards 7.2 Ratify ZAO Deloitte and Touche CIS as For For Management Auditor for US GAAP 8 Approve New Edition of Charter For For Management 9 Approve New Edition of Regulations on For Against Management General Meetings SK TELECOM CO. Ticker: 17670 Security ID: Y4935N104 Meeting Date: MAR 12, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividend of KRW 8,400 per Share 2 Amend Articles of Incorporation For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4.1 Elect Cho Gi-Haeng as Inside Director For For Management 4.2 Reelect Shim Dal-Sup as Outside For For Management Director 4.3 Elect Two Outside Directors as Members For For Management of Audit Committee STANDARD BANK GROUP LTD Ticker: SBK Security ID: S80605140 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 December 2009 2.1 Approve Remuneration of the Chairman For For Management 2.2 Approve Remuneration of Directors For For Management 2.3 Approve Remuneration of International For For Management Director 2.4 Approve Remuneration of the Credit For For Management Committee 2.5 Approve Remuneration of the Directors' For For Management Affairs Committee 2.6 Approve Remuneration of the Risk and For For Management Capital Management Committee 2.7 Approve Remuneration of the For For Management Remuneration Committee 2.8 Approve Remuneration of the For For Management Transformation Committee 2.9 Approve Remuneration of the Audit For For Management Committee 2.10 Approve Ad hoc Meeting Attendance Fees For For Management 3 Approve an Ex Gratia Payment to Derek For Against Management Cooper 4.1 Elect Richard Dunne as Director For For Management 4.2 Re-elect Thulani Gcabashe as Director For For Management 4.3 Re-elect Saki Macozoma as Director For For Management 4.4 Re-elect Rick Menell as Director For For Management 4.5 Re-elect Myles Ruck as Director For For Management 4.6 Elect Fred Phaswana as Director For For Management 4.7 Re-elect Lord Smith of Kelvin as For For Management Director 5.1 Place Shares for the Standard Bank For Against Management Equity Growth Scheme Under Control of Directors 5.2 Place Shares for the Group Share For Against Management Incentive Scheme Under Control of Directors 5.3 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 5.4 Place Authorised but Unissued For For Management Preference Shares under Control of Directors 5.5 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Premium Account 5.6 Amend Equity Growth Scheme For For Management 5.7 Amend Share Incentive Scheme For For Management 6.1 Approve Increase in Authorised Share For For Management Capital 6.2 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital STERLITE INDUSTRIES (INDIA) LTD. Ticker: 500900 Security ID: Y8169X209 Meeting Date: SEP 19, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 3.50 Per Share For For Management 3 Reappoint B. Desai as Director For For Management 4 Reappoint S. Junnarkar as Director For For Management 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Appoint D.D. Jalan as Director For For Management 7 Approve Appointment and Remuneration of For For Management D.D. Jalan, Executive Director 8 Approve Commission Remuneration for For For Management Non-Executive Directors STERLITE INDUSTRIES (INDIA) LTD. Ticker: 500900 Security ID: Y8169X209 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 3.75 Per Share For For Management 3 Reappoint A. Agarwal as Director For Against Management 4 Reappoint G. Doshi as Director For For Management 5 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Approve Increase in Authorized Share For For Management Capital from INR 1.85 Billion to INR 5 Billion 7 Approve Two-for-One Stock Split For For Management 8 Amend Clause V of the Memorandum of For For Management Association to Reflect Changes in Capital 9 Authorize Capitalization of Reserves For For Management for Bonus Issue of up to 1.68 Billion New Shares on the Basis of One Bonus Share for Every One Existing Share Held TALAAT MOSTAFA GROUP HOLDING Ticker: TMGH Security ID: M8763H108 Meeting Date: MAR 24, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares TALAAT MOSTAFA GROUP HOLDING Ticker: TMGH Security ID: M8763H108 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Directors For For Management 5 Ratify Charitable Donations Made in For Against Management Fiscal 2009 6 Approve Auditors and Fix Their For For Management Remuneration 7 Approve Remuneration of Directors For For Management 8 Authorize Charitable Donations in For Against Management Fiscal 2010 9 Authorize Related Party Transactions For For Management TENCENT HOLDINGS LTD. Ticker: 700 Security ID: G87572148 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Reelect Zhang Zhidong as Director For For Management 3a2 Reelect Charles St Leger Searle as For For Management Director 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares TIVIT TERCEIRIZACAO DE PROCESSOS SERVICOS E TECHNOLOGIA SA Ticker: TVIT3 Security ID: P9191U106 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For Did Not Vote Management Dividends 3 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members TMK OAO Ticker: TRMK Security ID: 87260R201 Meeting Date: AUG 4, 2009 Meeting Type: Special Record Date: JUN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction For For Management TMK OAO Ticker: TRMK Security ID: 87260R201 Meeting Date: DEC 20, 2009 Meeting Type: Special Record Date: NOV 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transactions For For Management TMK OAO Ticker: TRMK Security ID: 87260R201 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Omission of Dividends 3.1 Elect Andrey Kaplunov as Director None Against Management 3.2 Elect Maru Zhozev as Director None For Management 3.3 Elect Sergey Papin as Director None Against Management 3.4 Elect Thomas Pikering as Director None For Management 3.5 Elect Dmitry Pumpyansky as Director None Against Management 3.6 Elect Geoffrey Townsend as Director None For Management 3.7 Elect Igor Khmelevsky as Director None Against Management 3.8 Elect Aleksandr Shiryaev as Director None Against Management 3.9 Elect Aleksandr Shokhin as Director None For Management 3.10 Elect Mukhadin Eskindarov as Director None For Management 4.1 Elect Aleksandr Maksimenko as Member of For For Management Audit Commission 4.2 Elect Aleksandr Vorobyev as Member of For For Management Audit Commission 4.3 Elect Nina Pozdnyakova as Member of For For Management Audit Commission 5 Ratify Ernst and Young LLC as Auditor For For Management 6.1 Approve Related-Party Transactions For Against Management 6.2 Approve Related-Party Transaction For Against Management 6.3 Approve Related-Party Transaction For Against Management 6.4 Approve Related-Party Transaction For Against Management 6.5 Approve Related-Party Transaction For Against Management 6.6 Approve Related-Party Transaction For Against Management 6.7 Approve Related-Party Transaction For Against Management 6.8 Approve Related-Party Transaction For Against Management 6.9 Approve Related-Party Transaction For Against Management 6.10 Approve Related-Party Transaction For Against Management 6.11 Approve Related-Party Transaction For Against Management 6.12 Approve Related-Party Transaction For Against Management 6.13 Approve Related-Party Transaction For Against Management 6.14 Approve Related-Party Transaction For Against Management 6.15 Approve Related-Party Transaction For Against Management 6.16 Approve Related-Party Transaction For Against Management 6.17 Approve Related-Party Transaction For Against Management 6.18 Approve Related-Party Transaction For Against Management 6.19 Approve Related-Party Transaction For Against Management 6.20 Approve Related-Party Transaction For Against Management 6.21 Approve Related-Party Transaction For Against Management 6.22 Approve Related-Party Transaction For Against Management 6.23 Approve Related-Party Transaction For Against Management 6.24 Approve Related-Party Transaction For Against Management 6.25 Approve Related-Party Transaction For Against Management 6.26 Approve Related-Party Transaction For Against Management 6.27 Approve Related-Party Transaction For Against Management TOFAS TURK OTOMOBIL FABRIKASI ANONIM SIRKETI Ticker: TOASO.E Security ID: M87892101 Meeting Date: OCT 23, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Approve Increase in Size of Board For Did Not Vote Management 3 Elect Directors For Did Not Vote Management 4 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 5 Close Meeting None Did Not Vote Management TOFAS TURK OTOMOBIL FABRIKASI ANONIM SIRKETI Ticker: TOASO.E Security ID: M87892101 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Opening Meeting Elect Presiding Council None Did Not Vote Management of Meeting 2 Accept Financial Statements and For Did Not Vote Management Statutory, Internal Audit and External Audit Reports 3 To Approve Board Appointments Made For Did Not Vote Management During the Year 4 Approve Discharge of Board and Auditors For Did Not Vote Management 5 Approve Allocation of Income For Did Not Vote Management 6 Receive Information on Profit None Did Not Vote Management Distribution Policy 7 Receive Information on Company None Did Not Vote Management Disclosure Policy 8 Amend Company Articles For Did Not Vote Management 9 Ratify External Auditors For Did Not Vote Management 10 Receive Information on Charitable None Did Not Vote Management Donations 11 Appoint Internal Statutory Auditors For Did Not Vote Management 12 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 13 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 14 Authorize Presiding Council to Sign None Did Not Vote Management Minutes of Meeting 15 Wishes None Did Not Vote Management TUPRAS TURKIYE PETROL RAFINERILERI A.S. Ticker: TUPRS.E Security ID: M8966X108 Meeting Date: APR 5, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Opening Meeting and Elect Presiding For For Management Council of Meeting 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Board and Internal For For Management Auditors 4 Amend Company Articles For For Management 5 Elect Directors For Against Management 6 Appoint Internal Auditors For For Management 7 Approve Remuneration of Directors and For For Management Internal Auditors 8 Approve Allocation of Income For For Management 9 Receive Information on Profit None None Management Distribution Policy 10 Receive Information on Company None None Management Disclosure Policy 11 Receive Information on Charitable None None Management Donations 12 Ratify External Auditors For For Management 13 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 14 Authorize Presiding Council to Sign For For Management Minutes of Meeting 15 Wishes and Close Meeting None None Management TURK HAVA YOLLARI Ticker: THYAO.E Security ID: M8926R100 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Accept Statutory Reports For Did Not Vote Management 4 Accept Financial Statements For Did Not Vote Management 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Amend Company Articles For Did Not Vote Management 8 Receive Information on the Guarantees, None Did Not Vote Management Pledges, and Mortgages Provided by the Company to Third Parties 9 Receive Information on Charitable None Did Not Vote Management Donations 10 Ratify Director Appointments For Did Not Vote Management 11 Elect Directors For Did Not Vote Management 12 Appoint Internal Statutory Auditors For Did Not Vote Management 13 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 14 Close Meeting None Did Not Vote Management TURKIYE GARANTI BANKASI Ticker: GARAN.E Security ID: M4752S106 Meeting Date: SEP 3, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting For Did Not Vote Management 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Approve Special Dividend For Did Not Vote Management TURKIYE GARANTI BANKASI Ticker: GARAN.E Security ID: M4752S106 Meeting Date: APR 1, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Chairman of None Did Not Vote Management Meeting 2 Authorize Presiding Council to Sign None Did Not Vote Management Minutes of Meeting 3 Receive Financial Statements and Audit None Did Not Vote Management Report 4 Accept Financial Statements and Approve For Did Not Vote Management Income Allocation 5 Amend Company Articles For Did Not Vote Management 6 Approve Discharge of Board and Auditors For Did Not Vote Management 7 Elect Board of Directors and Internal For Did Not Vote Management Auditors and Approve their Remuneration 8 Ratify External Auditors For Did Not Vote Management 9 Receive Information on Charitable None Did Not Vote Management Donations 10 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose TURKIYE HALK BANKASI A.S. Ticker: HALKB.E Security ID: M9032A106 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Receive Statutory Reports None Did Not Vote Management 4 Accept Financial Statements and Approve For Did Not Vote Management Income Allocation 5 Approve Discharge of Board and Auditors For Did Not Vote Management 6 Elect Board of Directors and Internal For Did Not Vote Management Auditors 7 Approve Remuneration of Directors and For Did Not Vote Management Internal Auditors 8 Authorize the Board of Directors in For Did Not Vote Management Order to Regulate and Amend the Employees Regulation 9 Receive Information on Charitable None Did Not Vote Management Donations 10 Receive Information on External None Did Not Vote Management Auditors 11 Close Meeting None Did Not Vote Management TURKIYE IS BANKASI AS Ticker: ISCTR.E Security ID: M8933F115 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting, Elect Presiding Council, For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Discharge of Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Appoint Internal Statutory Auditors For Did Not Vote Management 9 Approve Internal Statutory Auditor For Did Not Vote Management Remuneration 10 Receive Information on Charitable None Did Not Vote Management Donations 11 Receive Information on External None Did Not Vote Management Auditors TURKIYE IS BANKASI AS Ticker: ISCTR.E Security ID: M8933F255 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting, Elect Presiding Council, For Did Not Vote Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None Did Not Vote Management 3 Accept Financial Statements For Did Not Vote Management 4 Approve Discharge of Board For Did Not Vote Management 5 Approve Discharge of Auditors For Did Not Vote Management 6 Approve Allocation of Income For Did Not Vote Management 7 Approve Director Remuneration For Did Not Vote Management 8 Appoint Internal Statutory Auditors For Did Not Vote Management 9 Approve Internal Statutory Auditor For Did Not Vote Management Remuneration 10 Receive Information on Charitable None Did Not Vote Management Donations 11 Receive Information on External None Did Not Vote Management Auditors UNITECH LIMITED Ticker: 507878 Security ID: Y9164M149 Meeting Date: AUG 20, 2009 Meeting Type: Annual Record Date: AUG 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.10 Per Share For For Management 3 Reappoint A. Harish as Director For For Management 4 Reappoint M. Bahri as Director For For Management 5 Reappoint R. Singhania as Director For For Management 6a Approve Goel Garg & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6b Approve A. Zalmet as Branch Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Approve Reappointment and Remuneration For Against Management of R. Chandra, Executive Chairman 8 Approve Reappointment and Remuneration For For Management of A. Chandra, Managing Director 9 Approve Reappointment and Remuneration For For Management of S. Chandra, Managing Director 10 Approve Appointment and Remuneration of For Against Management A.S. Johar, Executive Director USINAS SIDERURGICAS DE MINAS GERAIS S.A. - USIMINAS Ticker: USNMY Security ID: P9632E117 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Executive For For Management Officers, Non-Executive Directors 4 Elect Directors For For Management 5 Elect Fiscal Council Members and Fix For For Management Their Remuneration VALE S.A. Ticker: VALE.P Security ID: 91912E204 Meeting Date: JAN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Nomination of Alternate Member For For Management of Board of Directors 2 Approve Agreement to Absorb Mineracao For For Management Estrela de Apolo and Mineracao Vale Corumba 3 Appoint Domingues e Pinho Contadores to For For Management Appraise Proposed Merger 4 Approve Appraisal of Proposed Merger For For Management 5 Approve Absorption of Mineracao Estrela For For Management de Apolo and Mineracao Vale Corumba VALE S.A. Ticker: VALE Security ID: P96609139 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Elect Director For Against Management VALE S.A. Ticker: RIO.PR Security ID: P96609139 Meeting Date: MAY 19, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management without Issuance of Shares VALE S.A. Ticker: VALE Security ID: P96609139 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jose Mauro Mettrau Carneiro da For For Management Cunha as Director VALE S.A. Ticker: VALE3 Security ID: 91912E204 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jose Mauro Mettrau Carneiro da For For Management Cunha as Director VIVO PARTICIPACOES SA (FRMLY TELESP CELULAR PARTICIPACOES) Ticker: VIVO3 Security ID: 92855S200 Meeting Date: JUL 27, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor a Approve Acquisition Agreement between For For Management the Company and Telemig Celular Participacoes SA b Appoint Independent Firms to Appraise For For Management Proposed Acquisition c Approve Appraisal Reports by For For Management Independent Firms, and Amend Article 5 Accordingly d Approve Acquisition of Telemig Celular For For Management Participacoes SA WAL-MART DE MEXICO, S.A.B. DE C.V. Ticker: WALMEXV Security ID: P98180105 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Present Board Report on the Acquisition For For Management of Wal-Mart Centroamerica 2 Approve Merger Proposal with WM Maya S For For Management de RL de CV by Wal-Mart de Mexico, S.A.B. de C.V. 3 Amend Company Bylaws Re: Capital For For Management Increase and Share Issuance as a Consequence of the Merger in Item 2 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting WAL-MART DE MEXICO, S.A.B. DE C.V. Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept CEO's Report For For Management 3 Accept Report of Audit and Corporate For For Management Governance Committees 4 Approve Financial Statements for Fiscal For For Management Year Ended Dec. 31, 2009 5 Present Report on the Share Repurchase For For Management Reserves 6 Approve to Cancel Company Treasury For For Management Shares 7 Approve Allocation of Income for Fiscal For For Management Year Ended Dec. 31, 2009 8 Approve Dividends of MXN 0.70 Per Share For For Management 9 Amend Clause Five of Company Bylaws For Against Management 10 Accept Report on Adherence to Fiscal For For Management Obligations 11 Accept Report Re: Employee Stock For For Management Purchase Plan 12 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 13 Accept Report on Acquisition and For For Management Integration Plan of Wal-mart Centroamerica 14 Ratify Board of Directors' Actions For For Management Between Fiscal Year Jan. 1 - Dec. 31, 2009 15 Elect Board Members For Against Management 16 Elect Audit and Corporate Governance For Against Management Committee Chairs 17 Authorize Board to Ratify and Execute For For Management Approved Resolutions WANT WANT CHINA HOLDINGS LTD. Ticker: 151 Security ID: G9431R103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Tsai Shao-Chung as Director For For Management 3b Reelect Toh David Ka Hock as Director For For Management 3c Reelect Lin Feng-I as Director For For Management 3d Reelect Chien Wen-Guey as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares ZIJIN MINING GROUP CO LTD (FORMERLY FUJIAN ZIJIN MINING INDU Ticker: 2899 Security ID: Y9892H107 Meeting Date: NOV 5, 2009 Meeting Type: Special Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Medium-Term Notes For For Management and Short-Term Notes with a Total Aggregate Principal Amount Not Exceeding RMB 7.5 Billion within the Validity Period of the Mandate 2 Amend Articles of Association For For Management 3a Elect Chen Jinghe as Director For For Management 3b Elect Luo Yingnan as Director For For Management 3c Elect Liu Xiaochu as Director For For Management 3d Elect Lan Fusheng as Director For For Management 3e Elect Huang Xiaodong as Director For For Management 3f Elect Zou Laichang as Director For For Management 3g Elect Peng Jiaqing as Director For For Management 3h Elect Su Congfu as Director For For Management 3i Elect Chen Yuchuan as Director For For Management 3j Elect Lin Yongjing as Director For For Management 3k Elect Wang Xiaojun as Director For For Management 4a Elect Lin Shuiqing as Supervisor For For Management 4b Elect Xu Qiang as Supervisor For For Management 4c Elect Lin Xinxi as Supervisor For For Management 5 Authorize Board to Fix the Remuneration For For Management of Directors and Supervisors 6 Approve Participation in the Bid of 50 For For Management Percent Shares Transfer of Zijin Copper Global Stock Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley L. Clark For For Management 1.2 Elect Director Andrew E. Lietz For For Management 1.3 Elect Director Martin H. Loeffler For For Management 2 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against Against Shareholder Stockholder in Contested Election of Directors AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Charles H. Noski For For Management 1.10 Elect Director Sharon T. Rowlands For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Mark Seligman as Director For For Management 5 Re-elect Peter Backhouse as Director For For Management 6 Re-elect Lord Sharman as Director For For Management 7 Re-elect Philippe Varin as Director For For Management 8 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 9 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 10 Authorise EU Political Donations and For For Management Expenditure 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise Market Purchase For For Management 14 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 15 Adopt New Articles of Association For For Management C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore E. Martin For Withhold Management 1.2 Elect Director Anthony Welters For Withhold Management 1.3 Elect Director Tony L. White For Withhold Management 1.4 Elect Director David M. Barrett, Ph.D. For For Management 1.5 Elect Director John C. Kelly For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Prepare Sustainability Report Against Against Shareholder CANON INC. Ticker: 7751 Security ID: J05124144 Meeting Date: MAR 30, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 55 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 3.1 Appoint Statutory Auditor For For Management 3.2 Appoint Statutory Auditor For Against Management 3.3 Appoint Statutory Auditor For Against Management 4 Approve Retirement Bonus Payment for For For Management Directors 5 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System for Statutory Auditors 6 Approve Payment of Annual Bonuses to For For Management Directors 7 Approve Stock Option Plan For For Management CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$1.458 Per For For Management Share 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHUGAI PHARMACEUTICAL CO. LTD. Ticker: 4519 Security ID: J06930101 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 23 2.1 Elect Director For Against Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For Against Management 2.8 Elect Director For Against Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CLP HOLDINGS (FORMERLY CHINA LIGHT & POWER) Ticker: 2 Security ID: Y1660Q104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$ 0.92 Per For For Management Share 3a Reelect Nicholas Charles Allen as For For Management Director 3b Reelect Vernon Francis Moore as For For Management Director 3c Reelect Loh Chung Hon Hansen as For For Management Director 3d Reelect Tse Pak Wing Peter as Director For For Management 3e Reelect Andrew Clifford Winawer For For Management Brandler as Director 3f Reelect Paul Arthur Theys as Director For For Management 3g Reelect Michael Kadoorie as Director For For Management 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Directors For For Management 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares CNOOC LTD. Ticker: 883 Security ID: Y1662W117 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAY 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Approve Final Dividend For For Management 1c1 Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 1c2 Reelect Zhou Shouwei as Non-Executive For For Management Director 1c3 Reelect Yang Hua as Executive Director For For Management 1c4 Authorize Board Of Directors to Fix For For Management Remuneration of Directors 1d Reelect Chiu Sung Hong as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1e Re-appoint Auditors and Authorise The For For Management Board to Fix Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: J10038115 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 16 2 Authorize Share Repurchase Program For For Management 3.1 Elect Director Noriyuki Inoue For For Management 3.2 Elect Director Yukiyoshi Okano For For Management 3.3 Elect Director Chiyono Terada For Against Management 3.4 Elect Director Kosuke Ikebuchi For For Management 3.5 Elect Director Guntaro Kawamura For For Management 3.6 Elect Director Masanori Togawa For For Management 3.7 Elect Director Takeshi Ebisu For For Management 3.8 Elect Director Jiro Tomita For For Management 3.9 Elect Director Koichi Takahashi For For Management 3.10 Elect Director Osamu Tanaka For For Management 4 Appoint Alternate Statutory Auditor For For Management Masanao Iechika 5 Approve Annual Bonus Payment to For For Management Directors DANONE Ticker: BN Security ID: F12033134 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 4 Reelect Franck Riboud as Director For Against Management 5 Reelect Emmanuel Faber as Director For For Management 6 Reelect PricewaterhouseCoopers Audit as For For Management Auditor 7 Ratify Ernst & Young et Autres as For For Management Auditor 8 Ratify Yves Nicolas as Alternate For For Management Auditor 9 Ratify Auditex as Alternate Auditor For For Management 10 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 11 Approve Transaction with Franck Riboud For For Management 12 Approve Transaction with Emmanuel Faber For For Management 13 Approve Transaction with Bernard Hours For For Management 14 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 15 Authorize up to 0.4 Percent of Issued For For Management Capital for Use in Restricted Stock Plan 16 Amend Stock Ownership Limitations For For Management 17 Authorize Filing of Required For For Management Documents/Other Formalities DENSO CORP. Ticker: 6902 Security ID: J12075107 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 14 2.1 Elect Director Kouichi Fukaya For For Management 2.2 Elect Director Nobuaki Katou For For Management 2.3 Elect Director Hiromi Tokuda For For Management 2.4 Elect Director Kouji Kobayashi For For Management 2.5 Elect Director Kazuo Hironaka For For Management 2.6 Elect Director Soujirou Tsuchiya For For Management 2.7 Elect Director Hikaru Sugi For For Management 2.8 Elect Director Shinji Shirasaki For For Management 2.9 Elect Director Mitsuhiko Masegi For For Management 2.10 Elect Director Masahiko Miyaki For For Management 2.11 Elect Director Akio Shikamura For For Management 2.12 Elect Director Haruya Maruyama For For Management 2.13 Elect Director Shouichirou Toyoda For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors 4 Approve Special Payments in Connection For Against Management with Abolition of Retirement Bonus System DONALDSON CO., INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 20, 2009 Meeting Type: Annual Record Date: SEP 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack W. Eugster For For Management 1.2 Elect Director John F. Grundhofer For For Management 1.3 Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder ESSILOR INTERNATIONAL Ticker: EI Security ID: F31668100 Meeting Date: MAY 11, 2010 Meeting Type: Annual/Special Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Approve Consolidated Financial For For Management Statements and Discharge Directors 3 Approve Allocation of Income and For For Management Dividends of EUR 0.70 per Share 4 Approve Transaction with Hubert For For Management Sagnieres Re: Severance Payments 5 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 6 Elect Yi He as Representative of For Against Management Employee Shareholders to the Board 7 Reelect Xavier Fontanet as Director For Against Management 8 Reelect Yves Chevillotte as Director For For Management 9 Reelect Yves Gillet as Director For Against Management 10 Elect Mireille Faugere as Director For Against Management 11 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 525,000 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Stock Option Plan (New Shares) 16 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 17 Set Global Limit for Capital Increases For For Management Resulting from Items 15 and 16 at 3 Percent of Issued Capital 18 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to One Third of the Issued Capital 19 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 18 20 Approve Issuance of Debt Securities For Against Management Convertible into Shares without Preemptive Rights 21 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 20 22 Authorize Capitalization of Reserves of For For Management Up to EUR 500 Million for Bonus Issue or Increase in Par Value 23 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 24 Authorize Board to Issue Free Warrants For For Management During a Public Tender Offer 25 Amend Article 12 of Bylaws Re: Board of For For Management Directors Composition 26 Amend Articles 12 and 14 of Bylaws Re: For For Management Directors Length of Term 27 Amend Article 24 of Bylaws Re: General For Against Management Meeting Convening and Quorum Requirements 28 Authorize Filing of Required For For Management Documents/Other Formalities FANUC LTD. Ticker: 6954 Security ID: J13440102 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 43.14 2.1 Elect Director Yoshiharu Inaba For For Management 2.2 Elect Director Hiroyuki Uchida For For Management 2.3 Elect Director Hideo Kojima For For Management 2.4 Elect Director Yoshihiro Gonda For For Management 2.5 Elect Director Kenji Yamaguchi For For Management 2.6 Elect Director Mitsuo Kurakake For For Management 2.7 Elect Director Hidehiro Miyajima For For Management 2.8 Elect Director Hiroshi Noda For For Management 2.9 Elect Director Hiroshi Araki For For Management 2.10 Elect Director Shunsuke Matsubara For For Management 2.11 Elect Director Richard E. Schneider For For Management 2.12 Elect Director Hajimu Kishi For For Management 2.13 Elect Director Takayuki Ito For For Management 2.14 Elect Director Mineko Yamasaki For For Management FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder H & M HENNES & MAURITZ Ticker: HM B Security ID: W41422101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Sven Unger as Chairman of Meeting For Did Not Vote Management 3 Receive President's Report; Allow None Did Not Vote Management Questions 4 Prepare and Approve List of For Did Not Vote Management Shareholders 5 Approve Agenda of Meeting For Did Not Vote Management 6 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 7 Acknowledge Proper Convening of Meeting For Did Not Vote Management 8a Receive Financial Statements and None Did Not Vote Management Statutory Reports; Receive Auditor's Report; Receive Information About Application of Remuneration Guidelines 8b Receive Auditor's and Auditing None Did Not Vote Management Committee's Reports 8c Receive Chairman's Report About Board None Did Not Vote Management Work 8d Receive Report of the Chairman of the None Did Not Vote Management Nominating Committee 9a Approve Financial Statements and For Did Not Vote Management Statutory Reports 9b Approve Allocation of Income and For Did Not Vote Management Dividends of SEK 16.00 per Share 9c Approve Discharge of Board and For Did Not Vote Management President 10 Determine Number of Members (8) and For Did Not Vote Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in For Did Not Vote Management the Amount of SEK 1.35 Million to the Chairman and SEK 375,000 to Other Directors; Approve Remuneration of Committee Work; Approve Remuneration of Auditors 12 Reelect Mia Livfors, Lottie Knutson, For Did Not Vote Management Sussi Kvart, Bo Lundquist, Stefan Persson (Chair), and Melker Schorling as Directors; Elect Anders Dahlvig and Christian Sievert as New Directors 13 Elect Stefan Persson, Lottie Tham, For Did Not Vote Management Liselott Ledin, Jan Andersson, and Peter Lindell as Members of Nominating Committee 14 Approve 2:1 Stock Split; Amend Articles For Did Not Vote Management Accordingly 15 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 16 Close Meeting None Did Not Vote Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2.1 Elect Director Takanobu Itou For For Management 2.2 Elect Director Kouichi Kondou For For Management 2.3 Elect Director Shigeru Takagi For For Management 2.4 Elect Director Akio Hamada For For Management 2.5 Elect Director Tetsuo Iwamura For For Management 2.6 Elect Director Tatsuhiro Ohyama For For Management 2.7 Elect Director Fumihiko Ike For For Management 2.8 Elect Director Masaya Yamashita For For Management 2.9 Elect Director Kensaku Hougen For For Management 2.10 Elect Director Nobuo Kuroyanagi For For Management 2.11 Elect Director Takeo Fukui For For Management 2.12 Elect Director Hiroshi Kobayashi For For Management 2.13 Elect Director Shou Minekawa For For Management 2.14 Elect Director Takuji Yamada For For Management 2.15 Elect Director Youichi Houjou For For Management 2.16 Elect Director Tsuneo Tanai For For Management 2.17 Elect Director Hiroyuki Yamada For For Management 2.18 Elect Director Tomohiko Kawanabe For For Management 2.19 Elect Director Masahiro Yoshida For For Management 2.20 Elect Director Seiji Kuraishi For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors HONG KONG AND CHINA GAS CO. LTD. Ticker: 3 Security ID: Y33370100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Leung Hay Man as Director For Against Management 3b Reelect Lee Ka Kit as Director For Against Management 3c Reelect James Kwan Yuk Choi as Director For For Management 3d Reelect Poon Chung Kwong as Director For For Management 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize the Board to Fix Their Remuneration 5 Approve Director's Fee, Additional Fee For For Management for the Chairman and Fee for Each Member of the Audit Committee 6a Authorize Capitalization of Reserves For For Management for Bonus Issue 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6d Authorize Reissuance of Repurchased For Against Management Shares HOYA CORP. Ticker: 7741 Security ID: J22848105 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Takeo Shiina For For Management 1.2 Elect Director Yuuzaburou Mogi For For Management 1.3 Elect Director Eiko Kouno For For Management 1.4 Elect Director Yukiharu Kodama For For Management 1.5 Elect Director Itaru Koeda For For Management 1.6 Elect Director Hiroshi Suzuki For For Management 1.7 Elect Director Hiroshi Hamada For For Management 1.8 Elect Director Kenji Ema For For Management 2 Approve Stock Option Plan For For Management 3.1 Appoint Shareholder Nominee Dr. Against Against Shareholder Balamurali K. Ambati to the Board 3.2 Appoint Shareholder Nominee Dr. Paul Against Against Shareholder Ashton to the Board 3.3 Appoint Shareholder Nominee Dr. Against Against Shareholder Cardinal Warde to the Board 3.4 Appoint Shareholder Nominee Akira Against Against Shareholder Mizobuchi to the Board 3.5 Appoint Shareholder Nominee Motoko Against Against Shareholder Hirotsu to the Board 3.6 Appoint Shareholder Nominee Yohei Suda Against Against Shareholder to the Board 3.7 Appoint Shareholder Nominee Hiroshi Against Against Shareholder Hamada to the Board 3.8 Appoint Shareholder Nominee Eiko Kono Against Against Shareholder to the Board 3.9 Appoint Shareholder Nominee Itaru Koeda Against Against Shareholder to the Board 4 Amend Articles to Raise Limit on Against For Shareholder Shareholder Proposal Text to 4000 Characters 5 Amend Articles to Adopt Secret Ballot Against Against Shareholder to Extent Permitted by Law 6 Amend Articles to Permit No More than Against Against Shareholder One Executive on Board of Directors 7 Amend Articles to Permit Cumulative Against Against Shareholder Voting (Delete Current Prohibition) 8 Amend Articles to Prohibit Director Against Against Shareholder Candidates Who Have Served as Director or Officer at Any Other Firm Simultaneously with Director or Officer Service at Hoya 9 Amend Articles to Prohibit Outside Against Against Shareholder Director Candidates Who Serve on More than Three Boards (Including Hoya) 10 Amend Articles to Limit Outside Against Against Shareholder Directors to No More than 10 Re-elections 11 Amend Articles to Require Disclosure of Against Against Shareholder Pay to Former Directors 12 Amend Articles to Require Non-Executive Against For Shareholder Directors to Meet Without Executive Director Presence At Least Once a Year 13 Amend Articles to Require Nomination Against Against Shareholder Committee to Set Strict Standards to Define Independent Directors Each Year 14 Amend Articles to Require Disclosure of Against For Shareholder Individual Director and Officer Compensation Levels in USD and JPY 15 Amend Articles to Require Disclosure of Against Against Shareholder Director Candidate Service with Public Interest Corporations/Organizations 16 Amend Articles to Require Disclosure in Against For Shareholder Advance When Directors, Family Members Sell Company Stock 17 Amend Articles to Prohibit Hedging of Against For Shareholder Stock Options HSBC HOLDINGS PLC Ticker: HSBA Security ID: G4634U169 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3a Re-elect Rona Fairhead as Director For For Management 3b Re-elect Michael Geoghegan as Director For For Management 3c Re-elect Stephen Green as Director For For Management 3d Re-elect Gwyn Morgan as Director For For Management 3e Re-elect Nagavara Murthy as Director For For Management 3f Re-elect Simon Robertson as Director For For Management 3g Re-elect John Thornton as Director For For Management 3h Re-elect Sir Brian Williamson as For For Management Director 4 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 5 Authorise Issue of Equity with For For Management Pre-emptive Rights 6 Authorise Issue of Equity without For For Management Pre-emptive Rights 7 Amend Articles of Association For For Management 8 Approve UK Share Incentive Plan For For Management 9 Authorise the Company to Call EGM with For For Management Two Weeks' Notice HUTCHISON WHAMPOA LIMITED Ticker: 13 Security ID: Y38024108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Li Tzar Kuoi, Victor as For For Management Director 3b Reelect Frank John Sixt as Director For Against Management 3c Reelect Michael David Kadoorie as For For Management Director 3d Reelect George Colin Magnus as Director For For Management 3e Reelect Margaret Leung Ko May Yee as For Against Management Director 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Approve CKH Master Agreement and For For Management Acquisition of CKH Connected Debt Securities 7 Approve HSE Master Agreement and For For Management Acquisition of HSE Connected Debt Securities INDUSTRIA DE DISENO TEXTIL (INDITEX) Ticker: ITX Security ID: E6282J109 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual Financial Statements For For Management and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 2 Approve Consolidated Financial For For Management Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 3 Approve Allocation of Income and For For Management Dividends 4.1 Reelect Carlos Espinosa de los Monteros For Against Management as Director 4.2 Reelect Francisco Luzon Lopez as For Against Management Director 5 Reelect Auditors For For Management 6 Authorize Repurchase of Shares For Against Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KEYENCE CORP. Ticker: 6861 Security ID: J32491102 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For Against Management Final Dividend of JPY 30 2.1 Elect Director Takemitsu Takizaki For Against Management 2.2 Elect Director Michio Sasaki For For Management 2.3 Elect Director Akira Kanzawa For For Management 2.4 Elect Director Akinori Yamamoto For For Management 2.5 Elect Director Tsuyoshi Kimura For For Management 2.6 Elect Director Yoshihiro Ueda For For Management 2.7 Elect Director Yuji Ogishi For For Management 3 Appoint Alternate Statutory Auditor For For Management Kensho Hashimoto L OREAL Ticker: OR Security ID: F58149133 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Transaction with Jean Paul Agon For Against Management Re: Amendment to Employment Contract 5 Reelect Sir Lindsay Ownen-Jones as For For Management Director 6 Reelect Jean Paul Agon as Director For For Management 7 Reelect Francisco Castaner as Director For For Management 8 Reelect Charles-Henri Filippi as For For Management Director 9 Reelect Xavier Fontanet as Director For For Management 10 Reelect Marc Ladreit de Lacharriere as For Against Management Director 11 Renew Appointments of For For Management PricewaterhouseCoopers Audit as Auditor and of Yves Nicolas as Alternate Auditor 12 Renew Appointment of Deloitte and For For Management Associes as Auditor and Appoint BEAS as Alternate Auditor 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Authorize Filing of Required For For Management Documents/Other Formalities MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MITSUBISHI ESTATE CO. LTD. Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 6 2.1 Elect Director Keiji Kimura For For Management 2.2 Elect Director Nobuyuki Iizuka For For Management 2.3 Elect Director Toshio Nagashima For For Management 2.4 Elect Director Hiroshi Danno For For Management 2.5 Elect Director Masaaki Kouno For For Management 2.6 Elect Director Hiroyoshi Itou For For Management 2.7 Elect Director Yutaka Yanagisawa For For Management 2.8 Elect Director Hirotaka Sugiyama For For Management 2.9 Elect Director Masamichi Ono For For Management 2.10 Elect Director Isao Matsuhashi For For Management 2.11 Elect Director Fumikatsu Tokiwa For For Management 2.12 Elect Director Yasumasa Gomi For For Management 2.13 Elect Director Shuu Tomioka For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) NINTENDO CO. LTD. Ticker: 7974 Security ID: J51699106 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 660 2.1 Elect Director Satoru Iwata For For Management 2.2 Elect Director Yoshihiro Mori For For Management 2.3 Elect Director Shinji Hatano For For Management 2.4 Elect Director Genyou Takeda For For Management 2.5 Elect Director Shigeru Miyamoto For For Management 2.6 Elect Director Nobuo Nagai For For Management 2.7 Elect Director Masaharu Matsumoto For For Management 2.8 Elect Director Eiichi Suzuki For For Management 2.9 Elect Director Kazuo Kawahara For For Management 2.10 Elect Director Tatsumi Kimishima For For Management 2.11 Elect Director Kaoru Takemura For For Management 3 Appoint Statutory Auditor Katashi Ozaki For For Management NOVO NORDISK A/S Ticker: NOVO B Security ID: K7314N152 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None Did Not Vote Management 2 Receive and Approve Financial For Did Not Vote Management Statements and Statutory Reports 3 Approve Remuneration of Directors For Did Not Vote Management 4 Approve Allocation of Income and For Did Not Vote Management Dividends of DKK 7.5 per Class B Share of DKK 1 and Class A Share of DKK 1 5a Reelect Sten Scheibye as Director For Did Not Vote Management 5b Reelect Goran Ando as Director For Did Not Vote Management 5c Reelect Henrik Gurtler as Director For Did Not Vote Management 5d Reelect Pamela Kirby as Director For Did Not Vote Management 5e Reelect Kurt Nielsen as Director For Did Not Vote Management 5f Reelect Hannu Ryopponen as Director For Did Not Vote Management 5g Reelect Jorgen Wedel as Director For Did Not Vote Management 6 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditor 7.1.1 Amend Articles Re: Notice Period of For Did Not Vote Management General Meeting; Deadline for Submitting Shareholder Proposals; Registration Date and Record Date; Editorial Changes 7.1.2 Amend Articles Re: Right to Issue Share For Did Not Vote Management Certificates for A-shares, Deadline for Convening an Extraordinary General Meeting; Electronic Distribution of Documents Pertaining to General Meetings; Voting by Correspondence and Proxy; Majority Requirements 7.1.3 Amend Articles Re: Change Name of For Did Not Vote Management Company's Share Registrar 7.1.4 Amend Articles Re: Appointment of For Did Not Vote Management Chairman and Vice Chairman 7.1.5 Amend Articles Re: Right to Sign for For Did Not Vote Management the Company 7.1.6 Amend Articles Re: Specify that the For Did Not Vote Management Corporate Language is English 7.1.7 Amend Articles Re: General Reference to For Did Not Vote Management Applicable Law Instead of Requirements for the Annual Report 7.1.8 Amend Articles Re: Delete Sentence For Did Not Vote Management Explaining the Lapse of the Right to Dividends 7.2 Approve DKK 20.0 Million Reduction in For Did Not Vote Management Class B Share Capital via Share Cancellation; Amend Articles Accordingly 7.3 Authorize Repurchase of up to 10 For Did Not Vote Management Percent of Share Capital 7.4 Amend Guidelines for Incentive-Based For Did Not Vote Management Compensation for Executive Management and Board 8 Authorize Chairman of Meeting to Make For Did Not Vote Management Editorial Changes to Adopted Resolutions in Connection with Registration 9 Other Business None Did Not Vote Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V101 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management RECKITT BENCKISER GROUP PLC Ticker: RB. Security ID: G74079107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Adrian Bellamy as Director For Abstain Management 5 Re-elect Peter Harf as Director For Abstain Management 6 Re-elect Colin Day as Director For For Management 7 Re-elect Kenneth Hydon as Director For For Management 8 Re-elect Judith Sprieser as Director For For Management 9 Elect Richard Cousins as Director For For Management 10 Elect Warren Tucker as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 17 Adopt New Articles of Association For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SHIN-ETSU CHEMICAL CO. LTD. Ticker: 4063 Security ID: J72810120 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 50 2.1 Elect Director Chihiro Kanagawa For For Management 2.2 Elect Director Shunzo Mori For For Management 2.3 Elect Director Fumio Akiya For For Management 2.4 Elect Director Kiichi Habata For For Management 2.5 Elect Director Masashi Kaneko For For Management 2.6 Elect Director Fumio Arai For For Management 2.7 Elect Director Masahiko Todoroki For For Management 2.8 Elect Director Toshiya Akimoto For For Management 2.9 Elect Director Hiroshi Komiyama For For Management 3 Appoint Statutory Auditor Yoshihito For For Management Kosaka 4 Approve Stock Option Plan For For Management 5 Approve Takeover Defense Plan (Poison For Against Management Pill) STANDARD CHARTERED PLC Ticker: STAN Security ID: G84228157 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Jamie Dundas as Director For For Management 5 Re-elect Val Gooding as Director For For Management 6 Re-elect Rudy Markham as Director For For Management 7 Re-elect John Peace as Director For For Management 8 Re-elect Peter Sands as Director For For Management 9 Re-elect Paul Skinner as Director For For Management 10 Re-elect Oliver Stocken as Director For For Management 11 Elect Jaspal Bindra as Director For For Management 12 Elect Richard Delbridge as Director For For Management 13 Elect Dr Han Seung-soo as Director For For Management 14 Elect Simon Lowth as Director For For Management 15 Elect Mike Rees as Director For For Management 16 Reappoint KPMG Audit plc as Auditors For For Management 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights 24 Authorise Market Purchase For For Management 25 Authorise Market Purchase For For Management 26 Adopt New Articles of Association For For Management 27 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 28 Amend Restricted Share Scheme For For Management 29 Approve Waiver on the Reporting and For For Management Annual Review Requirements in Respect of Ongoing Banking Transactions with Associates of Temasek 30 Approve the Waiver in Respect of the For For Management Requirement to Enter into Fixed-term Written Agreements with Temasek 31 Approve Future Ongoing Banking For For Management Transactions with Temasek SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Brian A. Canfield For For Management 1.3 Elect Director Dominic D'Alessandro For For Management 1.4 Elect Director John T. Ferguson For For Management 1.5 Elect Director W. Douglas Ford For For Management 1.6 Elect Director Richard L. George For For Management 1.7 Elect Director Paul Haseldonckx For For Management 1.8 Elect Director John R. Huff For For Management 1.9 Elect Director Jacques Lamarre For For Management 1.10 Elect Director Brian F. MacNeill For For Management 1.11 Elect Director Maureen McCaw For For Management 1.12 Elect Director Michael W. O'Brien For For Management 1.13 Elect Director James W. Simpson For For Management 1.14 Elect Director Eira Thomas For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jonathan Golden For For Management 2 Elect Director Joseph A. Hafner. Jr. For For Management 3 Elect Director Nancy S. Newcomb For For Management 4 Elect Director Kenneth F. Spitler For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 10 Adopt Principles for Health Care Reform Against Against Shareholder TESCO PLC Ticker: TSCO Security ID: G87621101 Meeting Date: JUL 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.39 Pence For For Management Per Ordinary Share 4 Re-elect Richard Brasher as Director For For Management 5 Re-elect Philip Clarke as Director For For Management 6 Re-elect Andrew Higginson as Director For For Management 7 Re-elect Charles Allen as Director For For Management 8 Re-elect Dr Harald Einsmann as Director For For Management 9 Elect Jacqueline Tammenoms Bakker as For For Management Director 10 Elect Patrick Cescau as Director For For Management 11 Elect Ken Hanna as Director For For Management 12 Elect Laurie Mcllwee as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 542,900,000 to GBP 667,900,000 16 Subject to the Passing of Resolution For For Management Numbered 15, Authorise Issue of Equity with Rights up to GBP 130,360,454 and an Additional Amount Pursuant to a Rights Issue of up to GBP 260,720,908 After Deducting Any Securities Issued Under the General Authority 17 Subject to the Passing of Resolution For For Management Numbered 16, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,751,583 18 Authorise 790,063,358 Ordinary Shares For For Management for Market Purchase 19 Auth. Company and Subsidiaries to Make For For Management EU Political Donations to Political Parties or Independent Election Candidates up to GBP 100,000, to Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 20 Approve Tesco plc Group Bonus Plan For For Management 21 Amend Tesco plc 2004 Discretionary For Against Management Share Option Plan 22 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 23 Resolve that the Directors Allocate a Against Against Shareholder NED to Tesco's Coprporate Responsibility Committee; Commit to Annual Reporting Publicly on Performance and Progress on Relevant Tesco Policies; Implement Improvements to Tesco's UK Meat and Poultry Supply Chain WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WM MORRISON SUPERMARKETS PLC Ticker: MRW Security ID: G62748119 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Martyn Jones as Director For For Management 5 Elect Penny Hughes as Director For For Management 6 Elect Johanna Waterous as Director For For Management 7 Elect Dalton Philips as Director For For Management 8 Reappoint KPMG Audit plc Auditors For For Management 9 Authorise Board to Fix Remuneration of For Abstain Management Auditors 10 Authorise Market Purchase For For Management 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 14 Adopt New Articles of Association For For Management 15 Approve Sharesave Scheme 2010 For For Management WOODSIDE PETROLEUM LTD. Ticker: WPL Security ID: 980228100 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Elect Andrew Jamieson as Director For For Management 3 Adopt the Remuneration Report for the For For Management Year Ended Dec. 31,2009 International Stock Fund ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: D0066B102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.35 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6 Amend Articles Re: Convocation of, For For Management Registration for, Voting Rights Representation at, and Participation in General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 7 Approve Creation of EUR 20 Million Pool For For Management of Capital with Partial Exclusion of Preemptive Rights 8 Approve Cancellation of Conditional For For Management Capital 1999/ I 9 Approve Cancellation of Conditional For For Management Capital 2003/ II 10 Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 36 Million Pool of Capital to Guarantee Conversion Rights 11 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 12 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 13 Approve Conversion of Bearer Shares For For Management into Registered Shares 14 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 AEON MALL CO. LTD. Ticker: 8905 Security ID: J10005106 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: FEB 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Limit Rights of For Against Management Odd-Lot Holders - Indemnify Directors and Statutory Auditors - Amend Business Lines - Allow Company to Make Rules on Exercise of Shareholder Rights 2.1 Elect Director For For Management 2.2 Elect Director For Against Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For Against Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 3 Appoint Statutory Auditor For Against Management BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Mark Seligman as Director For For Management 5 Re-elect Peter Backhouse as Director For For Management 6 Re-elect Lord Sharman as Director For For Management 7 Re-elect Philippe Varin as Director For For Management 8 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 9 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 10 Authorise EU Political Donations and For For Management Expenditure 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise Market Purchase For For Management 14 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 15 Adopt New Articles of Association For For Management BURBERRY GROUP PLC Ticker: BRBY Security ID: G1699R107 Meeting Date: JUL 16, 2009 Meeting Type: Annual Record Date: JUL 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.65 Pence For For Management Per Ordinary Share 4 Re-elect Angela Ahrendts as Director For For Management 5 Re-elect Stephanie George as Director For For Management 6 Re-elect David Tyler as Director For For Management 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise Company and Subsidiaries to For For Management Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 25,000, to Political Org. Other Than Political Parties up to GBP 25,000 and Incur EU Political Expenditure up to GBP 25,000 10 Authorise 43,300,000 Ordinary Shares For For Management for Market Purchase 11 Authorise Issue of Equity with For For Management Pre-emptive Rights Under a General Authority up to GBP 72,000 and an Additional Amount Pursuant to a Rights Issue of up to GBP 144,000 After Deducting Any Securities Issued Under the General Authority 12 Subject to the Passing of Resolution For For Management 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 10,800 13 Authorise Directors to Call General For For Management Meetings (Other Than an Annual General Meeting) on Not Less Than 14 Clear Days' Notice CAIRN ENERGY PLC Ticker: CNE Security ID: G17528236 Meeting Date: DEC 21, 2009 Meeting Type: Special Record Date: DEC 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subdivision of Each Ordinary For For Management Share of 6 2/13 Pence in the Capital of the Company Into Ten Ordinary Shares of 8/13 Pence Each 2 Authorise 209,240,841 New Ordinary For For Management Shares for Market Purchase 3 Approve the LTIP Conversion Proposal; For For Management Approve the Cairn Energy plc Replacement Long Term Incentive Plan 4 Approve the Option Conversion Proposal; For For Management Approve the Cairn Energy plc Replacement Share Option Plan CAIRN ENERGY PLC Ticker: CNE Security ID: G17528251 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Reappoint Ernst & Young LLP as Auditors For For Management and Authorise Their Remuneration 4 Re-elect Malcolm Thoms as Director For For Management 5 Re-elect Jann Brown as Director For For Management 6 Re-elect Simon Thomson as Director For For Management 7 Authorise Issue of Equity with For For Management Pre-emptive Rights 8 Authorise Issue of Equity without For For Management Pre-emptive Rights 9 Authorise Market Purchase For For Management 10 Adopt New Articles of Association For For Management 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CANON INC. Ticker: 7751 Security ID: J05124144 Meeting Date: MAR 30, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 55 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 3.1 Appoint Statutory Auditor For For Management 3.2 Appoint Statutory Auditor For Against Management 3.3 Appoint Statutory Auditor For Against Management 4 Approve Retirement Bonus Payment for For For Management Directors 5 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System for Statutory Auditors 6 Approve Payment of Annual Bonuses to For For Management Directors 7 Approve Stock Option Plan For For Management CENTRICA PLC Ticker: CNA Security ID: G2018Z143 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Roger Carr as Director For For Management 5 Re-elect Helen Alexander as Director For For Management 6 Re-elect Phil Bentley as Director For For Management 7 Re-elect Nick Luff as Director For For Management 8 Elect Chris Weston as Director For For Management 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise EU Political Donations and For For Management Expenditure 12 Authorise Issue of Equity with For For Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Market Purchase For For Management 15 Adopt New Articles of Association For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CHINA MOBILE LIMITED Ticker: 941 Security ID: Y14965100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$1.458 Per For For Management Share 3a Reelect Li Yue as Director For For Management 3b Reelect Lu Xiangdong as Director For Against Management 3c Reelect Xin Fanfei as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 4 Reappoint KMPG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHUGAI PHARMACEUTICAL CO. LTD. Ticker: 4519 Security ID: J06930101 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 23 2.1 Elect Director For Against Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For Against Management 2.8 Elect Director For Against Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management CLP HOLDINGS (FORMERLY CHINA LIGHT & POWER) Ticker: 2 Security ID: Y1660Q104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of HK$ 0.92 Per For For Management Share 3a Reelect Nicholas Charles Allen as For For Management Director 3b Reelect Vernon Francis Moore as For For Management Director 3c Reelect Loh Chung Hon Hansen as For For Management Director 3d Reelect Tse Pak Wing Peter as Director For For Management 3e Reelect Andrew Clifford Winawer For For Management Brandler as Director 3f Reelect Paul Arthur Theys as Director For For Management 3g Reelect Michael Kadoorie as Director For For Management 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Directors For For Management 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares CNOOC LTD. Ticker: 883 Security ID: Y1662W117 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAY 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Approve Final Dividend For For Management 1c1 Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 1c2 Reelect Zhou Shouwei as Non-Executive For For Management Director 1c3 Reelect Yang Hua as Executive Director For For Management 1c4 Authorize Board Of Directors to Fix For For Management Remuneration of Directors 1d Reelect Chiu Sung Hong as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration 1e Re-appoint Auditors and Authorise The For For Management Board to Fix Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COLRUYT SA Ticker: COLRS Security ID: B26882165 Meeting Date: SEP 16, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' and Auditors' None Did Not Vote Management Reports 2a Accept Financial Statements For Did Not Vote Management 2b Accept Consolidated Financial For Did Not Vote Management Statements 3 Approve Dividends of EUR 4.04 per Share For Did Not Vote Management 4 Approve Allocation of Income For Did Not Vote Management 5 Approve Profit Participation of For Did Not Vote Management Employees Through Allotment of Repurchased Shares of Colruyt 6 Approve Discharge of Directors For Did Not Vote Management 7 Approve Discharge of Auditors For Did Not Vote Management 8a Reelect SA Farik Represented by Frans For Did Not Vote Management Colruyt as Director 8b Reelect SA Herbeco Represented by Piet For Did Not Vote Management Colruyt as Director 8c Reelect Frans Colruyt as Director For Did Not Vote Management 9 Allow Questions None Did Not Vote Management COLRUYT SA Ticker: COLRS Security ID: B26882165 Meeting Date: OCT 16, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor I.1 Receive Special Board Report For Did Not Vote Management I.2 Receive Special Auditor Report For Did Not Vote Management I.3 Approve Employee Stock Purchase Plan Up For Did Not Vote Management To 200,000 Shares I.4 Approve Fixing of the Price of Shares For Did Not Vote Management to Be Issued I.5 Eliminate Preemptive Rights Re: Item For Did Not Vote Management I.3 I.6 Renew Authorization to Increase Share For Did Not Vote Management Capital within the Framework of Authorized Capital I.7 Approve Subscription Period Re: Item For Did Not Vote Management I.3 I.8 Authorize Board to Implement Approved For Did Not Vote Management Resolutions and File Required Documents/Formalities at Trade Registry II1.1 Receive Special Board Report For Did Not Vote Management II1.2 Receive Auditor Report For Did Not Vote Management II1.3 Amend Corporate Purpose For Did Not Vote Management II.2 Amend Articles Re: Duration of Share For Did Not Vote Management Repurchase Program III.1 Receive Special Board Report For Did Not Vote Management III.2 Authorize Repurchase of Up to 6,682,898 For Did Not Vote Management Shares IV Approve Cancellation of Repurchased For Did Not Vote Management Shares V Authorize Implementation of Approved For Did Not Vote Management Resolutions and Filing of Required Documents/Formalities at Trade Registry V.I Allow Questions None Did Not Vote Management DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: J10038115 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 16 2 Authorize Share Repurchase Program For For Management 3.1 Elect Director Noriyuki Inoue For For Management 3.2 Elect Director Yukiyoshi Okano For For Management 3.3 Elect Director Chiyono Terada For Against Management 3.4 Elect Director Kosuke Ikebuchi For For Management 3.5 Elect Director Guntaro Kawamura For For Management 3.6 Elect Director Masanori Togawa For For Management 3.7 Elect Director Takeshi Ebisu For For Management 3.8 Elect Director Jiro Tomita For For Management 3.9 Elect Director Koichi Takahashi For For Management 3.10 Elect Director Osamu Tanaka For For Management 4 Appoint Alternate Statutory Auditor For For Management Masanao Iechika 5 Approve Annual Bonus Payment to For For Management Directors DAITO TRUST CONSTRUCTION CO. LTD. Ticker: 1878 Security ID: J11151107 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 101 2.1 Elect Director Shuji Nakata For For Management 2.2 Elect Director Hiroshi Kawaguchi For For Management DANONE Ticker: BN Security ID: F12033134 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 4 Reelect Franck Riboud as Director For Against Management 5 Reelect Emmanuel Faber as Director For For Management 6 Reelect PricewaterhouseCoopers Audit as For For Management Auditor 7 Ratify Ernst & Young et Autres as For For Management Auditor 8 Ratify Yves Nicolas as Alternate For For Management Auditor 9 Ratify Auditex as Alternate Auditor For For Management 10 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 11 Approve Transaction with Franck Riboud For For Management 12 Approve Transaction with Emmanuel Faber For For Management 13 Approve Transaction with Bernard Hours For For Management 14 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 15 Authorize up to 0.4 Percent of Issued For For Management Capital for Use in Restricted Stock Plan 16 Amend Stock Ownership Limitations For For Management 17 Authorize Filing of Required For For Management Documents/Other Formalities DBS GROUP HOLDINGS LTD. (FORMERLY DEVELOPMENT BANK OF SINGAPORE) Ticker: D05 Security ID: Y20246107 Meeting Date: APR 30, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management DBS GROUP HOLDINGS LTD. (FORMERLY DEVELOPMENT BANK OF SINGAPORE) Ticker: D05 Security ID: Y20246107 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.14 Per For For Management Ordinary Share 3a Approve Directors' Fees of SGD 1.6 For For Management Million for 2009 (2008: SGD 1.5 Million) 3b Approve Special Remuneration of SGD 4.5 For For Management Million for Koh Boon Hwee for 2009 (2008: 2 Million) 4 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Reelect Ang Kong Hua as Director For For Management 5b Reelect John Alan Ross as Director For For Management 5c Reelect Kwa Chong Seng as Director For For Management 6a Reelect Ambat Ravi Shankar Menon as For For Management Director 6b Reelect Piyush Gupta as Director For For Management 6c Reelect Peter Seah Lim Huat as Director For For Management 7 Reelect Andrew Robert Fowell Buxton as For For Management Director 8a Approve Issuance of Shares and/or Grant For For Management Awards Pursuant to the DBSH Share Option Plan and/or the DBSH Share Plan 8b Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 8c Approve Issuance of Shares Pursuant to For For Management the DBSH Scrip Dividend Scheme DENSO CORP. Ticker: 6902 Security ID: J12075107 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 14 2.1 Elect Director Kouichi Fukaya For For Management 2.2 Elect Director Nobuaki Katou For For Management 2.3 Elect Director Hiromi Tokuda For For Management 2.4 Elect Director Kouji Kobayashi For For Management 2.5 Elect Director Kazuo Hironaka For For Management 2.6 Elect Director Soujirou Tsuchiya For For Management 2.7 Elect Director Hikaru Sugi For For Management 2.8 Elect Director Shinji Shirasaki For For Management 2.9 Elect Director Mitsuhiko Masegi For For Management 2.10 Elect Director Masahiko Miyaki For For Management 2.11 Elect Director Akio Shikamura For For Management 2.12 Elect Director Haruya Maruyama For For Management 2.13 Elect Director Shouichirou Toyoda For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors 4 Approve Special Payments in Connection For Against Management with Abolition of Retirement Bonus System ESPRIT HOLDINGS Ticker: 330 Security ID: G3122U145 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend of HK$0.72 Per For For Management Share 3 Approve Special Dividend of HK$1.33 Per For For Management Share 4a Reelect Heinz Jurgen Krogner-Kornalik For For Management as Director 4b Reelect Jurgen Alfred Rudolf Friedrich For For Management as Director 4c Reelect Ronald Van Der Vis as Director For For Management 4d Reelect Chew Fook Aun as Director For For Management 4e Reelect Francesco Trapani as Director For For Management 4f Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Adopt New Share Option Scheme and For For Management Terminate the 2001 Share Option Scheme ESSILOR INTERNATIONAL Ticker: EI Security ID: F31668100 Meeting Date: MAY 11, 2010 Meeting Type: Annual/Special Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Approve Consolidated Financial For For Management Statements and Discharge Directors 3 Approve Allocation of Income and For For Management Dividends of EUR 0.70 per Share 4 Approve Transaction with Hubert For For Management Sagnieres Re: Severance Payments 5 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 6 Elect Yi He as Representative of For Against Management Employee Shareholders to the Board 7 Reelect Xavier Fontanet as Director For Against Management 8 Reelect Yves Chevillotte as Director For For Management 9 Reelect Yves Gillet as Director For Against Management 10 Elect Mireille Faugere as Director For Against Management 11 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 525,000 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Stock Option Plan (New Shares) 16 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 17 Set Global Limit for Capital Increases For For Management Resulting from Items 15 and 16 at 3 Percent of Issued Capital 18 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to One Third of the Issued Capital 19 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 18 20 Approve Issuance of Debt Securities For Against Management Convertible into Shares without Preemptive Rights 21 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 20 22 Authorize Capitalization of Reserves of For For Management Up to EUR 500 Million for Bonus Issue or Increase in Par Value 23 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 24 Authorize Board to Issue Free Warrants For For Management During a Public Tender Offer 25 Amend Article 12 of Bylaws Re: Board of For For Management Directors Composition 26 Amend Articles 12 and 14 of Bylaws Re: For For Management Directors Length of Term 27 Amend Article 24 of Bylaws Re: General For Against Management Meeting Convening and Quorum Requirements 28 Authorize Filing of Required For For Management Documents/Other Formalities FANUC LTD. Ticker: 6954 Security ID: J13440102 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 43.14 2.1 Elect Director Yoshiharu Inaba For For Management 2.2 Elect Director Hiroyuki Uchida For For Management 2.3 Elect Director Hideo Kojima For For Management 2.4 Elect Director Yoshihiro Gonda For For Management 2.5 Elect Director Kenji Yamaguchi For For Management 2.6 Elect Director Mitsuo Kurakake For For Management 2.7 Elect Director Hidehiro Miyajima For For Management 2.8 Elect Director Hiroshi Noda For For Management 2.9 Elect Director Hiroshi Araki For For Management 2.10 Elect Director Shunsuke Matsubara For For Management 2.11 Elect Director Richard E. Schneider For For Management 2.12 Elect Director Hajimu Kishi For For Management 2.13 Elect Director Takayuki Ito For For Management 2.14 Elect Director Mineko Yamasaki For For Management H & M HENNES & MAURITZ Ticker: HM B Security ID: W41422101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Sven Unger as Chairman of Meeting For Did Not Vote Management 3 Receive President's Report; Allow None Did Not Vote Management Questions 4 Prepare and Approve List of For Did Not Vote Management Shareholders 5 Approve Agenda of Meeting For Did Not Vote Management 6 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 7 Acknowledge Proper Convening of Meeting For Did Not Vote Management 8a Receive Financial Statements and None Did Not Vote Management Statutory Reports; Receive Auditor's Report; Receive Information About Application of Remuneration Guidelines 8b Receive Auditor's and Auditing None Did Not Vote Management Committee's Reports 8c Receive Chairman's Report About Board None Did Not Vote Management Work 8d Receive Report of the Chairman of the None Did Not Vote Management Nominating Committee 9a Approve Financial Statements and For Did Not Vote Management Statutory Reports 9b Approve Allocation of Income and For Did Not Vote Management Dividends of SEK 16.00 per Share 9c Approve Discharge of Board and For Did Not Vote Management President 10 Determine Number of Members (8) and For Did Not Vote Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in For Did Not Vote Management the Amount of SEK 1.35 Million to the Chairman and SEK 375,000 to Other Directors; Approve Remuneration of Committee Work; Approve Remuneration of Auditors 12 Reelect Mia Livfors, Lottie Knutson, For Did Not Vote Management Sussi Kvart, Bo Lundquist, Stefan Persson (Chair), and Melker Schorling as Directors; Elect Anders Dahlvig and Christian Sievert as New Directors 13 Elect Stefan Persson, Lottie Tham, For Did Not Vote Management Liselott Ledin, Jan Andersson, and Peter Lindell as Members of Nominating Committee 14 Approve 2:1 Stock Split; Amend Articles For Did Not Vote Management Accordingly 15 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 16 Close Meeting None Did Not Vote Management HIROSE ELECTRIC CO. LTD. Ticker: 6806 Security ID: J19782101 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 60 2.1 Elect Director Kazunori Ishii For For Management 2.2 Elect Director Kazuyuki Iizuka For For Management 2.3 Elect Director Makoto Kondo For For Management 2.4 Elect Director Mitsuo Nakamura For For Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2.1 Elect Director Takanobu Itou For For Management 2.2 Elect Director Kouichi Kondou For For Management 2.3 Elect Director Shigeru Takagi For For Management 2.4 Elect Director Akio Hamada For For Management 2.5 Elect Director Tetsuo Iwamura For For Management 2.6 Elect Director Tatsuhiro Ohyama For For Management 2.7 Elect Director Fumihiko Ike For For Management 2.8 Elect Director Masaya Yamashita For For Management 2.9 Elect Director Kensaku Hougen For For Management 2.10 Elect Director Nobuo Kuroyanagi For For Management 2.11 Elect Director Takeo Fukui For For Management 2.12 Elect Director Hiroshi Kobayashi For For Management 2.13 Elect Director Shou Minekawa For For Management 2.14 Elect Director Takuji Yamada For For Management 2.15 Elect Director Youichi Houjou For For Management 2.16 Elect Director Tsuneo Tanai For For Management 2.17 Elect Director Hiroyuki Yamada For For Management 2.18 Elect Director Tomohiko Kawanabe For For Management 2.19 Elect Director Masahiro Yoshida For For Management 2.20 Elect Director Seiji Kuraishi For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors HONG KONG AND CHINA GAS CO. LTD. Ticker: 3 Security ID: Y33370100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Leung Hay Man as Director For Against Management 3b Reelect Lee Ka Kit as Director For Against Management 3c Reelect James Kwan Yuk Choi as Director For For Management 3d Reelect Poon Chung Kwong as Director For For Management 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize the Board to Fix Their Remuneration 5 Approve Director's Fee, Additional Fee For For Management for the Chairman and Fee for Each Member of the Audit Committee 6a Authorize Capitalization of Reserves For For Management for Bonus Issue 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6d Authorize Reissuance of Repurchased For Against Management Shares HOYA CORP. Ticker: 7741 Security ID: J22848105 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Takeo Shiina For For Management 1.2 Elect Director Yuuzaburou Mogi For For Management 1.3 Elect Director Eiko Kouno For For Management 1.4 Elect Director Yukiharu Kodama For For Management 1.5 Elect Director Itaru Koeda For For Management 1.6 Elect Director Hiroshi Suzuki For For Management 1.7 Elect Director Hiroshi Hamada For For Management 1.8 Elect Director Kenji Ema For For Management 2 Approve Stock Option Plan For For Management 3.1 Appoint Shareholder Nominee Dr. Against Against Shareholder Balamurali K. Ambati to the Board 3.2 Appoint Shareholder Nominee Dr. Paul Against Against Shareholder Ashton to the Board 3.3 Appoint Shareholder Nominee Dr. Against Against Shareholder Cardinal Warde to the Board 3.4 Appoint Shareholder Nominee Akira Against Against Shareholder Mizobuchi to the Board 3.5 Appoint Shareholder Nominee Motoko Against Against Shareholder Hirotsu to the Board 3.6 Appoint Shareholder Nominee Yohei Suda Against Against Shareholder to the Board 3.7 Appoint Shareholder Nominee Hiroshi Against Against Shareholder Hamada to the Board 3.8 Appoint Shareholder Nominee Eiko Kono Against Against Shareholder to the Board 3.9 Appoint Shareholder Nominee Itaru Koeda Against Against Shareholder to the Board 4 Amend Articles to Raise Limit on Against For Shareholder Shareholder Proposal Text to 4000 Characters 5 Amend Articles to Adopt Secret Ballot Against Against Shareholder to Extent Permitted by Law 6 Amend Articles to Permit No More than Against Against Shareholder One Executive on Board of Directors 7 Amend Articles to Permit Cumulative Against Against Shareholder Voting (Delete Current Prohibition) 8 Amend Articles to Prohibit Director Against Against Shareholder Candidates Who Have Served as Director or Officer at Any Other Firm Simultaneously with Director or Officer Service at Hoya 9 Amend Articles to Prohibit Outside Against Against Shareholder Director Candidates Who Serve on More than Three Boards (Including Hoya) 10 Amend Articles to Limit Outside Against Against Shareholder Directors to No More than 10 Re-elections 11 Amend Articles to Require Disclosure of Against Against Shareholder Pay to Former Directors 12 Amend Articles to Require Non-Executive Against For Shareholder Directors to Meet Without Executive Director Presence At Least Once a Year 13 Amend Articles to Require Nomination Against Against Shareholder Committee to Set Strict Standards to Define Independent Directors Each Year 14 Amend Articles to Require Disclosure of Against For Shareholder Individual Director and Officer Compensation Levels in USD and JPY 15 Amend Articles to Require Disclosure of Against Against Shareholder Director Candidate Service with Public Interest Corporations/Organizations 16 Amend Articles to Require Disclosure in Against For Shareholder Advance When Directors, Family Members Sell Company Stock 17 Amend Articles to Prohibit Hedging of Against For Shareholder Stock Options HSBC HOLDINGS PLC Ticker: HSBA Security ID: G4634U169 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAY 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3a Re-elect Rona Fairhead as Director For For Management 3b Re-elect Michael Geoghegan as Director For For Management 3c Re-elect Stephen Green as Director For For Management 3d Re-elect Gwyn Morgan as Director For For Management 3e Re-elect Nagavara Murthy as Director For For Management 3f Re-elect Simon Robertson as Director For For Management 3g Re-elect John Thornton as Director For For Management 3h Re-elect Sir Brian Williamson as For For Management Director 4 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 5 Authorise Issue of Equity with For For Management Pre-emptive Rights 6 Authorise Issue of Equity without For For Management Pre-emptive Rights 7 Amend Articles of Association For For Management 8 Approve UK Share Incentive Plan For For Management 9 Authorise the Company to Call EGM with For For Management Two Weeks' Notice HUTCHISON WHAMPOA LIMITED Ticker: 13 Security ID: Y38024108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Li Tzar Kuoi, Victor as For For Management Director 3b Reelect Frank John Sixt as Director For Against Management 3c Reelect Michael David Kadoorie as For For Management Director 3d Reelect George Colin Magnus as Director For For Management 3e Reelect Margaret Leung Ko May Yee as For Against Management Director 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Approve CKH Master Agreement and For For Management Acquisition of CKH Connected Debt Securities 7 Approve HSE Master Agreement and For For Management Acquisition of HSE Connected Debt Securities INDUSTRIA DE DISENO TEXTIL (INDITEX) Ticker: ITX Security ID: E6282J109 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual Financial Statements For For Management and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 2 Approve Consolidated Financial For For Management Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 3 Approve Allocation of Income and For For Management Dividends 4.1 Reelect Carlos Espinosa de los Monteros For Against Management as Director 4.2 Reelect Francisco Luzon Lopez as For Against Management Director 5 Reelect Auditors For For Management 6 Authorize Repurchase of Shares For Against Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions INPEX CORPORATION Ticker: 1605 Security ID: J2467E101 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3000 2 Amend Articles to Expand Board For For Management Eligibility 3.1 Elect Director Naoki Kuroda For For Management 3.2 Elect Director Masatoshi Sugioka For For Management 3.3 Elect Director Toshiaki Kitamura For For Management 3.4 Elect Director Katsujirou Kida For For Management 3.5 Elect Director Seiji Yui For For Management 3.6 Elect Director Masaharu Sano For For Management 3.7 Elect Director Noboru Tezuka For For Management 3.8 Elect Director Shunichirou Sugaya For For Management 3.9 Elect Director Masahiro Murayama For For Management 3.10 Elect Director Seiya Itou For For Management 3.11 Elect Director Wataru Tanaka For For Management 3.12 Elect Director Takahiko Ikeda For For Management 3.13 Elect Director Kazuo Wakasugi For For Management 3.14 Elect Director Yoshiyuki Kagawa For Against Management 3.15 Elect Director Seiji Kato For For Management 3.16 Elect Director Shigeo Hirai For For Management 4.1 Appoint Statutory Auditor Koji Sumiya For Against Management 4.2 Appoint Statutory Auditor Masaru Funai For Against Management 5 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors KEYENCE CORP. Ticker: 6861 Security ID: J32491102 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For Against Management Final Dividend of JPY 30 2.1 Elect Director Takemitsu Takizaki For Against Management 2.2 Elect Director Michio Sasaki For For Management 2.3 Elect Director Akira Kanzawa For For Management 2.4 Elect Director Akinori Yamamoto For For Management 2.5 Elect Director Tsuyoshi Kimura For For Management 2.6 Elect Director Yoshihiro Ueda For For Management 2.7 Elect Director Yuji Ogishi For For Management 3 Appoint Alternate Statutory Auditor For For Management Kensho Hashimoto KOMATSU LTD. Ticker: 6301 Security ID: J35759125 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 8 2.1 Elect Director Masahiro Sakane For For Management 2.2 Elect Director Kunio Noji For For Management 2.3 Elect Director Yoshinori Komamura For For Management 2.4 Elect Director Yasuo Suzuki For For Management 2.5 Elect Director Kenji Kinoshita For For Management 2.6 Elect Director Masao Fuchigami For For Management 2.7 Elect Director Tetsuji Ohhashi For For Management 2.8 Elect Director Kensuke Hotta For For Management 2.9 Elect Director Noriaki Kanou For For Management 2.10 Elect Director Kouichi Ikeda For For Management 3 Appoint Statutory Auditor Makoto Okitsu For For Management 4 Approve Annual Bonus Payment to For For Management Directors 5 Approve Deep Discount Stock Option Plan For For Management for Directors 6 Approve Deep Discount Stock Option Plan For For Management L OREAL Ticker: OR Security ID: F58149133 Meeting Date: APR 27, 2010 Meeting Type: Annual/Special Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Transaction with Jean Paul Agon For Against Management Re: Amendment to Employment Contract 5 Reelect Sir Lindsay Ownen-Jones as For For Management Director 6 Reelect Jean Paul Agon as Director For For Management 7 Reelect Francisco Castaner as Director For For Management 8 Reelect Charles-Henri Filippi as For For Management Director 9 Reelect Xavier Fontanet as Director For For Management 10 Reelect Marc Ladreit de Lacharriere as For Against Management Director 11 Renew Appointments of For For Management PricewaterhouseCoopers Audit as Auditor and of Yves Nicolas as Alternate Auditor 12 Renew Appointment of Deloitte and For For Management Associes as Auditor and Appoint BEAS as Alternate Auditor 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Authorize Filing of Required For For Management Documents/Other Formalities MITSUBISHI ESTATE CO. LTD. Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 6 2.1 Elect Director Keiji Kimura For For Management 2.2 Elect Director Nobuyuki Iizuka For For Management 2.3 Elect Director Toshio Nagashima For For Management 2.4 Elect Director Hiroshi Danno For For Management 2.5 Elect Director Masaaki Kouno For For Management 2.6 Elect Director Hiroyoshi Itou For For Management 2.7 Elect Director Yutaka Yanagisawa For For Management 2.8 Elect Director Hirotaka Sugiyama For For Management 2.9 Elect Director Masamichi Ono For For Management 2.10 Elect Director Isao Matsuhashi For For Management 2.11 Elect Director Fumikatsu Tokiwa For For Management 2.12 Elect Director Yasumasa Gomi For For Management 2.13 Elect Director Shuu Tomioka For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) NINTENDO CO. LTD. Ticker: 7974 Security ID: J51699106 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 660 2.1 Elect Director Satoru Iwata For For Management 2.2 Elect Director Yoshihiro Mori For For Management 2.3 Elect Director Shinji Hatano For For Management 2.4 Elect Director Genyou Takeda For For Management 2.5 Elect Director Shigeru Miyamoto For For Management 2.6 Elect Director Nobuo Nagai For For Management 2.7 Elect Director Masaharu Matsumoto For For Management 2.8 Elect Director Eiichi Suzuki For For Management 2.9 Elect Director Kazuo Kawahara For For Management 2.10 Elect Director Tatsumi Kimishima For For Management 2.11 Elect Director Kaoru Takemura For For Management 3 Appoint Statutory Auditor Katashi Ozaki For For Management NOVO NORDISK A/S Ticker: NOVO B Security ID: K7314N152 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None Did Not Vote Management 2 Receive and Approve Financial For Did Not Vote Management Statements and Statutory Reports 3 Approve Remuneration of Directors For Did Not Vote Management 4 Approve Allocation of Income and For Did Not Vote Management Dividends of DKK 7.5 per Class B Share of DKK 1 and Class A Share of DKK 1 5a Reelect Sten Scheibye as Director For Did Not Vote Management 5b Reelect Goran Ando as Director For Did Not Vote Management 5c Reelect Henrik Gurtler as Director For Did Not Vote Management 5d Reelect Pamela Kirby as Director For Did Not Vote Management 5e Reelect Kurt Nielsen as Director For Did Not Vote Management 5f Reelect Hannu Ryopponen as Director For Did Not Vote Management 5g Reelect Jorgen Wedel as Director For Did Not Vote Management 6 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditor 7.1.1 Amend Articles Re: Notice Period of For Did Not Vote Management General Meeting; Deadline for Submitting Shareholder Proposals; Registration Date and Record Date; Editorial Changes 7.1.2 Amend Articles Re: Right to Issue Share For Did Not Vote Management Certificates for A-shares, Deadline for Convening an Extraordinary General Meeting; Electronic Distribution of Documents Pertaining to General Meetings; Voting by Correspondence and Proxy; Majority Requirements 7.1.3 Amend Articles Re: Change Name of For Did Not Vote Management Company's Share Registrar 7.1.4 Amend Articles Re: Appointment of For Did Not Vote Management Chairman and Vice Chairman 7.1.5 Amend Articles Re: Right to Sign for For Did Not Vote Management the Company 7.1.6 Amend Articles Re: Specify that the For Did Not Vote Management Corporate Language is English 7.1.7 Amend Articles Re: General Reference to For Did Not Vote Management Applicable Law Instead of Requirements for the Annual Report 7.1.8 Amend Articles Re: Delete Sentence For Did Not Vote Management Explaining the Lapse of the Right to Dividends 7.2 Approve DKK 20.0 Million Reduction in For Did Not Vote Management Class B Share Capital via Share Cancellation; Amend Articles Accordingly 7.3 Authorize Repurchase of up to 10 For Did Not Vote Management Percent of Share Capital 7.4 Amend Guidelines for Incentive-Based For Did Not Vote Management Compensation for Executive Management and Board 8 Authorize Chairman of Meeting to Make For Did Not Vote Management Editorial Changes to Adopted Resolutions in Connection with Registration 9 Other Business None Did Not Vote Management PETROLEO BRASILEIRO Ticker: PBR Security ID: 71654V101 Meeting Date: APR 22, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2009 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors For Against Management 5 Elect Board Chairman For Against Management 6 Elect Fiscal Council Members For Against Management 7 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 1 Authorize Capitalization of Reserves For For Management 2 Eliminate Preemptive Rights For For Management RECKITT BENCKISER GROUP PLC Ticker: RB. Security ID: G74079107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Adrian Bellamy as Director For Abstain Management 5 Re-elect Peter Harf as Director For Abstain Management 6 Re-elect Colin Day as Director For For Management 7 Re-elect Kenneth Hydon as Director For For Management 8 Re-elect Judith Sprieser as Director For For Management 9 Elect Richard Cousins as Director For For Management 10 Elect Warren Tucker as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 17 Adopt New Articles of Association For For Management SAP AG Ticker: SAP Security ID: D66992104 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 7 Amend Articles to Reflect Changes in For For Management Capital 8.1 Amend Articles Re: Convocation of For For Management General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 8.2 Amend Articles Re: Registration for For For Management General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 8.3 Amend Articles Re: Electronic For For Management Participation in General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 8.4 Amend Articles Re: Postal and For For Management Electronic Voting at General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 8.5 Amend Articles Re: Proxy Voting at For For Management General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 8.6 Amend Articles Re: Audio and Video For For Management Transmission of General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 9.1 Approve Cancellation of Authorized For For Management Capital I and Authorized Capital II 9.2 Approve Creation of EUR 250 Million For For Management Pool of Capital with Preemptive Rights 9.3 Approve Creation of EUR 250 Million For For Management Pool of Capital without Preemptive Rights 10 Approve Creation of EUR 30 Million Pool For For Management of Capital without Preemptive Rights for Issue of Shares Pursuant to Employee Stock Option Plan 11 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 12 Approve Remuneration of Supervisory For For Management Board SECOM CO. LTD. Ticker: 9735 Security ID: J69972107 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 85 2.1 Elect Director Makoto Iida For For Management 2.2 Elect Director Juichi Toda For For Management 2.3 Elect Director Shouhei Kimura For For Management 2.4 Elect Director Kanemasa Haraguchi For For Management 2.5 Elect Director Shuuji Maeda For For Management 2.6 Elect Director Kouichi Satou For For Management 2.7 Elect Director Fumio Obata For For Management 2.8 Elect Director Katsuhisa Kuwahara For For Management 2.9 Elect Director Yasuo Nakayama For For Management 2.10 Elect Director Hiroshi Itou For For Management 2.11 Elect Director Takayuki Itou For For Management SHIMAMURA CO. LTD. Ticker: 8227 Security ID: J72208101 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: FEB 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 65 SHIN-ETSU CHEMICAL CO. LTD. Ticker: 4063 Security ID: J72810120 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 50 2.1 Elect Director Chihiro Kanagawa For For Management 2.2 Elect Director Shunzo Mori For For Management 2.3 Elect Director Fumio Akiya For For Management 2.4 Elect Director Kiichi Habata For For Management 2.5 Elect Director Masashi Kaneko For For Management 2.6 Elect Director Fumio Arai For For Management 2.7 Elect Director Masahiko Todoroki For For Management 2.8 Elect Director Toshiya Akimoto For For Management 2.9 Elect Director Hiroshi Komiyama For For Management 3 Appoint Statutory Auditor Yoshihito For For Management Kosaka 4 Approve Stock Option Plan For For Management 5 Approve Takeover Defense Plan (Poison For Against Management Pill) SMITH & NEPHEW PLC Ticker: SN. Security ID: G82343164 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Interim Dividend For For Management 4 Re-elect Adrian Hennah as Director For For Management 5 Elect Ian Barlow as Director For For Management 6 Elect Genevieve Berger as Director For For Management 7 Re-elect Richard De Schutter as For For Management Director 8 Re-elect Dr Rolf Stomberg as Director For For Management 9 Reappoint Ernst & Young LLP as Auditors For For Management 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Approve Global Share Plan 2010 For For Management 13 Adopt New Articles of Association For For Management 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase For For Management 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice STANDARD CHARTERED PLC Ticker: STAN Security ID: G84228157 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Jamie Dundas as Director For For Management 5 Re-elect Val Gooding as Director For For Management 6 Re-elect Rudy Markham as Director For For Management 7 Re-elect John Peace as Director For For Management 8 Re-elect Peter Sands as Director For For Management 9 Re-elect Paul Skinner as Director For For Management 10 Re-elect Oliver Stocken as Director For For Management 11 Elect Jaspal Bindra as Director For For Management 12 Elect Richard Delbridge as Director For For Management 13 Elect Dr Han Seung-soo as Director For For Management 14 Elect Simon Lowth as Director For For Management 15 Elect Mike Rees as Director For For Management 16 Reappoint KPMG Audit plc as Auditors For For Management 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Approve EU Political Donations and For For Management Expenditure 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights 24 Authorise Market Purchase For For Management 25 Authorise Market Purchase For For Management 26 Adopt New Articles of Association For For Management 27 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 28 Amend Restricted Share Scheme For For Management 29 Approve Waiver on the Reporting and For For Management Annual Review Requirements in Respect of Ongoing Banking Transactions with Associates of Temasek 30 Approve the Waiver in Respect of the For For Management Requirement to Enter into Fixed-term Written Agreements with Temasek 31 Approve Future Ongoing Banking For For Management Transactions with Temasek SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Brian A. Canfield For For Management 1.3 Elect Director Dominic D'Alessandro For For Management 1.4 Elect Director John T. Ferguson For For Management 1.5 Elect Director W. Douglas Ford For For Management 1.6 Elect Director Richard L. George For For Management 1.7 Elect Director Paul Haseldonckx For For Management 1.8 Elect Director John R. Huff For For Management 1.9 Elect Director Jacques Lamarre For For Management 1.10 Elect Director Brian F. MacNeill For For Management 1.11 Elect Director Maureen McCaw For For Management 1.12 Elect Director Michael W. O'Brien For For Management 1.13 Elect Director James W. Simpson For For Management 1.14 Elect Director Eira Thomas For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration TESCO PLC Ticker: TSCO Security ID: G87621101 Meeting Date: JUL 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.39 Pence For For Management Per Ordinary Share 4 Re-elect Richard Brasher as Director For For Management 5 Re-elect Philip Clarke as Director For For Management 6 Re-elect Andrew Higginson as Director For For Management 7 Re-elect Charles Allen as Director For For Management 8 Re-elect Dr Harald Einsmann as Director For For Management 9 Elect Jacqueline Tammenoms Bakker as For For Management Director 10 Elect Patrick Cescau as Director For For Management 11 Elect Ken Hanna as Director For For Management 12 Elect Laurie Mcllwee as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 542,900,000 to GBP 667,900,000 16 Subject to the Passing of Resolution For For Management Numbered 15, Authorise Issue of Equity with Rights up to GBP 130,360,454 and an Additional Amount Pursuant to a Rights Issue of up to GBP 260,720,908 After Deducting Any Securities Issued Under the General Authority 17 Subject to the Passing of Resolution For For Management Numbered 16, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,751,583 18 Authorise 790,063,358 Ordinary Shares For For Management for Market Purchase 19 Auth. Company and Subsidiaries to Make For For Management EU Political Donations to Political Parties or Independent Election Candidates up to GBP 100,000, to Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 20 Approve Tesco plc Group Bonus Plan For For Management 21 Amend Tesco plc 2004 Discretionary For Against Management Share Option Plan 22 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 23 Resolve that the Directors Allocate a Against Against Shareholder NED to Tesco's Coprporate Responsibility Committee; Commit to Annual Reporting Publicly on Performance and Progress on Relevant Tesco Policies; Implement Improvements to Tesco's UK Meat and Poultry Supply Chain TOKIO MARINE HOLDINGS, INC. Ticker: 8766 Security ID: J86298106 Meeting Date: JUN 28, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 26 2.1 Elect Director Kunio Ishihara For For Management 2.2 Elect Director Shuzo Sumi For For Management 2.3 Elect Director Daisaku Honda For For Management 2.4 Elect Director Hiroshi Amemiya For For Management 2.5 Elect Director Shinichiro Okada For For Management 2.6 Elect Director Minoru Makihara For For Management 2.7 Elect Director Hiroshi Miyajima For For Management 2.8 Elect Director Kunio Ito For Against Management 2.9 Elect Director Akio Mimura For For Management 2.10 Elect Director Toshifumi Kitazawa For For Management 2.11 Elect Director Masashi Oba For For Management 3.1 Appoint Statutory Auditor Hiroshi For For Management Fukuda 3.2 Appoint Statutory Auditor Yuko Kawamoto For For Management 3.3 Appoint Statutory Auditor Toshiro Yagi For For Management WM MORRISON SUPERMARKETS PLC Ticker: MRW Security ID: G62748119 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: JUN 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Martyn Jones as Director For For Management 5 Elect Penny Hughes as Director For For Management 6 Elect Johanna Waterous as Director For For Management 7 Elect Dalton Philips as Director For For Management 8 Reappoint KPMG Audit plc Auditors For For Management 9 Authorise Board to Fix Remuneration of For Abstain Management Auditors 10 Authorise Market Purchase For For Management 11 Authorise Issue of Equity with For For Management Pre-emptive Rights 12 Authorise Issue of Equity without For For Management Pre-emptive Rights 13 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 14 Adopt New Articles of Association For For Management 15 Approve Sharesave Scheme 2010 For For Management WOODSIDE PETROLEUM LTD. Ticker: WPL Security ID: 980228100 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: APR 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Elect Andrew Jamieson as Director For For Management 3 Adopt the Remuneration Report for the For For Management Year Ended Dec. 31,2009 Systematic International Equity Fund T he Fund liquidated on September 23, 2009 AMLIN PLC Ticker: AML Security ID: G0334Q177 Meeting Date: JUL 1, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Fortis Corporate For For Management Insurance NV ASSICURAZIONI GENERALI SPA Ticker: G Security ID: T05040109 Meeting Date: JUL 14, 2009 Meeting Type: Special Record Date: JUL 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Plan of Merger by Absorption of For For Management Alleanza Assicurazioni SpA and Toro Assicurazioni SpA and Approve Merger-Related Capital Increase CABLE & WIRELESS COMMUNICATIONS PLC Ticker: CWC Security ID: G17416127 Meeting Date: JUL 17, 2009 Meeting Type: Annual Record Date: JUN
